  Case: 1:16-cv-07619
LANDALE               Document
         SIGNS AND NEON -v-    #:                                     93-1 Filed: 11/26/18 Page 1 of 159 PageIDDarrell
                                                                                                                #:551Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                                                                                         July 20, 2018
                                                                                                                                                                                   Page 2
·1·   · · · · ·UNITED STATES DISTRICT COURT                                          ·1·   ·APPEARANCES OF COUNSEL:
·2·   · · · ·NORTHERN DISTRICT OF ILLINOIS                                           ·2·   ·FOR THE PLAINTIFF, LANDALE SIGNS AND NEON, LTD.:
·3·   · · · · · · · · EASTERN DIVISION                                               ·3·   ·M. Haeberle, Esq.
· ·   ·______________________________________________________________________        ··    ·Patterson Law Firm
·4
                                                                                     ·4·   ·One North LaSalle Street, Suite 2100
·5
                                                                                     ··    ·Chicago, IL 60602
·6
·7·   ·LANDALE SIGNS AND NEON, LTD.,· )                                              ·5·   ·312.223.1699
· ·   · · · · · · · · · · · · · · · · )                                              ··    ·mhaeberle@pattersonlawfirm.com
·8·   · · · · · · · · ·Plaintiff,· · ·)                                              ·6
· ·   · · · · · · · · · · · · · · · · )· Case No.:· 16-cv-07619                      ··    ·FOR THE DEFENDANT, RUNNION EQUIPMENT CO.:
·9·   · · · · · · · · -v-· · · · · · ·)                                              ·7
· ·   · · · · · · · · · · · · · · · · )                                              ··    ·Steven P. Polick, Esq.
10·   ·RUNNION EQUIPMENT CO. and· · · )
                                                                                     ·8·   ·Steven P. Polick & Associates, P.C.
· ·   ·JOHN DOE,· · · · · · · · · · · )
                                                                                     ··    ·155 N. Michigan Avenue, Suite 700
11·   · · · · · · · · · · · · · · · · )
· ·   · · · · · · · · Defendants.· · ·)                                              ·9·   ·Chicago, IL 60601
12·   · · · · · · · · · · · · · · · · )                                              ··    ·312.729.5414
· ·   · · · · · · · · · · · · · · · · )                                              10·   ·spolick@sbcglobal.net
13                                                                                   11· ·Danielle Harmata, CSR(A)· · · · · · · · · · · · · · · · · · · · · · · · · · · · · ·Court Reporter
14                                                                                   12
15·   · · · · · · · · · (See attached for appearances)                               13
· ·   · · · · · _____________________________________________
                                                                                     14
16
                                                                                     15
· ·   · · · · · · · · · · · DEPOSITION OF
17·   · · · · · · · · · ·DARRELL ROSS BROWN                                          16
· ·   · · · · · · · · · ·(by Mr. S. P. Polick, Esq.)                                 17
18                                                                                   18
· ·   ·   ·   ·   ·   ·   · · · · · · Edmonton, Alberta                              19
19·   ·   ·   ·   ·   ·   · · · · · · ·July 20, 2018                                 20
20·   ·   ·   ·   ·   ·   · · · · · · · Volume 1                                     21
21·   ·   ·   ·   ·   ·   _______________________________________________
                                                                                     22
22
                                                                                     23
23
24                                                                                   24
25                                                                                   25

                                                                            Page 3                                                                                                 Page 4
·1· · · · · · ·(PROCEEDINGS COMMENCED AT 9:16 A.M.)             ·1· · · questions initially, and then we get more specific as
·2· ·DARRELL ROSS BROWN, having been duly sworn, examined by ·2· · · to the lawsuit itself, and eventually there will be
·3· · · Mr. S. P. Polick, Esq., testified as follows:           ·3· · · some kind of exhibits, those kinds of things.· And when
·4· ·Q· MR. POLICK:· · · · · ·Please state your full name for   ·4· · · I'm done, your lawyer can ask you questions too.· And
·5· · · the record.                                             ·5· · · that's basically how the pattern goes.
·6· ·A· Darrell Ross Brown.                                     ·6· · · · · · · · · · · · · · ·The court reporter's going to
·7· ·Q· All right.· Please have the record reflect that this is ·7· · · make a record of everything that's said here today, so
·8· · · the deposition of Darrell Ross Brown taken pursuant to  ·8· · · we have to speak up loud enough so she can take
·9· · · notice and set for today's date by agreement of the     ·9· · · everything down correctly.· We have to try to avoid
10· · · parties, and it will be taken in accordance with the    10· · · talking at the same time, which we do in everyday
11· · · Federal Rules of Civil Procedure and the local rules of 11· · · conversation, and I have a tendency to talk too fast,
12· · · the United States District Court for the Northern       12· · · so I'm going to try and slow it down.
13· · · District of Illinois, as the rules may apply.           13· · · · · · · · · · · · · · ·And we have to make sure that
14· · · · · · · · · · · · · · ·Mr. Brown, have you ever been    14· · · everything is audible, you know, as opposed to nods of
15· · · in a proceeding like this before?                       15· · · the head and even uh-huhs, which we do all the time
16· ·A· Yes.                                                    16· · · too, nonverbal answers, again, so the court reporter
17· ·Q· Okay.· Have you testified in court too or just in       17· · · can make an accurate record.
18· · · depositions?                                            18· · · · · · · · · · · · · · ·If at any time I ask you a
19· ·A· No, in court as well.                                   19· · · question that you don't hear, you don't understand, you
20· ·Q· Okay.· Just approximately how many times?               20· · · have any difficulty responding to, you should stop me
21· ·A· Oh, goodness.· Very few.· One or two.                   21· · · and let me know the nature of the difficulty so that we
22· ·Q· Okay.· Well, just in terms of some of the ground rules, 22· · · can correct it.· Will you do that?
23· · · I'm going to be asking you questions today about the -- 23· ·A· Yeah.
24· · · you know, this lawsuit and the facts giving rise to     24· ·MR. HAEBERLE:· · · · · · · · And, Steve, let's go off the
25· · · this lawsuit.· I usually ask general background         25· · · record for one second.


                                                          Calgary/Edmonton Independent Reporters                                                EXHIBIT A                                 ··
                                                                   www.indreporters.com                                                                                                       YVer1f
  Case: 1:16-cv-07619
LANDALE               Document
         SIGNS AND NEON -v-    #:                93-1 Filed: 11/26/18 Page 2 of 159 PageIDDarrell
                                                                                           #:552Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                                         July 20, 2018
                                                           Page 5                                                              Page 6
·1· ·MR. POLICK:· · · · · · · · · Sure.                             ·1· · · before, as opposed to, you know, being in a conference
·2· · · · · · · ·(DISCUSSION OFF THE RECORD)                        ·2· · · room with lawyers?
·3· ·Q· MR. POLICK:· · · · · ·Counsel just produced some            ·3· ·A· No, I've been at -- what do they call them -- examination
·4· · · materials.· He wasn't sure if I had copies of all of        ·4· · · for discoveries here.
·5· · · these things that apparently we just noticed today --       ·5· ·Q· Okay.· I don't know what they call them in Canada, but,
·6· · · or that counsel saw it today, including -- it basically     ·6· · · yeah, they call them "depositions" in the States.
·7· · · starts with just a few pieces of paper, I think, that I     ·7· · · · · · · · · · · · · · ·Okay.· If you need to take a
·8· · · didn't receive before:· The Edmonton Police Service         ·8· · · break at all, I guess, was my next point -- we don't
·9· · · Witness Statement Form, which is a cover sheet for the      ·9· · · have to go set any kind of records for stamina -- just
10· · · most part.· Just shows the date and time.· I don't know     10· · · take a break, and we'll go off the record, and then
11· · · if we're going to attach any of this as an exhibit.         11· · · come back on.
12· · · · · · · · · · · · · · ·There's a couple other things        12· · · · · · · · · · · · · · ·Anyway, what's your address,
13· · · in here that I don't know if I saw before from the firm     13· · · sir?
14· · · outfit, but other than that, I think the remainder          14· ·A· 133 Valley Point, 22555, Range Road 530, Sherwood Park.
15· · · materials were somehow produced as part of the initial      15· ·Q· And how long have you lived there?
16· · · disclosure.                                                 16· ·A· 41 years.
17· · · · · · · · · · · · · · ·And then let's go back to what       17· ·Q· Just moved in huh?
18· · · we were talking about.· I think the next thing was to       18· ·A· Yeah.· Fresh.
19· · · ask you, Mr. Brown, if you have any condition that          19· ·Q· What's your date of birth and place of birth?
20· · · affects your ability to hear or understand questions?       20· ·A· February 3rd, 1945, Lloydminster, Saskatchewan.
21· ·A· No.                                                         21· ·Q· And I don't know how to spell Lloydminster.· I can take
22· ·Q· Are you on any kind of medication today that would          22· · · a guess.
23· · · affect your ability to hear and understand questions?       23· ·A· L-l-o-y-d-m-i-n-s-t-e-r.
24· ·A· No.                                                         24· ·Q· And what's your age today?
25· ·Q· And, again, you say you've only testified in court          25· ·A· 72.

                                                           Page 7                                                              Page 8
·1· ·Q· What's your marital status?                                 ·1· ·Q· MR. POLICK:· · · · · ·And, again, I misspoke.· It's
·2· ·A· Married.                                                    ·2· · · actually the social insurance number.· But you
·3· ·Q· And what's your wife's name?                                ·3· · · understand -- or I understand you don't remember it
·4· ·A· Carol.· Carolyn, I guess.                                   ·4· · · today, don't have any information with you today?
·5· ·Q· And what's the -- here's the tough one.· What's the         ·5· ·A· Right.
·6· · · date of your marriage to Carolyn?                           ·6· ·Q· But counsel is going to provide it later.
·7· ·A· April 1st, 1967, April Fool's Day.                          ·7· ·A· Right.
·8· ·Q· But you remembered the date immediately.· Some points       ·8· ·Q· Can you summarize for us your educational background,
·9· · · there.· Do you have any children?                           ·9· · · where you went to school, when you got out?
10· ·A· Three.                                                      10· ·A· I went to -- well, I got post-secondary at Northern
11· ·Q· And what are their names and ages?                          11· · · Alberta Institute of Technology in IT, and that was
12· ·A· Oh, god, you have to ask their mother.· Jason.· Kyle.       12· · · business.· What was the rest of it?
13· · · Laura.· And I think they're all over 40.                    13· ·Q· I just want some idea as to your educational
14· ·Q· And do they all still live in the area?                     14· · · background, how far you went in school, when you got
15· ·A· Yes.                                                        15· · · out, those kinds of things.
16· ·Q· And do any of them work for your company?                   16· ·A· I would have graduated in 1966.
17· ·A· No.· Oh, I'm sorry, Laura does, yes.· She runs the place.   17· ·Q· From the Northern Alberta Institute of Technology?
18· ·Q· And what's her title?                                       18· ·A· Yes.
19· ·A· Her title?                                                  19· ·Q· Okay.· And that was some kind of business degree?
20· ·Q· Yeah.                                                       20· ·A· Yes.· Business administration.
21· ·A· Vice president, I believe.                                  21· ·Q· Okay.· Any further formal education since that time?
22· ·Q· Okay.· All right.                                           22· ·A· No.
23· ·MR. POLICK:· · · · · · · · · And we'll do this off the         23· ·Q· And just generally what's been your occupation or
24· · · record.                                                     24· · · employment experience since you got out of college?
25· · · · · · · ·(DISCUSSION OFF THE RECORD)                        25· ·A· I worked for eight -- a processing firm, Canada Packers,


                                       Calgary/Edmonton Independent Reporters                                           Pages 5–8
                                                www.indreporters.com                                                                    YVer1f
  Case: 1:16-cv-07619
LANDALE               Document
         SIGNS AND NEON -v-    #:                93-1 Filed: 11/26/18 Page 3 of 159 PageIDDarrell
                                                                                           #:553Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                                       July 20, 2018
                                                           Page 9                                                           Page 10
·1· · · for a while.· I had my own -- I had a store in Slave Lake   ·1· · · for.
·2· · · for a few year -- well, no, one year.· Back here worked     ·2· ·Q· L-i-t-e or L-i-g-h --
·3· · · for Canada Packers again.· Canada Packers.· I had a         ·3· ·A· Mm-hm.
·4· · · backhoe service.· Then I went to work for a company         ·4· ·Q· Okay.· I guessed.
·5· · · called "Sign Corp."· No, Sign-O-Lite.· I had been in the    ·5· ·A· Mm-hm.
·6· · · sign business since -- I was with them a couple of years,   ·6· ·Q· And then you said you worked for Sign Corporation?
·7· · · with Sign Corp. for a few years, and then I went on my      ·7· ·A· Mm-hm.
·8· · · own.· Bought Landale Signs.                                 ·8· ·Q· And then eventually Landale?
·9· ·Q· Okay.· What kind of jobs did you have for                   ·9· ·A· And I bought Landale.
10· · · Canada Packers?                                             10· ·Q· Have you ever been involved in the crane industry at
11· ·A· I was in sales for a while and an account manager.          11· · · all?
12· ·Q· And then you operated or owned a store in Slave Lake.       12· ·A· The crane industry?· No.
13· · · What did that involve?                                      13· ·Q· Okay.· Or, you know, truck-mounted cranes, cranes,
14· ·A· It was an IGA store.· We built the store.· Stocked it.      14· · · things of those sorts?
15· · · Ran it.· My son had some health issues, so we sold and      15· ·A· Well, I have bought a few.· I have purchased a few, but
16· · · moved back to Edmonton.                                     16· · · I'm not in the business.
17· ·Q· Okay.· And I know you said you went back to                 17· ·Q· Okay.
18· · · Canada Packers initially and then had some involvement      18· ·A· We use them in our business.
19· · · with a backhoe service?                                     19· ·Q· Yeah, I assume in the sign business you need those
20· ·A· Yeah, I had a backhoe service for a short while.            20· · · kinds of things.
21· ·Q· Were you the owner?                                         21· ·A· Mm-hm.
22· ·A· I was with a partner, yes.                                  22· ·Q· And just describe for me what you did for Sign-O-Lite
23· ·Q· Okay.· I get it.· Okay.· So -- and then you eventually      23· · · and Sign Corporation before you ended up --
24· · · got into the sign business, a Sign-O-Lite?                  24· ·A· That was sales.
25· ·A· Sign-O-Lite was the name of the firm that I was working     25· ·Q· -- buying Landale.
                                                          Page 11                                                           Page 12
·1· ·A· Just sales.                                                 ·1· ·Q· And has it always been?
·2· ·Q· When did you buy Landale Signs?                             ·2· ·A· Yes.
·3· ·A· 1995, I believe.                                            ·3· ·Q· All right.· So you would be one of the officers or
·4· ·Q· And who did you purchase it from?                           ·4· · · principals of the corporation?
·5· ·A· Hell, what was his name?                                    ·5· ·A· Yeah.
·6· ·Q· If you don't recall, that's okay.                           ·6· ·Q· And who else are officers in the corporation?
·7· ·A· I just don't recall at the moment.                          ·7· ·A· My wife Carol and my daughter Laura.
·8· ·Q· Yeah, if it comes back later, you can mention it.· Were     ·8· ·Q· Okay.· And just generally, what's the business of
·9· · · you the only owner involved in the purchase of              ·9· · · Landale Signs?
10· · · Landale --                                                  10· ·A· We manufacture custom signs, on-premise advertising.
11· ·A· No.                                                         11· ·Q· Okay.· Yeah, I noticed you also reference "Neon" in
12· ·Q· -- back in --                                               12· · · your name too.· So you do neon signs as well as other
13· ·A· I had a partner at that time.                               13· · · forms of signs?
14· ·Q· Okay.· And who went in with you?                            14· ·A· A little.· I guess we could.· We don't do it anymore.
15· ·A· Terry Sherris (phonetic).                                   15· ·Q· Okay.· But at one time you did those too?
16· ·Q· You have to spell Sherris.                                  16· ·A· Mm-hm.
17· ·A· S-h -- I don't know.· Sorry.                                17· ·Q· You have to say yes or no.
18· ·Q· We'll take a try at it.· How long was Mr. Sherris           18· ·A· Yes, sorry.
19· · · involved with you?                                          19· ·Q· Again, everyone does it.
20· ·A· Oh, less than a year.                                       20· · · · · · · · · · · · · · ·Okay.· So it's signing for --
21· ·Q· Okay.· So since that time, you've been the principal        21· · · typically for businesses or people who want to put
22· · · owner of Landale Signs?                                     22· · · their name out there or their product out there?
23· ·A· Yes.                                                        23· ·A· Yes.
24· ·Q· And is that incorporated as a business?                     24· ·Q· How many employees do you have at Landale Signs?
25· ·A· Yes.                                                        25· ·A· Presently I'm guessing at about 18.· 16 or 18.


                                       Calgary/Edmonton Independent Reporters                                        Pages 9–12
                                                www.indreporters.com                                                                  YVer1f
  Case: 1:16-cv-07619
LANDALE               Document
         SIGNS AND NEON -v-    #:               93-1 Filed: 11/26/18 Page 4 of 159 PageIDDarrell
                                                                                          #:554Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                                       July 20, 2018
                                                         Page 13                                                           Page 14
·1· ·Q· And just what kind of jobs are there within                ·1· · · · · · · · · · · · · · ·So you've been at that address
·2· · · Landale Signs?                                             ·2· · · for more like 18 years rather than 20 is what you're
·3· ·A· Well, there is design.· Printing, digital printing.        ·3· · · saying?
·4· · · Accounting, naturally.· Sales.· And manufacturing.         ·4· ·A· I believe so, yes.
·5· · · There's welders.· There's sheet metal workers.             ·5· ·Q· Okay.· Where do you find customers?· Or how do you find
·6· ·Q· Okay.· So you make your own product too?                   ·6· · · customers?
·7· ·A· Yes.                                                       ·7· ·A· Through our sales force.· They go out and solicit
·8· ·Q· Do you also contract out on occasion to have, you know,    ·8· · · individual businesses.
·9· · · certain components made?                                   ·9· ·Q· Okay.· And I'm just trying to envision it.· Not that
10· ·A· Oh, yes.                                                   10· · · I'm going to start a competing business, but if you do
11· ·Q· So both, little of both?                                   11· · · want to get into the sign business, then you obviously
12· ·A· Yes.                                                       12· · · have to develop some kind of customer base?
13· ·Q· And where is your facility located?                        13· ·A· Mm-hm.
14· ·A· 8525 Argyll Road, Edmonton.                                14· ·Q· So principally it's your sales force --
15· ·Q· And how long have you been at that location?               15· ·A· Sales force --
16· ·A· Over 20 years.                                             16· ·Q· -- that does that?
17· ·Q· And what's your title there?                               17· ·A· -- generally.· Referrals.
18· ·A· President.                                                 18· ·Q· Okay.· A prior customer says, "Hey, did a great job"?
19· ·Q· Do you --                                                  19· ·A· Recommendations by existing customers.· As a matter of
20· ·A· That --                                                    20· · · fact, one time about 90 percent of our business was on
21· ·Q· Yeah.                                                      21· · · referrals and repeat.
22· ·A· Probably 18 years.· It's not 20.· And I stand to be        22· ·Q· All right.· And that's always an endorsement.· And then
23· · · corrected on that exactly.                                 23· · · if I'm a salesman for you, how do I, you know, develop
24· ·Q· Okay.· That's fine.· Everything today is really to the     24· · · new business, I guess, as opposed to existing business
25· · · best of your recollection.                                 25· · · or repeat business?

                                                         Page 15                                                           Page 16
·1· ·A· Basic, they're out on the street.· Look for                ·1· ·Q· And if I call up, do you mail out a brochure if I'm not
·2· · · opportunities.· Sign -- new businesses.· Businesses that   ·2· · · one of those people that goes online?
·3· · · are a little shop worn in their signage and just make a    ·3· ·A· We can.
·4· · · presentation.                                              ·4· ·Q· Okay.· So you've got written materials you put out too?
·5· ·Q· So keep your eyes and ears open.· You see an existing      ·5· ·A· Mm-hm.· Yes, we have brochures.
·6· · · business that could use an upgrade or a repair; you sit    ·6· ·Q· Okay.
·7· · · and have a meeting with them and give them an estimate     ·7· ·A· Handouts.
·8· · · as to what you can do?                                     ·8· ·Q· Okay.· You don't make any kind of commercials, for
·9· ·A· Right.· Do a design probably.                              ·9· · · example?
10· ·Q· Okay.· And then certainly if there's a new business        10· ·A· No.
11· · · coming in, you have an ear to the rail, so to speak, to    11· ·Q· On TV, radio, things like that?
12· · · find out someone's coming in, they're going to open up     12· ·A· No, no.
13· · · whatever?· Car dealership, whatever it might be?           13· ·Q· Okay.· And that's been pretty much your business
14· ·A· Whatever it may be, yeah.                                  14· · · practice since you bought Landale?
15· ·Q· Yeah, okay.                                                15· ·A· Yes.
16· ·A· All businesses are opportunities.                          16· ·Q· All right.· Have you ever filed a lawsuit before this
17· ·Q· Got it.· All right.· And where's your business listed,     17· · · one?
18· · · or, you know, where does this -- are its services          18· ·A· Yes.
19· · · listed?· Aside from maybe the phone book.                  19· ·Q· How many times?
20· ·A· Oh, a website.· Where else would they be?· I don't know.   20· ·A· It would be a pure guess on my part.
21· ·Q· Yeah.· Do you advertise anywhere, for example?             21· ·Q· I'll take -- estimate's good.
22· ·A· No.                                                        22· ·A· Half a dozen times.
23· ·Q· So the website's the principal listing of what your        23· ·Q· Okay.· And have all these been filed on behalf of the
24· · · business has and what it does.· Right?                     24· · · company?
25· ·A· Yeah.                                                      25· ·A· Yes.


                                       Calgary/Edmonton Independent Reporters                                      Pages 13–16
                                                www.indreporters.com                                                                 YVer1f
  Case: 1:16-cv-07619
LANDALE               Document
         SIGNS AND NEON -v-    #:                93-1 Filed: 11/26/18 Page 5 of 159 PageIDDarrell
                                                                                           #:555Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                                         July 20, 2018
                                                          Page 17                                                             Page 18
·1· ·Q· As opposed to you individually?                             ·1· · · regard to accounts receivable and people not paying?
·2· ·A· Oh, yes.· I've never had any...                             ·2· ·A· Yeah.
·3· ·Q· So no individual lawsuits?                                  ·3· ·Q· Got it.· Okay.· Now, what kind of -- I mean, this
·4· ·A· No.                                                         ·4· · · lawsuit involves a truck-mounted crane.· And so I was
·5· ·Q· Everything would have been business related somehow?        ·5· · · curious.· I figure you obviously need those in the sign
·6· ·A· Yes.                                                        ·6· · · business?
·7· ·Q· And are these instances where you filed suit on behalf      ·7· ·A· Yes.
·8· · · of the company or the company got sued by somebody          ·8· ·Q· Or a similar product.· How long have you utilized any
·9· · · else?                                                       ·9· · · form of a truck-mounted crane in your business?
10· ·A· We are suing other people.· Mostly for payment.             10· ·A· 23 of the 25 years I would think.· No, I'm sorry, we
11· ·Q· Okay.· All right.· Yeah, the money --                       11· · · bought -- when we bought the company, it had a truck, so
12· ·A· It's always an issue.                                       12· · · full 25 years.
13· ·Q· Accounts receivables?                                       13· ·Q· Okay.· And are they all truck-mounted cranes?
14· ·A· Yes.                                                        14· ·A· Yes.
15· ·Q· That can be an issue everywhere.· You know, to try to       15· ·Q· Okay.· Similar --
16· · · avoid that issue, do you hold back a portion of the         16· ·A· Well, we got half-ton trucks and stuff like that, but the
17· · · funds until the -- or, I'm sorry, a portion of the work     17· · · working trucks are cranes.· And just telelifts, smaller.
18· · · until the funds are completely delivered or --              18· · · Like, the -- this one that we were buying was an 85-foot
19· ·A· No, we take a deposit.· And when we're finished the work,   19· · · reach on it, and up to that point, our biggest truck was
20· · · we want the balance of the -- of our money.                 20· · · 55 feet.
21· ·Q· Okay.                                                       21· ·Q· Okay.· So the one you were purchasing from Runnion
22· ·A· They don't pay, we either lien or whatever; and if it       22· · · would have had a greater capacity, greater --
23· · · goes past that, then it would be a lawsuit we would file.   23· ·A· Yes.
24· ·Q· Okay.· So of the six or so lawsuits you've been             24· ·Q· -- extension --
25· · · involved, they all would have been some issue with          25· ·A· Yes.
                                                          Page 19                                                             Page 20
·1· ·Q· -- on the boom?                                         ·1· ·A· We -- yes.
·2· ·A· Lift capacity, extension, everything.· It was just a    ·2· ·Q· -- on a Ford?
·3· · · heavier-duty truck.                                     ·3· ·A· We use our own, plus contract out for bigger -- the
·4· ·Q· Okay, but generally speaking, you've always had some    ·4· · · bigger lifts.
·5· · · kind of truck-mounted crane in the Landale business?    ·5· ·Q· That's true.· You can always rent one?
·6· ·A· Yes.                                                    ·6· ·A· Mm-hm.
·7· ·Q· The only difference would be the size of the            ·7· ·Q· You have to say another yes.
·8· · · truck-mounted crane and its capacities?                 ·8· ·A· Yes, sorry.
·9· ·A· Yes.                                                    ·9· ·Q· Got it.· Have you operated a truck-mounted crane
10· ·Q· So how many currently do you have with the company?     10· · · yourself?
11· ·A· Just one.                                               11· ·A· Yes.
12· ·Q· What's the make and model of that one?                  12· ·Q· All right.· And then how did you happen to come into
13· ·A· It's an Elliott 55-foot lift.                           13· · · contact with Runnion Equipment Company?
14· ·Q· Okay.                                                   14· ·A· I believe they had advertised either through a broker
15· ·A· Mounted on a Ford.                                      15· · · or -- it had to be through a broker.· And then that
16· ·Q· Okay, so when you contacted Runnion Equipment Company 16· · · broker put us directly in touch with Runnion Equipment.
17· · · with regard to purchasing a truck-mounted crane, was    17· · · I believe that's how it worked.
18· · · that to replace the Elliott or the existing Elliott?    18· ·Q· Okay.· Well, did you find Runnion Equipment, or did
19· · · Or just have a second --                                19· · · someone else at your company find --
20· ·A· It was to replace that second -- or the one we had.· We 20· ·A· No, I found it.
21· · · had an 85-foot Elliott before.· I sold it.· And then we 21· ·Q· Okay.· And I forgot to ask that before when we were
22· · · were going to replace it with this one.                 22· · · talking about businesses.· Is there a trade journal in
23· ·Q· Okay.· But since this transaction did not go through    23· · · the sign business?
24· · · with Runnion, you've otherwise gotten by with this      24· ·A· Oh, yes.· Lots.
25· · · existing 55-foot Elliott mounted on --                  25· ·Q· Okay.· What are the trade journals?


                                       Calgary/Edmonton Independent Reporters                                        Pages 17–20
                                                www.indreporters.com                                                                    YVer1f
  Case: 1:16-cv-07619
LANDALE               Document
         SIGNS AND NEON -v-    #:                93-1 Filed: 11/26/18 Page 6 of 159 PageIDDarrell
                                                                                           #:556Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                                         July 20, 2018
                                                          Page 21                                                             Page 22
·1· ·A· Gosh, Signs of the Times.· I'm sorry, that's the only one   ·1· · · online broker."
·2· · · that comes to mind at this --                               ·2· ·A· Well, again, we get inundated with people sending us
·3· ·Q· Okay.· That's fine.· Signs of the Times would be one of     ·3· · · information.· As a matter of fact, I had somebody this
·4· · · the predominant ones in the industry -- or the sign         ·4· · · morning, I think it's -- who the hell is it?· All Equip
·5· · · industry?                                                   ·5· · · or something like that.· There's a whole bunch of these
·6· ·A· Yes.                                                        ·6· · · guys send me stuff because they've got equipment for
·7· ·Q· Okay.· And you think -- are there one or two more?· Or      ·7· · · sale.
·8· · · how many --                                                 ·8· ·Q· Sure.
·9· ·A· Oh, yes.· There's several more.                             ·9· ·A· I don't know how they get our name, but soon as you hit
10· ·Q· Okay.· So at least a few?                                   10· · · the "interest" button, it seems like everybody contacts
11· ·A· And the reason that -- most of them are online now, and     11· · · you at that point, I guess.
12· · · they shoot that stuff to you all the time, so...            12· ·Q· Well, that's it --
13· ·Q· That's true.· Yeah, everybody stops with the hard           13· ·A· Well, I shouldn't say everybody.· I've got about two --
14· · · copies.· Okay.· But there's at least a few of these         14· · · there's two people that -- equipment people that contact
15· · · magazines in the sign industry that you're familiar         15· · · me on a regular basis.
16· · · with --                                                     16· ·Q· Okay.· Have you dealt with them in terms of buying
17· ·A· Yes.                                                        17· · · equipment, or they just regularly contact you as a
18· ·Q· -- from the time you've been in the sign industry?          18· · · potential customer?
19· ·A· Yes.                                                        19· ·A· I had bought -- the first 85-foot unit we got was
20· ·Q· All righty.· Back to where I was.· So you think you         20· · · purchased from a company in Roanoke, Virginia, and I
21· · · found Runnion through one -- a broker?                      21· · · believe I found that through a broker as well.
22· ·A· I believe so.                                               22· ·Q· Okay.· And you said an 85-foot unit.· Do you mean the
23· ·Q· Do you remember --                                          23· · · pre-existing 55-foot unit?
24· ·A· An online broker.                                           24· ·A· No.
25· ·Q· Okay.· And I don't understand what you mean by "an          25· ·Q· So you had --
                                                          Page 23                                                             Page 24
·1· ·A· I had an 85.                                                ·1· · · of years.· People.· They were all in the oil patch.
·2· ·Q· I gotcha.· Okay.· So you actually had a similar             ·2· ·Q· Okay.· Taking your workforce.· All right.· I think I
·3· · · capacity truck-mounted crane before you tried to buy        ·3· · · got it.
·4· · · this one from Runnion?                                      ·4· · · · · · · · · · · · · · ·So one way or the other you
·5· ·A· Yes.                                                        ·5· · · find out about Runnion Equipment Company through
·6· ·Q· All right.· And similar transaction there, you found        ·6· · · another broker, and then do you contact Runnion
·7· · · a -- you found a dealer in Roanoke, Virginia, and           ·7· · · directly yourself?
·8· · · purchased it from that location?                            ·8· ·A· Yes, I believe I did.
·9· ·A· Yes, I did.                                                 ·9· ·Q· Okay.· And at that point, you pretty much know what you
10· ·Q· Okay.· All right.· But that one's been gone a while?        10· · · want to -- what you're looking to purchase?
11· ·A· Yes.                                                        11· ·A· Well, there was a particular unit.· Now, that's -- it may
12· ·Q· Okay.                                                       12· · · have been a different unit.· And now I think Pat Runnion
13· ·A· We sold it.                                                 13· · · may have steered me onto the unit that we were finally
14· ·Q· All right.· So was it your intention, then, that the        14· · · dealing on.· I can't remember exactly.
15· · · Runnion truck-mounted lift would replace that one you       15· ·Q· No, and I think I understand what you're saying.· You
16· · · sold?                                                       16· · · can go online and look.· You might say, "Hey, they've
17· ·A· Yes.                                                        17· · · got this unit for sale, and here's another one I might
18· ·Q· Okay.                                                       18· · · be interested in" --
19· ·A· There was a time, maybe a year, maybe a little longer       19· ·A· Mm-hm.
20· · · spread, that we didn't have an 85.                          20· ·Q· -- so then you end up contacting Pat Runnion, and you
21· ·Q· Okay.· And you sold the other one just because it was       21· · · talk about what your needs are depending on the
22· · · getting too many hours, too many miles?                     22· · · particulars of your business, and then eventually you
23· ·A· No.· We couldn't find anybody to operate it.                23· · · got -- you got targeted where, you know, you decided
24· ·Q· Okay.                                                       24· · · you wanted to purchase this 85-foot unit?
25· ·A· In Alberta, we had that problem for a good number           25· ·A· Yes.


                                       Calgary/Edmonton Independent Reporters                                        Pages 21–24
                                                www.indreporters.com                                                                    YVer1f
  Case: 1:16-cv-07619
LANDALE               Document
         SIGNS AND NEON -v-    #:                93-1 Filed: 11/26/18 Page 7 of 159 PageIDDarrell
                                                                                           #:557Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                                        July 20, 2018
                                                          Page 25                                                            Page 26
·1· ·Q· So have I summarized it generally?· That's kind of how      ·1· ·Q· Yeah.· Did that happen in this instance, where you said
·2· · · it went?                                                    ·2· · · "I" --
·3· ·A· Generally, yes.                                             ·3· ·A· No.
·4· ·Q· So was your first contact with Runnion then a phone         ·4· ·Q· -- "I might need this" or "I'm thinking about that"?
·5· · · call from you?                                              ·5· ·A· No.
·6· ·A· I believe so.                                               ·6· ·Q· Okay.· So otherwise pretty conforming in terms of what
·7· ·Q· And do you remember who you spoke to when you first         ·7· · · you needed when you first settled on this 85-foot
·8· · · called over there?                                          ·8· · · truck-mounted crane from Runnion?
·9· ·A· Probably Pat Runnion.                                       ·9· ·A· Yes, it had the things we wanted.· We had talked about
10· ·Q· Okay.· It's always good to start with the guy in            10· · · the number of hours on the unit, the PTO hours, its
11· · · charge.                                                     11· · · general condition, its service records.· Those sorts of
12· ·A· Yeah.                                                       12· · · things.· This is over a period of time.
13· ·Q· Okay.· Do you remember anything about that                  13· ·Q· Right.· And so the record's clear, you know, today, you
14· · · conversation, what the initial discussion was?              14· · · know, who's ever reading it -- I know you and I
15· ·A· Not at all.· I mean, it -- I'm sure it went along with      15· · · understand each other, but basically we're taking -- a
16· · · we're interested in a piece of equipment and the general    16· · · crane is being taken and installed onto a truck, and so
17· · · discussion that would go with that.· And it would work      17· · · you obviously want to check the capacity and the
18· · · into whatever he had for sale, and away we go from there.   18· · · history of the crane as well as the truck?
19· ·Q· And what might fit your needs?                              19· ·A· Yes.
20· ·A· Yeah.                                                       20· ·Q· So to speak.· You've got two different -- two major
21· ·Q· Obviously it depends on the business you're in as to        21· · · components of this tool that you're eventually going to
22· · · what kind of truck-mounted crane or -- sometimes you        22· · · put into use, so you want to check and make sure both
23· · · also need some modifications to the crane that make it      23· · · are in sound condition, good operating condition,
24· · · more specific to your needs.                                24· · · because this is a used unit --
25· ·A· Whatever, yes.                                              25· ·A· Yes.
                                                          Page 27                                                            Page 28
·1· ·Q· -- as well.· Just to find out.· And, again, with            ·1· · · fashion."· Do you mean email?
·2· · · reference to a crane, it's the number of hours it's         ·2· ·MR. POLICK:· · · · · · · · · The objection's noted.
·3· · · been used?                                                  ·3· ·Q· Did you understand my question?
·4· ·A· That has a lot to do with it.                               ·4· ·A· I've talked to him on the phone and by email.
·5· ·Q· Sure.· It's -- yeah, one of the major --                    ·5· ·Q· Okay.· But conversations with --
·6· ·A· Hours and miles.                                            ·6· ·A· Conversations by phone.
·7· ·Q· Okay.· I'm just saying if someone read the transcript,      ·7· ·Q· Okay.· And, I'm sorry, approximately how many times
·8· · · they're not sure about this, what we're talking about,      ·8· · · have you spoken with Pat Runnion by telephone?
·9· · · I understand what you mean.                                 ·9· ·A· I really don't recall.· I -- it would be a pure guess on
10· · · · · · · · · · · · · · ·How many times do you think you      10· · · my part, and I would venture to say more than a dozen.
11· · · spoke with Pat Runnion directly?· And part -- let me        11· ·Q· Okay.· And on those occasions when you called him,
12· · · rephrase that.                                              12· · · would you always call from your office?
13· · · · · · · · · · · · · · ·You've never spoken face to          13· ·A· Yes.
14· · · face?                                                       14· ·Q· As opposed to calling from home?· Or would you call him
15· ·A· I've never met him face to face.                            15· · · on your cellphone, anything like that?
16· ·Q· Yes.· But you've spoken to him on the phone several         16· ·A· No, I would use the office phone.
17· · · times?                                                      17· ·Q· Okay.· Does your business keep any kind of telephone
18· ·A· Yes.                                                        18· · · log?
19· ·Q· I guess I shouldn't -- you never Skyped?· I don't           19· ·A· I imagine so.· If they don't, the phone company does.
20· · · Skype, but --                                               20· ·Q· Okay.· But I mean aside from the phone records, is
21· ·A· No.                                                         21· · · there any in-house --
22· ·Q· That cuts that down.· So the only communications you've     22· ·A· No.
23· · · had with Pat Runnion in a direct fashion would have         23· ·Q· -- record of calls in or calls out?
24· · · been by telephone?                                          24· ·A· No, there's not.
25· ·MR. HAEBERLE:· · · · · · · · Objection.· Vague as to "direct   25· ·Q· Okay.· All right.· Did you speak with anybody else from


                                       Calgary/Edmonton Independent Reporters                                       Pages 25–28
                                                www.indreporters.com                                                                   YVer1f
  Case: 1:16-cv-07619
LANDALE               Document
         SIGNS AND NEON -v-    #:               93-1 Filed: 11/26/18 Page 8 of 159 PageIDDarrell
                                                                                          #:558Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                                       July 20, 2018
                                                         Page 29                                                           Page 30
·1· · · Runnion Equipment Company aside from Pat Runnion?          ·1· ·Q· Oh, yeah.· I think it's Ryce, R-y-c-e.· I believe.
·2· ·A· Couple other people.· I would call him the "contract       ·2· · · Again, it's in the documents somewhere.· She's likely
·3· · · man," Willie, and the accountant.                          ·3· · · the head of accounting or something?
·4· ·Q· Okay.· Willie.· Last name is Messuck, M-e-s-s-u-c-k?       ·4· ·A· Accounting, yes.
·5· ·A· Yes.· Yes.                                                 ·5· ·Q· Okay.· How many times did you speak with Janice Ryce?
·6· ·Q· It's actually William Messuck, but he goes by the          ·6· ·A· Once or twice.
·7· · · nickname Willie?                                           ·7· ·Q· And do you remember what you spoke with Janice about?
·8· ·A· Willie.                                                    ·8· ·A· It would have been simply about payment, I'm sure.
·9· ·Q· And I forgot his title, but we'll find it later.· It       ·9· ·Q· Okay.· So at the end of the transaction or the almost
10· · · might be the -- I'll find it later.· It's listed on the    10· · · transaction?
11· · · documents.· How many times did you speak with              11· ·A· Yes.
12· · · Willie Messuck?                                            12· ·Q· Okay.· All right.· Anybody else you remember speaking
13· ·A· Again, it's a pure guess.· I would say two to three        13· · · to from Runnion Equipment Company aside from those
14· · · times, maybe four.                                         14· · · three people?
15· ·Q· Okay.· Do you remember the gist of any conversations       15· ·A· Seems to me there was one other, but, again, a name
16· · · you had with Mr. Messuck?                                  16· · · doesn't come to mind at this point.
17· ·A· He was usually asking me for information I think.· If --   17· ·Q· Well, if the name doesn't come to mind, how about
18· · · and it was about documents, I believe.· I think he's the   18· · · the -- you know, the topic?· Like you said,
19· · · document man at his end.                                   19· · · Willie Messuck is more involved in preparing the
20· ·Q· Okay.· The things that have to be filled out in order      20· · · documents for shipping and Janice was accounting.· Do
21· · · to ship the truck-mounted crane from the US to Canada?     21· · · you remember the scope of what you were -- may have
22· ·A· Yes.                                                       22· · · been talking to another person about?
23· ·Q· Okay.· And then you said you spoke with a third person     23· ·A· It might have been one of his service people that --
24· · · at Runnion.· Who was that?                                 24· · · checking out the service records and so forth of the
25· ·A· Janice I think, is it?                                     25· · · truck.

                                                         Page 31                                                           Page 32
·1· ·Q· Okay.· So might have been a technical guy or a crane       ·1· · · what her title is at work aside from in charge; right?
·2· · · mechanic telling you what he found in terms of the         ·2· ·A· Everything.
·3· · · history on this unit or the inspection on the unit?        ·3· ·Q· But she -- what is her title at work, or is she -- how
·4· ·A· Could have been.                                           ·4· · · was she involved in the Runnion transaction?
·5· ·Q· All right.· Aside from that --                             ·5· ·A· Well, we -- she is the accounting check and balance, if
·6· ·A· It would have been that -- somebody like that, yes.        ·6· · · you will.
·7· ·Q· Okay.· So aside from possibly talking to somebody on       ·7· ·Q· Okay.· Okay.
·8· · · that topic, anybody else you spoke to at Runnion?          ·8· ·A· I think her title is secretary treasurer, if you want a
·9· ·A· Nothing comes to mind at this moment.                      ·9· · · title, but...
10· ·Q· Okay.· Who else was involved from Landale in the           10· ·Q· Okay.· So she's watching the accounts and the money?
11· · · efforts to purchase this crane from Runnion?               11· ·A· Yeah.
12· ·A· I was the only one involved in buying it and so forth.     12· ·Q· Okay.· And then the other name you mentioned, that's
13· · · Carol would have organized the money and the broker and    13· · · Neil Swindlehurst?
14· · · so forth and sent the money.· After the fact, our IT guy   14· ·A· Swindlehurst, yeah.
15· · · Neil was involved.                                         15· ·Q· S-w-i-n-d-l-e-h-u-r-s-t.· If I got it right.
16· ·Q· Okay.                                                      16· ·A· I believe so.
17· ·A· But that would probably be -- that was it.                 17· ·Q· And Neil is N-e-i-l.· Some people change that.· They
18· ·Q· But if --                                                  18· · · do.· There's like three spellings.· And he's an
19· ·A· From our end, from Landale's end.                          19· · · information technology guy?
20· ·Q· And if I understand correctly then, in terms of the        20· ·A· He's our computer guy.
21· · · negotiation with Pat Runnion and making the decision as    21· ·Q· Okay.· Now, is he an in-house computer guy?
22· · · to how the -- you know, how much you're going to pay       22· ·A· No.· He's -- almost like he works for us, but he is an
23· · · and "Here's what I want on it," that would all be you?     23· · · independent outside.
24· ·A· That was me.                                               24· ·Q· So he's a contractor for you, but he works a lot for
25· ·Q· All right.· And then Carol is your wife.· I don't know     25· · · you?


                                       Calgary/Edmonton Independent Reporters                                      Pages 29–32
                                                www.indreporters.com                                                                 YVer1f
  Case: 1:16-cv-07619
LANDALE               Document
         SIGNS AND NEON -v-    #:                93-1 Filed: 11/26/18 Page 9 of 159 PageIDDarrell
                                                                                           #:559Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                                         July 20, 2018
                                                          Page 33                                                             Page 34
·1· ·A· Yes.                                                        ·1· ·Q· MR. POLICK:· · · · · ·We're back on the record after
·2· ·Q· Got it.· And how long has Mr. Swindlehurst worked for       ·2· · · a brief break.· Now, aside from the phone conversations
·3· · · you as your computer consultant?                            ·3· · · with Runnion, the only other -- there were also emails?
·4· ·A· 20 plus years.                                              ·4· ·A· Yes.
·5· ·Q· Okay.· And does he often work at your office?               ·5· ·Q· Back and forth.· Any other forms of communication aside
·6· ·A· Well, he has to come to our office to upgrade the           ·6· · · from phone conversations or emails?
·7· · · computers and install new stuff, whatever computer guys     ·7· ·A· No.
·8· · · do.                                                         ·8· ·Q· How about -- any hard copies of -- you know, flat mail?
·9· ·Q· Yeah, I'm -- I'm at that same level you are in terms of     ·9· ·A· No.
10· · · what computer guys do.· All right.· So he doesn't have      10· ·Q· Any paper mail?· Everything was otherwise just scanned
11· · · a desk or office at your place, but he's often at your      11· · · and transmitted?
12· · · place?                                                      12· ·A· Yes.
13· ·A· Yes.                                                        13· ·Q· Okay.· So those are just the two categories:· Telephone
14· ·Q· And so typically how often does he work at Landale?         14· · · conversations or some kind of email or electronic
15· ·A· I would say he's at our place no less than twice a week.    15· · · transmission?
16· · · Maybe more.· You'd have to ask him exactly, I guess.        16· ·A· Yes.· I believe so.
17· ·Q· Yeah.                                                       17· ·MR. HAEBERLE:· · · · · · · · Objection.· Vague as to -- do
18· ·A· I don't keep track of him.                                  18· · · you mean fax with "electronic transmission" or --
19· ·Q· That's fine.· Just your general recollection's fine.        19· ·A· Oh, I've -- yeah, there's fax in there somewhere.
20· · · All right.· Anyone else at Landale that was involved in     20· ·Q· MR. POLICK:· · · · · ·Okay.· All right, so that --
21· · · the transaction with Runnion that we haven't somehow        21· ·A· Wrap them up in the same package, but whatever.
22· · · mentioned?                                                  22· ·Q· Yeah, yeah.· I think probably electronic too.· But that
23· ·A· No.                                                         23· · · would be it?· Phone calls, faxes, email?
24· ·Q· Okay.                                                       24· ·A· Yes.
25· · · · · · · ·(BRIEF ADJOURNMENT)                                25· ·Q· Okay.· At what point did you realize that some

                                                          Page 35                                                             Page 36
·1· · · unknown -- some criminal had gotten involved and taken      ·1· · · sent the money, and then he got back to saying they'd
·2· · · the money?                                                  ·2· · · received it.· And then I think -- I don't know what
·3· ·A· I think we were alerted on a Monday morning.· We sent the   ·3· · · happened at that point, but somebody's, "Whoa, whoa.· You
·4· · · money Friday.· Monday morning.· And that was followed up    ·4· · · know, we haven't gotten any money."· And then the --
·5· · · with confirmations and so forth.· Monday, Tuesday it was    ·5· ·Q· Okay.· So somebody from Runnion said, "No, we never
·6· · · starting to come through the fog.· Everybody's looking      ·6· · · received the funds"?
·7· · · for the money and so forth.· And then it -- you know, a     ·7· ·A· Yes.
·8· · · couple days, I would think that would be about a Tuesday,   ·8· ·Q· And that was -- that was basically your first notice on
·9· · · it was like, "Hey, something's wrong here," and that's      ·9· · · the Monday morning after the Friday wire transfer?
10· · · when we talked to Pat.· As a matter of fact, Neil and I     10· ·A· I think that was Tuesday.
11· · · talked to Pat at that point.· And, you know, what's --      11· ·Q· Okay.
12· · · this is when he came through with the -- well, he had       12· ·A· I don't know for sure.· Like, it was --
13· · · been through this before, so...                             13· ·Q· Okay.
14· ·Q· Okay.· So the Monday after the -- and, again, just so       14· ·A· -- I think we fiddled around Monday trying to sort things
15· · · the record's clear, your company wire-transferred the       15· · · out, and then Tuesday would have been -- I believe -- was
16· · · purchase price --                                           16· · · when we realized there was something amiss.
17· ·A· Yes.                                                        17· ·Q· Okay.· Something seemed a little off on Monday, and
18· ·Q· -- to some criminal in I think -- I'm going to forget       18· · · then Tuesday, by then you confirmed Runnion said they
19· · · the state, but we'll get to that, but to some other         19· · · never got the money?
20· · · person, and by Monday morning, you started to realize       20· ·A· Yes.· I believe that's how it worked.
21· · · something was wrong.· And what was your first notice        21· ·Q· All right.· And then you said at some point you got on
22· · · that something was wrong on Monday morning?                 22· · · the phone you think with Pat Runnion, and
23· ·A· We got a fax from I think -- stand to be corrected here.    23· · · Neil Swindlehurst was in attendance too?
24· · · Without any documents in front of me I can't tell, but I    24· ·A· Yes, he was.· Neil and I were on a speaker phone to Pat.
25· · · think Willie.· We sent an email to him confirming we had    25· ·Q· Okay.· And so --


                                       Calgary/Edmonton Independent Reporters                                        Pages 33–36
                                                www.indreporters.com                                                                    YVer1f
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:                93-1 Filed: 11/26/18 Page 10 of 159 PageID #:560
                                                                                         Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                                        July 20, 2018
                                                          Page 37                                                            Page 38
·1· ·A· I stand to be corrected there too.· I think I spoke to      ·1· ·A· Which never showed up on ours, as far as I know.
·2· · · Willie somewhere in there too in that he had said           ·2· ·Q· Gotcha.· All right.
·3· · · something to me about my address being changed to gmail,    ·3· ·A· I think he was just proving his point.
·4· · · and at that point, I said, "It's never been gmail.· It      ·4· ·Q· Yeah.· Back to the -- we were talking about the
·5· · · will never be gmail."                                       ·5· · · conversation, and you mentioned that you talked to
·6· ·Q· Right.                                                      ·6· · · Pat Runnion.
·7· ·A· "What are you talking about?"                               ·7· ·A· Yes, at this --
·8· ·Q· "What are you talking about?"· Okay.· All right.· And       ·8· ·Q· I think it was the Tuesday after the wire transfer.
·9· · · so you think that was a phone call with Willie about        ·9· ·A· I believe it was.
10· · · this -- whether there's a gmail address for you too?        10· ·Q· And Neil's on the speaker phone at that point.· As best
11· ·A· Well, it wasn't about that.· It was about probably --       11· · · you recall, you know, what was said to you, and what
12· ·Q· Where's the money?                                          12· · · did you say to either of those gentlemen?
13· ·A· -- where's the money and --                                 13· ·A· We discussed where is the money, you know, what happened
14· ·Q· Who's got the money?                                        14· · · to this.· General conversation about what happened or
15· ·A· -- all this kind of stuff.· And then he was -- you know,    15· · · guessing at what happened, I guess.· What else would be
16· · · everything started to --                                    16· · · in that conversation?· Oh, at that point, then I think
17· ·Q· Come together?                                              17· · · Pat says, "Well, this has happened to me -- this is
18· ·A· -- gel.                                                     18· · · what's happened to me."· And he started talking about a
19· ·Q· Yeah, all -- from all -- apparently a number of things      19· · · real estate deal that didn't go through, but he had been
20· · · are all of a sudden being discovered.                       20· · · alerted by his -- either his lawyer or his real estate
21· ·A· Yeah.                                                       21· · · agent or somebody that there was something -- again,
22· ·Q· All right.                                                  22· · · something wrong with this transaction that was being put
23· ·A· And then he sent me some emails showing me a gmail          23· · · together.· And because the guy had talked to Pat
24· · · address.                                                    24· · · directly, the deal never -- like, no money was lost or
25· ·Q· Gotcha.                                                     25· · · anything like that, but it was one of those sort of

                                                          Page 39                                                            Page 40
·1· · · things where something --                                   ·1· · · conversations you had with either Pat Runnion,
·2· · · · · · · · · · · · · · ·That's enough for me.· That's        ·2· · · Willie Messuck, or Janice Ryce before you realized
·3· · · enough.                                                     ·3· · · there was a -- you know, a fraud, fraudulent guy who
·4· · · · · · · · · · · · · · ·So what else did we discuss?         ·4· · · intercepted the money, any of those other
·5· · · Oh, I think he -- he talked to us about his IT people. I    ·5· · · conversations, was anybody else in attendance by
·6· · · think he recommended at that point that Neil and his IT     ·6· · · speaker phone?
·7· · · person speak.· Whether they did or not, I don't know.       ·7· ·A· Not at my end.
·8· · · · · · · · · · · · · · ·He then, subsequent to that, I       ·8· ·Q· Okay.· And that's what I should have, you know, caught
·9· · · think he sent me some information -- I think he gave me     ·9· · · on the way in.· So the only time there was a
10· · · his IT person's address and so forth.· And I -- if it was   10· · · speaker-phone conference was with you and Pat and Neil
11· · · that day or even maybe a day or so later, he sent some      11· · · Tuesday or so after the wire transfer?
12· · · information that he said he had about online fraud.· So     12· ·A· Tuesday after, yes.
13· · · he emailed this package of stuff.                           13· ·Q· Gotcha.
14· · · · · · · · · · · · · · ·From that, I mean, he didn't         14· ·MR. POLICK:· · · · · · · · · We can go off the record.
15· · · know any more than I knew -- did at that point, and I       15· · · · · · · ·(DISCUSSION OFF THE RECORD)
16· · · think we kind of backed away and let the IT people have a   16· · · · · · · ·Exhibit Number Brown 1:
17· · · run at it.· They -- I think they exchanged information --   17· · · · · · · ·Series of documents, the first page being a
18· · · or didn't.· I -- again, that -- you'd have to ask Neil.     18· · · · · · · ·cover page with some handwriting saying:
19· ·Q· Okay.· Your last several sentences you mentioned "he        19· · · · · · · ·"June 28/16.· Dan - this is all that was sent
20· · · said this," "he said that."· You were referring to          20· · · · · · · ·to Chicago"
21· · · Pat Runnion?                                                21· ·Q· MR. POLICK:· · · · · ·We've marked as Brown Exhibit 1
22· ·A· Pat Runnion, yes.                                           22· · · with today's date a series of documents that I believe
23· ·Q· Okay.· All right.· Did you make any kind of -- strike       23· · · I received from counsel as part of their initial
24· · · that.· Let me ask again.                                    24· · · disclosure.· And just on the cover sheet there, there's
25· · · · · · · · · · · · · · ·So on any of these other phone       25· · · a handwriting.· Is that -- it looks like a "DB."· Is


                                       Calgary/Edmonton Independent Reporters                                       Pages 37–40
                                                www.indreporters.com                                                                   YVer1f
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:                93-1 Filed: 11/26/18 Page 11 of 159 PageID #:561
                                                                                         Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                                        July 20, 2018
                                                         Page 41                                                             Page 42
·1· · · that your handwriting, Mr. Brown?                          ·1· · · your -- of the funds.
·2· ·A· Yes, it is, yeah.                                          ·2· ·A· Yes.
·3· ·Q· Then it's saying (quoted as read):                         ·3· ·Q· Did you report it to any other agency aside from the
·4· · · · · · · ·"June 28th of 2016 Dan - this is all that was     ·4· · · Edmonton Police?
·5· · · · · · · ·sent to Chicago."                                 ·5· ·A· No.
·6· · · Is that -- did I read it right?                            ·6· ·Q· On Runnion's end, we reported it immediately to the
·7· ·A· Yes.                                                       ·7· · · FBI.· I don't know, what is the equivalent organization
·8· ·Q· Fine.· Can't read my handwriting.· Who is Dan?             ·8· · · in Canada for the FBI?
·9· ·A· That was a lawyer that my son was working with at the      ·9· ·A· RCMP.· I gave it to the Edmonton Police Department.
10· · · time.                                                      10· · · Quite frankly, I had to almost force them to take a
11· ·Q· I see.                                                     11· · · statement because they said, "We can't do anything
12· ·A· Dan Morrow (phonetic).                                     12· · · anyway."
13· ·Q· Okay.                                                      13· ·Q· Yeah.
14· ·A· I think is his last name.· I don't know what the hell is   14· ·A· And I presume that they would pass it on to the necessary
15· · · his last name.                                             15· · · RCMP or whomever.
16· ·Q· All right.· And then the second page of that exhibit,      16· ·Q· Okay.· Royal Canadian Mounted Police?
17· · · this is "the attachment to the Witness Statement," is      17· ·A· Yes.
18· · · what it's entitled.· Then again, it says:· "Dan - copy     18· ·Q· Okay.· I understand.· Now --
19· · · of police statement."                                      19· ·A· He was quite disinterested, to be quite honest, quite
20· ·A· Mm-hm.· Yes.                                               20· · · honestly.
21· ·Q· So this is basically your recitation of the information    21· ·Q· "He" being the local --
22· · · you gave to the local police, the Edmonton Police,         22· ·A· The local police guy.
23· · · about this incident?                                       23· ·Q· -- officer?· All right.· So did the police officer type
24· ·A· Yes.                                                       24· · · up this summary?
25· ·Q· And I should say "the incident" being the theft of         25· ·A· I did.
                                                         Page 43                                                             Page 44
·1· ·Q· Okay.· So this is what you've submitted to them and        ·1· ·Q· At the top.· So I assume that was as accurate as you
·2· · · made them take, so to speak?                               ·2· · · could make it at that time?
·3· ·A· Yes.                                                       ·3· ·A· Yes.
·4· ·Q· All right.                                                 ·4· ·Q· All right.· Let me just take a quick minute to run
·5· ·A· They had -- there's a cover sheet that goes with this.     ·5· · · through it.· Okay.· So according to the bottom portion
·6· ·Q· Right.· That's one of the materials that was produced      ·6· · · of this report to the police, it was on Wednesday,
·7· · · earlier.                                                   ·7· · · May 18 that you called Willie to ask what the holdup
·8· ·A· Yes.                                                       ·8· · · was about shipping the crane.
·9· ·MR. POLICK:· · · · · · · · · Oh.                              ·9· ·A· Yeah.
10· ·MR. HAEBERLE:· · · · · · · · Not very exciting.               10· ·Q· You see that third paragraph from the bottom?
11· ·MR. POLICK:· · · · · · · · · Yeah.· No, we can try to mark    11· ·A· Yes.
12· · · that later if we think it's important enough to include    12· ·Q· And that's when it started coming to light, where
13· · · with the transcript.                                       13· · · Willie said, "We didn't get the money" or "It hadn't
14· ·Q· When you typed up this summary yourself, was it off,       14· · · cleared"?
15· · · you know, your own recollection, or were you referring     15· ·A· Yes.
16· · · to, you know, written records too?                         16· ·Q· And then you spoke to Janice Ryce?
17· ·A· My recollection and if there was -- if I needed support    17· ·A· Yes.
18· · · for that, it was available.                                18· ·Q· All right.· And that's when you got Neil -- last
19· ·Q· Okay.· So if you had to check a date, was it off the       19· · · paragraph said then you got Neil Swindlehurst involved
20· · · top of your head, or you say, "Wait a second, let me       20· · · to check the routing on the messages.
21· · · look in my written record"?                                21· ·A· Yes.
22· ·A· I would say I, for the most part, would have checked it.   22· ·Q· All right.· And you mentioned here that Neil said it
23· ·Q· Okay.· All right.· So this is as accurate a summary as     23· · · appeared Runnion's system had been compromised.
24· · · you can make, and it's dated May 19, 2016?                 24· ·A· Yes.
25· ·A· Yes.                                                       25· ·Q· Is that what he told you back on -- back in --


                                       Calgary/Edmonton Independent Reporters                                       Pages 41–44
                                                www.indreporters.com                                                                   YVer1f
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:                93-1 Filed: 11/26/18 Page 12 of 159 PageID #:562
                                                                                         Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                                         July 20, 2018
                                                          Page 45                                                             Page 46
·1· ·A· Yeah, that was his immediate -- he checked the routing      ·1· · · Maybe Neil has a better understanding of it.· Because the
·2· · · and so forth.· And the way our computers are set up, he     ·2· · · information that was coming to us -- I guess at this
·3· · · said it's virtually -- it's, I guess, not impossible, but   ·3· · · point we knew that an address has been changed from --
·4· · · it's very unlikely our computer was compromised.            ·4· ·Q· You mean an email address?
·5· ·Q· Did he mention any basis as to why he thought Runnion       ·5· ·A· Yes.· And there was time delays, which was just brought
·6· · · would have -- had to be compromised as opposed to           ·6· · · to our attention at that time when -- with this Willie
·7· · · saying "It's not our system"?                               ·7· · · conversation.· So we didn't know anything about that, but
·8· ·A· He gave me a rundown on what it was, and the technical      ·8· · · they did.· So he says it must -- you know, in Neil's
·9· · · stuff, I'm sorry, you'll have to ask Neil that.· I --       ·9· · · understanding, he felt very strongly that it was their
10· ·Q· I wouldn't understand it either.· But what's your           10· · · computer system that had been compromised, and he will
11· · · understanding of what he told you?                          11· · · give you a better description of what that means.· I have
12· ·A· As I understand it, our computer system is direct, and      12· · · no real idea what all that's about.
13· · · that goes to -- when I send a message or any information,   13· ·Q· Yeah, well, no, you've summed up your understanding of
14· · · it goes directly to a router, if you -- I don't know if     14· · · it, which is all I was looking for.
15· · · that's the right term.                                      15· · · · · · · · · · · · · · ·What is -- what's the issue as
16· ·Q· I think it is.· Are you -- a router, yeah.                  16· · · to a delay on an email?
17· ·A· We have no means to change anything.· It's -- when it's     17· ·A· I --
18· · · sent, it's sent.· No time delays, no nothing like that.     18· ·Q· Do you have any idea why that might affect things or
19· · · And then it's -- from there, it's sent on to the            19· · · not?
20· · · receiver, I guess.· With that in mind, I guess, we can't    20· ·A· Well, only that if -- we have -- we never experienced
21· · · interfere with it in any way, and nobody can interfere      21· · · that kind of thing going out, I guess -- or at least we
22· · · with us, as I understand it.                                22· · · didn't.· I've never experienced that.· I never even look
23· ·Q· Okay.                                                       23· · · at those to be quite honest:· When it comes, when it
24· ·A· Coming back -- well, of course we don't understand what     24· · · goes, whatever.· Time delay didn't mean much to me.· I --
25· · · their computer system is either.· I don't, at least.        25· · · Neil pointed out that that's an issue once we started

                                                          Page 47                                                             Page 48
·1· · · discovering what it was and so forth.· But to me, it        ·1· ·Q· Yes.· No, that's okay.· It was just a quick observation
·2· · · didn't mean a hell of a lot.                                ·2· · · on that.· So you eventually reviewed these answers to
·3· ·Q· Okay.                                                       ·3· · · these written questions?
·4· ·MR. POLICK:· · · · · · · · · Ms. Reporter, would you mark      ·4· ·A· Yes.
·5· · · this as Exhibit 2 before I forget.                          ·5· ·Q· And I think at the very last page you -- there's a
·6· · · · · · · ·Exhibit Number Brown 2:                            ·6· · · verification.· Do you see that?
·7· · · · · · · ·Document entitled "Landale's Responses to          ·7· ·A· Yes.
·8· · · · · · · ·Runnion's First Set of Interrogatories"            ·8· ·Q· And is that your signature?
·9· · · · · · · ·(DISCUSSION OFF THE RECORD)                        ·9· ·A· Yes, it is.
10· ·Q· MR. POLICK:· · · · · ·Just briefly before I forget,         10· ·Q· Okay.· It's not dated, but the preceding page is dated
11· · · we marked as Exhibit 2 for identification -- or             11· · · October 12, 2017.· You see that --
12· · · Brown 2.· It's entitled "Landale's Responses to             12· ·A· Yes.
13· · · Runnion's First Set of Interrogatories."· Do you have       13· ·Q· -- where it's signed off on by one of your attorneys?
14· · · that in front of you there?                                 14· · · So I assume it would have been on or about that same
15· ·A· Yes, I do.                                                  15· · · day?
16· ·Q· Okay.· And "interrogatories" is just a clumsy word for      16· ·A· Yes.· I presume.
17· · · written questions, you know, under oath.· I don't know      17· ·Q· All right.· And when you did that, you confirmed that
18· · · who started that, but it is what it is.                     18· · · the answers to these questions were true and correct?
19· · · · · · · · · · · · · · ·If you look at just the first        19· ·A· Yes.
20· · · page or two, basically in terms of identifying the          20· ·Q· Okay.
21· · · person who answered these interrogatories, for example,     21· ·MR. POLICK:· · · · · · · · · Let's just take...
22· · · Question 1, you know, person with the most knowledge,       22· · · · · · · ·(DISCUSSION OFF THE RECORD)
23· · · those kinds of things, it's all Darrell Brown,              23· · · · · · · ·Exhibit Number Brown 3:
24· · · president.· You see that there?                             24· · · · · · · ·Copy of the Third Amended Complaint filed by
25· ·A· Oh, yes, I'm sorry.                                         25· · · · · · · ·Landale against Runnion Equipment Company


                                       Calgary/Edmonton Independent Reporters                                        Pages 45–48
                                                www.indreporters.com                                                                    YVer1f
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:                 93-1 Filed: 11/26/18 Page 13 of 159 PageID #:563
                                                                                          Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                                         July 20, 2018
                                                          Page 49                                                            Page 50
·1· ·Q· MR. POLICK:· · · · · ·We marked as Exhibit 3 for            ·1· · · marked "A" 4.· But this lists the capacity of the
·2· · · identification a copy of the Third Amended Complaint        ·2· · · truck-mounted crane as well as the truck.
·3· · · filed by Landale against Runnion Equipment Company.         ·3· ·A· Yes.
·4· ·A· Yes.                                                        ·4· ·Q· And that continues on, I guess, to page 5, where
·5· ·Q· Have you -- you've seen that before, I take it?             ·5· · · there's the negotiated purchase price.
·6· ·A· Yes.                                                        ·6· ·A· Yes.
·7· ·Q· Now I want to shift and go back to Exhibit 1.· Sorry to     ·7· ·Q· Which at that point was $88,000?
·8· · · move around, but I...· I don't know.                        ·8· ·A· Yes.
·9· · · · · · · · · · · · · · ·All right.· In this -- right,        ·9· ·Q· And that's marked as "A" 5 if I didn't say so.· The
10· · · you're turning to some of the title documents and           10· · · following page is "B," and that's a photograph of the
11· · · stuff.· We're back in Exhibit 1.· We went through the       11· · · unit in question.
12· · · summary to the police.· And then there's a page that's      12· ·A· Yes.
13· · · marked 3 "A."· Yeah, that's entitled the "Sales Order -     13· ·Q· And then there is a couple of title certificates, I
14· · · Signature Page"?                                            14· · · guess, initially on the truck itself coming out of
15· ·A· Yes.                                                        15· · · Wisconsin.· And then there's documents, I guess,
16· ·Q· And does your signature appear on that document?            16· · · generated by Livingston.· And what was Livingston's
17· ·A· Yes, it does.                                               17· · · involvement in this attempted purchase with Runnion?
18· ·Q· All right.· So it then looks like Pat Runnion signed it     18· ·A· They're a customs broker, so they would have handled the
19· · · on April 11 and you signed it on April 12 of 2016.          19· · · transaction at the border.
20· ·A· Yes.                                                        20· ·Q· Okay.
21· ·Q· Okay.· And then the next page -- I think it's actually      21· ·A· For us.
22· · · the first page or the front of the document we just         22· ·Q· So generally speaking, Runnion gets it to the border,
23· · · looked at.· It's entitled the "Sales Order"?                23· · · and then from the border, you -- and it gets to you,
24· ·A· Yes.                                                        24· · · but you use Livingston to facilitate the transfer?
25· ·Q· And this again just lists -- and for the record, it's       25· ·A· Yes.
                                                          Page 51                                                            Page 52
·1· ·Q· The physical transfer of the unit?                        ·1· ·Q· Yeah, I saw a couple names.· Actually, they'll come --
·2· ·A· The documentation, yes.                                   ·2· · · they'll come back to --
·3· ·Q· Right.· Got to gather the paperwork.· Okay.· How long     ·3· ·A· I worked with several people at Livingston because they
·4· · · have you used Livingston?                                 ·4· · · couldn't give me definitive answers.· Because it was an
·5· ·A· For quite a few years.                                    ·5· · · international transaction, it took some people in the
·6· ·Q· So what, more than ten, or the entire time you've been    ·6· · · States and here to work together.· I believe that's how
·7· · · in business?                                              ·7· · · it worked.
·8· ·A· I would say more than ten.                                ·8· ·Q· Yeah, I saw a couple of those names. A
·9· ·Q· Do you have a principal person you work with over at      ·9· · · Michael Maciolek, M-a-c-i-o-l-e-k.· Is that one of the
10· · · Livingston?                                               10· · · Livingston people?
11· ·A· No.                                                       11· ·A· Could be.
12· ·Q· My understanding is you recommended that Livingston be 12· ·Q· And the Ken is a Ken Ginther, G-i-n-t-h-e-r?
13· · · utilized for the transaction with Runnion too; is that    13· ·A· Yeah, that was the guy I talked to most.
14· · · correct?                                                  14· ·Q· Okay.
15· ·A· That's right.                                             15· ·A· And I believe he's here in Edmonton.
16· ·Q· So if we run through the -- some more of these            16· ·Q· Okay.· Do we know where Mike Maciolek is or no?
17· · · documents, in Exhibit 1 -- and it's numbered "B" 5,       17· ·A· No, I don't.
18· · · "B" 6.· These are the kinds of things that -- "B" 7.      18· ·Q· Okay.· Now, after we get by those Livingston documents
19· · · These are the things that are generated by Livingston?    19· · · in Brown Exhibit 1, we come to an email.· You're a few
20· ·A· Yes.                                                      20· · · pages ahead of me.· You're working ahead.
21· ·Q· Okay.· Now, who is the -- and I thought I just asked,     21· ·MR. HAEBERLE:· · · · · · · · There?· Yeah.
22· · · but I wasn't sure.· Who is the principal contact you      22· ·MR. POLICK:· · · · · · · · · Is that the one?
23· · · worked with at Livingston?                                23· ·MR. HAEBERLE:· · · · · · · · Yeah, it's "C."
24· ·A· I believe the guy I was talking with through this was Ken 24· ·MR. POLICK:· · · · · · · · · It's marked 1 "C" in handwriting
25· · · something.                                                25· · · in the lower right side.


                                        Calgary/Edmonton Independent Reporters                                       Pages 49–52
                                                 www.indreporters.com                                                                  YVer1f
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:               93-1 Filed: 11/26/18 Page 14 of 159 PageID #:564
                                                                                        Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                                       July 20, 2018
                                                        Page 53                                                             Page 54
·1· ·Q· We on the same document?· I believe --                    ·1· · · says:· "1st instructions with routing."
·2· ·A· Yes.                                                      ·2· · · You see that --
·3· ·Q· -- so.                                                    ·3· ·A· Yes.
·4· ·A· Yes, we are.                                              ·4· ·Q· -- at the top?
·5· ·Q· Okay.· Now this is apparently an email you received       ·5· ·A· Yes, I do.
·6· · · from a Jennifer Molina.· Had you ever dealt with her      ·6· ·Q· Do you know whose handwriting that is?
·7· · · before this email, to your knowledge?                     ·7· ·A· I believe that's Neil.
·8· ·A· There was two ladies from Living --                       ·8· ·Q· Okay.· Because then there's handwriting with an arrow
·9· ·Q· Runnion?                                                  ·9· · · pointed towards that that says:· "Landale notes.
10· ·A· Runnion.· Jennifer, and what was the other one, Janice?   10· · · May 18/16."
11· ·Q· Janice.                                                   11· ·A· Yes.· I -- that's my writing, and I didn't want to mix up
12· ·A· I don't believe so, that I -- this is probably my first   12· · · where information was going or coming to or whatever.
13· · · contact with Jennifer, but I don't -- again, I can't      13· ·Q· Okay.
14· · · remember exactly.                                         14· ·A· Just to clarify it.
15· ·Q· Okay.· And this email is dated April 18, 2016, at         15· ·Q· All right.· So you think Neil wrote the stuff above the
16· · · 1:02 p.m. to you.· It says "darrell@landalesigns.com."    16· · · line, and you wrote the line with the arrow?
17· ·A· Yes.                                                      17· ·A· Yes.
18· ·Q· That's your email address?                                18· ·Q· Got it.· And how about the rest of this handwriting:
19· ·A· Yes.                                                      19· · · "'C' 6 pages"?· And this is page 1 of "C."
20· ·Q· And basically it's an "enclosed, please find."· It says   20· ·A· That looks like my writing.· I don't know what "C" means
21· · · (quoted as read):                                         21· · · at this point, I'm sorry.
22· · · · · · · ·"See the attached wire instructions.             22· ·Q· Okay.· All righty.· If we stay on this page for a
23· · · · · · · ·Sincerely, Jennifer Molina."                     23· · · minute then, again, you got -- obviously you look at
24· ·A· Yes.                                                      24· · · the first line with Jennifer Molina's address.· And it
25· ·Q· And of course there's some handwriting on here too that   25· · · says "jmolina@runnionequpment" company?
                                                        Page 55                                                             Page 56
·1· ·A· Ah, yes.                                                  ·1· ·Q· It's "A" 5.· You mean the sales order with the price on
·2· ·Q· Where they spell it e-q-u-p-m-e-n-t --                    ·2· · · it?
·3· ·A· Yes.                                                      ·3· ·A· Yeah.· "A" 5 you say?
·4· ·Q· -- dot com.                                               ·4· ·MR. HAEBERLE:· · · · · · · · "A" 5.· Here, I'll --
·5· ·A· Yes.· Oh, yeah.                                           ·5· ·THE WITNESS:· · · · · · · · ·Oh, whoops.
·6· ·Q· And it's obviously something, if you're reading           ·6· ·MR. HAEBERLE:· · · · · · · · Right here.
·7· · · quickly, you might not notice, but --                     ·7· ·A· Yes.· That's where it's revised $88,000.· And I put in
·8· ·A· I never read those, unfortunately, I guess.               ·8· · · two -- he said -- they agreed that the freight to
·9· ·Q· Yes, but the --                                           ·9· · · North Portal not to exceed $2,000, so I put that "2,000"
10· ·A· And I don't think I would have caught that anyway. I      10· · · in.
11· · · don't know.                                               11· ·Q· MR. POLICK:· · · · · ·Okay.
12· ·Q· Yeah, no, I understand.· No, I'm just -- I understand.    12· ·A· Amount's $88,000 and F.O.B - Portal North Dakota.
13· · · · · · · · · · · · · · ·All right.· But the attachment,    13· ·Q· Okay.· And then back on to "2" C, there actually is
14· · · then, to this email is the next -- no, it's not the       14· · · listed $88,125 for apparently a document fee that is
15· · · next page.· That's the -- the next page is actually       15· · · listed in the --
16· · · again the description of the unit, the invoice.           16· ·A· Oh, yeah.
17· ·A· Yes.                                                      17· ·Q· -- the invoice?
18· ·Q· For 88,125.· Now, I thought at some point the price was   18· ·A· Yeah.
19· · · revised because you had a NAFTA charge?                   19· ·Q· Okay.
20· ·A· No, it was -- the price was changed because I was -- I    20· ·A· Added some little tick.
21· · · think back here it's written right on there, isn't it?    21· ·Q· I think there's a later document where Pat actually
22· · · On the --                                                 22· · · took 500 off because of some NAFTA charge, but we'll
23· ·Q· One of the preceding pages?· Maybe that's what I'm        23· · · come to that.· That's what I was --
24· · · thinking of.                                              24· ·A· They couldn't -- if my memory serves me correctly, they
25· ·A· Where is that invoice, that first --                      25· · · couldn't produce the NAFTA document that we required to


                                      Calgary/Edmonton Independent Reporters                                       Pages 53–56
                                               www.indreporters.com                                                                   YVer1f
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:                        93-1 Filed: 11/26/18 Page 15 of 159 PageID #:565
                                                                                                 Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                                              July 20, 2018
                                                               Page 57                                                             Page 58
·1· · · get it across the border without paying duty.             ·1· · · the wire-transfer information, the account name says
·2· ·Q· Okay.                                                     ·2· · · "Michael Mitch LLC."· I mean, I assume you don't know a
·3· ·A· And I think that was going to cost me a bunch of money.   ·3· · · Michael Mitch LLC or --
·4· ·Q· Okay.                                                     ·4· ·A· No idea.
·5· ·A· And he offered $500 -- I think it was -- I think our cost ·5· ·Q· -- anybody with that name being involved in this
·6· · · was going to be 7,000, and he offered 500.                ·6· · · transaction?
·7· ·Q· $500 credit?· Okay.                                       ·7· ·A· No, I do not.
·8· ·A· Something.                                                ·8· ·Q· But this is the first set of wiring instructions that
·9· ·Q· I know I saw it somewhere there.· Okay.· And NAFTA is     ·9· · · you received from someone saying they were
10· · · the North American Free Trade Agreement just --           10· · · Jennifer Molina?
11· ·A· Yeah.                                                     11· ·A· Yes.
12· ·MR. POLICK:· · · · · · · · · Off the record.                 12· ·Q· Okay.· And then if we continue on with these wiring
13· · · · · · · ·(DISCUSSION OFF THE RECORD)                      13· · · instructions, it directs the routing of the wire or the
14· ·Q· MR. POLICK:· · · · · ·Remaining in the "C" category,      14· · · funds to a bank in Cary, North Carolina, for the
15· · · we get to "C" 3.· And this is where it comes down to      15· · · beneficiary, being Michael Mitch LLC.· And after that,
16· · · this -- this is the first set of wiring instructions      16· · · they change the address or they list the address of
17· · · you received.                                             17· · · Runnion in suburban Chicago, 7950 West 47th Street.
18· ·A· Yes.                                                      18· · · · · · · · · · · · · · ·Have I -- I've summarized it
19· ·Q· And this says -- in the upper left hand there,            19· · · correctly?
20· · · somebody -- they have the logo that says "Runnion,"       20· ·A· Yes, that's what it reads.
21· · · R-u-n-n-i-o-n, "Equipment Company."· And it's kind of     21· ·Q· Okay.· And then the last line there says asterisk --
22· · · close to it, not centred, but it's got their street       22· · · although, which usually -- it's kind of funny.· I don't
23· · · address in Lyons, Illinois, which is a suburb of          23· · · know where the -- you know, the asterisk says look
24· · · Chicago.· And on the website there, it says               24· · · above from where it comes.· But there's an asterisk
25· · · "www.runnionequipment.com."· Then when you get down to 25· · · that says:· "Please note there are wire fees apply-"

                                                               Page 59                                                             Page 60
·1· ·A· Mm-hm.                                                           ·1· · · directed to you, and this -- apparently coming from
·2· ·Q· They're missing a word there.· I would assume they               ·2· · · Willie Messuck, but, again, Willie Messuck's address is
·3· · · meant wire fees that apply.· But, again, the --                  ·3· · · runnionequpment.com.
·4· ·A· Or applicable or...                                              ·4· ·A· Yeah.
·5· ·Q· But the language is --                                           ·5· ·Q· Yeah, do you see that --
·6· ·A· Yes.                                                             ·6· ·A· Yes.
·7· ·Q· -- not accurate, and the punctuation's even worse.· But          ·7· ·Q· -- on the first line?· And this is dated May 12, 2016,
·8· · · then you get to the next few pages after that, and this          ·8· · · at 2 o'clock p.m.· So evidently the thief sleeps in,
·9· · · may have been what you're saying we need to ask Neil             ·9· · · because everything he sends you is in the afternoon.
10· · · about.                                                           10· ·A· Mm-hm.
11· ·A· Yes.                                                             11· ·Q· To Darrell Brown about a final revised invoice and
12· ·Q· This looks like a routing saying where this -- follow            12· · · updated wire.· And now at the top of this, the
13· · · this email, where'd it come from, or where'd it go,              13· · · handwritten -- the handwriting at the top of 1 "D":
14· · · and --                                                           14· · · "Changed bank info.· 2nd instructions.· See routing."
15· ·A· I believe that's what Neil pulled up.· This is at a later        15· · · And then an arrow says "Landale notes."
16· · · date, of course.                                                 16· ·A· Yes.
17· ·Q· Okay.· But, yeah, just so -- we understand each other,           17· ·Q· Who's -- what part's your writing?
18· · · but so the record's clear, this again would relate to            18· ·A· "Landale notes of May 18/16" is my handwriting.· And in
19· · · this first set of routing and wiring instructions?               19· · · the bottom right-hand, it says:· "DB copied May 18th from
20· ·A· Yes.                                                             20· · · email file," whatever that means.· I presume we took it
21· ·Q· So then we finally get to "D," "D" 1?                            21· · · off.
22· ·A· 1 "D," yes.                                                      22· ·Q· I gotcha.· And then -- but who wrote the "Changed bank
23· ·Q· Yeah.· Well, they -- and then they change it back the            23· · · info.· 2nd instructions"?
24· · · next page to 2 "D."· They're just trying to keep us on           24· ·A· That's Neil's.· I believe that's Neil's.· You'd have to
25· · · our toes.· And this again is an email that has been              25· · · ask him.· I think that is.


                                              Calgary/Edmonton Independent Reporters                                      Pages 57–60
                                                       www.indreporters.com                                                                  YVer1f
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:                93-1 Filed: 11/26/18 Page 16 of 159 PageID #:566
                                                                                         Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                                                  July 20, 2018
                                                          Page 61                                                                      Page 62
·1· ·Q· Okay.                                                       ·1· ·Q· All right.· Did you ever know anything about an outfit
·2· ·A· Pretty sure that's his.                                     ·2· · · called "Prime C. Contractors" being involved at all in
·3· ·Q· And, again, the substance of this email basically says      ·3· · · this kind of -- in this transaction?
·4· · · see the attached invoice and updating wire                  ·4· ·A· Throughout the negotiations with Pat, he had indicated
·5· · · instructions.· And so then we go to 2 "D."· And now --      ·5· · · that he owned this piece of equipment with a partner,
·6· · · yeah, here's where the $500 credit came in --               ·6· · · whatever that meant.· Somebody else was involved in it
·7· ·A· Oh, yes.                                                    ·7· · · besides him.· And at one point he -- when I was trying to
·8· ·Q· -- that I was thinking before.· So now the price is         ·8· · · get a better price, he says, "I'll have to run that by my
·9· · · $87,625.                                                    ·9· · · partner," sort of thing like that.
10· ·A· Yes.                                                        10· · · · · · · · · · · · · · ·So was there somebody else
11· ·Q· And then we go to "D" 3, as they switch the order           11· · · involved?· I -- if this wouldn't have -- wouldn't have --
12· · · again.· This is another wire transfer.· It says:· "Wire     12· · · if I had have noticed it -- I never noticed it.· It's the
13· · · Transfer Information?"                                      13· · · first time I've even noticed that, but...· Because there
14· ·A· Yes.                                                        14· · · was -- he indicated somebody else was involved with the
15· ·Q· And I don't know why it came out sideways, but, again,      15· · · ownership of the truck, I -- "Okay."· That's why the --
16· · · in the upper -- or the left-hand side, it's got the         16· · · getting instructions that were different never twigged
17· · · Runnion logo or -- and their street address.                17· · · for me either because it -- okay, maybe he's sending the
18· ·A· Yes.                                                        18· · · money to his partner.
19· ·Q· And then underneath "Runnion Equipment Company,"            19· ·Q· Okay.· Well, and in terms of the ownership of the
20· · · somebody typed in or it's printed underneath it             20· · · truck, frankly, the title documents that we just kind
21· · · "Prime C. Contractors."· You see that in there?             21· · · of passed over quickly show the truck itself came out
22· ·A· Oh, yes.                                                    22· · · of a Wisconsin title.
23· ·Q· And then underneath that, it again has the address for      23· ·A· Yeah.
24· · · Runnion's website?                                          24· ·Q· As you recall.· And, actually, the back of the title
25· ·A· Yes.                                                        25· · · shows -- and I've forgot the name of the outfit, but
                                                          Page 63                                                                      Page 64
·1· · · it's not -- it's not Prime C. Contractors.· It's some       ·1· · · it.
·2· · · other outfit that owned the truck and conveyed it to        ·2· ·A· No, no, the crane was already on it.· It came from the
·3· · · Runnion, and then Runnion conveyed the truck title to       ·3· · · factory with a crane on it.
·4· · · you.                                                        ·4· ·Q· Well, I mean in terms of -- well, yeah, let me just
·5· ·A· I never looked at it that close, but I guess.               ·5· · · stick with the car title for a minute.· The point is
·6· ·Q· But how --                                                  ·6· · · the car title came out of Wisconsin on April 11 to
·7· ·A· You say so, yeah.                                           ·7· · · Runnion on April 11, and then it was being transferred
·8· ·Q· Actually, we ran over it here a little quick.· Let's go     ·8· · · over to you soon after, even though it's not dated
·9· · · back and find it.                                           ·9· · · there at the very bottom.· See there's no dates on the
10· ·A· He told me that the truck had been previously used by one   10· · · bottom part of "B" 3?
11· · · of the states.· It was a state-owned vehicle, so...         11· ·MR. HAEBERLE:· · · · · · · · Objection.· Compound.
12· ·Q· So a tollway authority or something.· Yeah.· Yeah,          12· ·THE WITNESS:· · · · · · · · ·I'm sorry, what?
13· · · it's -- actually, it's "B" 3, I think.                      13· ·MR. HAEBERLE:· · · · · · · · Objection.· Compound.· Two
14· ·A· PME Equipment, okay.                                        14· · · questions both asking if that's what it describes and if
15· ·Q· Yeah, out of Appleton, Wisconsin, to Runnion, and then      15· · · there's no date on it.
16· · · from Runnion to Landale Signs And Neon Limited.             16· ·Q· MR. POLICK:· · · · · ·Do you understand what I asked,
17· ·A· Gotcha, yes.                                                17· · · or you want me --
18· ·Q· So, again, do you know if this was -- so the title --       18· ·A· Sorry, I guess I -- got me confused now.
19· · · and this is all -- they're all dated the same day at or     19· ·Q· That's okay.· This is -- we're looking at "B" 3.· It's
20· · · about, right, all April 11, about the date of your          20· · · the back of a title --
21· · · contract?                                                   21· ·A· Yes.
22· ·A· Yes.                                                        22· ·Q· -- of the vehicle.· And that's where it says it's
23· ·Q· So at that point, Runnion's receiving the title. I          23· · · coming out of Appleton, Wisconsin, dated April 11, '16.
24· · · don't know if they had it on consignment or how they're     24· ·A· Okay.· Yes.
25· · · purchasing this vehicle in order to place a crane on        25· ·Q· Purchaser is identified as "Runnion Equipment Company,"


                                       Calgary/Edmonton Independent Reporters                                                 Pages 61–64
                                                www.indreporters.com                                                                             YVer1f
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:                 93-1 Filed: 11/26/18 Page 17 of 159 PageID #:567
                                                                                          Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                                          July 20, 2018
                                                           Page 65                                                             Page 66
·1· · · April 11, '16.                                               ·1· ·Q· Okay.· But Pat never mentioned who he had to ask about
·2· ·A· Yes.                                                         ·2· · · the --
·3· ·Q· And then underneath that --                                  ·3· ·A· No.
·4· ·A· Yes.                                                         ·4· ·Q· -- money?
·5· ·Q· -- it also lists Runnion Equipment Company, signature        ·5· ·A· He didn't give me a name.
·6· · · of it looks like Willie Messuck?                             ·6· ·Q· So you don't know if it was somebody in-house, his
·7· ·A· Yes.                                                         ·7· · · money man, or --
·8· ·Q· And it's going to be -- and then Landale Signs And Neon      ·8· ·A· Quite frankly, it didn't -- none of my business.· I don't
·9· · · Limited is listed to the immediate left?                     ·9· · · care.
10· ·A· Yes.                                                         10· ·Q· Right.· No, I just want to make it clear for the
11· ·Q· Okay.· That's all I was asking.· And then at some point      11· · · record.· But at no point did Pat ever reference
12· · · we're going to go back to that second set of wiring          12· · · Prime C. Contractors?
13· · · instructions.· And we left off in the upper left-hand        13· ·A· No, just that it was somebody else.
14· · · corner where you said you never noticed this Prime C.        14· ·Q· Then we get down to the meat of the wire-transfer
15· · · Contractors listing up there before I brought it to          15· · · information.· Now, this has an account name.· We left
16· · · your attention.                                              16· · · off with Michael Mitch.· Now we've got Prime C.
17· ·A· Yes.                                                         17· · · Contractors.· And the bank is Sun Trust Bank down in
18· ·Q· But then you said, "Well, I don't know if it would have      18· · · Alexandria, Virginia.· Beneficiary is Prime C.
19· · · made a difference because I know Pat mentioned he had        19· · · Contractors.
20· · · some kind of -- somebody he had to check with."              20· ·A· Yes.
21· ·A· Yes.                                                         21· ·Q· And then again they pirated Runnion's office or yard,
22· ·Q· And a check about the price?· Was that the issue?            22· · · business address.· And then at the very bottom again,
23· ·A· Well, whether they'd accept less money or not.               23· · · even though it's a different bank and different
24· ·Q· Yeah, right, something to do with price?                     24· · · wire instructions, it says again:· "*Please note there
25· ·A· Something to do with negotiating the final numbers.          25· · · are Wire Fees apply-"

                                                           Page 67                                                             Page 68
·1· ·A· Mm-hm.                                                    ·1· · · that --
·2· ·Q· So the same poor punctuation, asterisk, and language as   ·2· ·MR. POLICK:· · · · · · · · · The thread, yes, where it starts
·3· · · the first wiring instructions?                            ·3· · · with --
·4· ·A· Yes.                                                      ·4· ·MR. HAEBERLE:· · · · · · · · At 2:39 --
·5· ·Q· So similar but obviously different, different             ·5· ·MR. POLICK:· · · · · · · · · -- Willie.
·6· · · beneficiaries, different banks, different states:         ·6· ·MR. HAEBERLE:· · · · · · · · Yeah.
·7· · · North Carolina; now we're in Virginia.· And then after    ·7· ·Q· MR. POLICK:· · · · · ·And just take a moment to
·8· · · the second set of instructions, I guess at "D" 4,         ·8· · · review that.
·9· · · "D" 5, "D" 6, these again are the -- this is the          ·9· ·A· Okay.· What is it?
10· · · routing on this second set of instructions that I         10· ·Q· I just want to know if you've sent this, if this is
11· · · understand Neil came up with.                             11· · · your narrative to Willie.· It starts on Willie, and
12· ·A· Yes.                                                      12· · · then the last line finishes off saying (quoted):
13· ·Q· Or found or tracked, whatever the term is.· I'll ask      13· · · · · · · ·"Sounds easy, what are the odds of this
14· · · Neil about that later.                                    14· · · · · · · ·coming off just like that?"
15· · · · · · · · · · · · · · ·All right.· Then there's some      15· · · Is that something you sent to Willie?
16· · · emails that start right after that.· Again, from          16· ·A· I believe that was -- I could have sent that.· Probably
17· · · Willie Messuck.· And this one again says                  17· · · did, yeah.
18· · · "runnionequpment" company, where they drop the "i," dot 18· ·Q· Okay.· Well, I'm just trying to be clear.
19· · · com.· This is May 12, 2016, at 3:16 p.m. directed to      19· ·A· I think what I was trying to do was organize it so that
20· · · Darrell Brown.· And then a -- this thread of the email    20· · · they would have the clearance 72 hours ahead of the truck
21· · · talks about a note from you.· Just take a second to       21· · · arriving at the border.
22· · · read that and confirm if that was sent by you to          22· ·Q· I understand.· All right.· And then the response --
23· · · Willie Messuck on May 13.· Or is that dated?              23· · · well, and, again, this would have been typed by you as
24· ·A· I'm sorry, I'm not with you.                              24· · · a reply to Willie's note of May 12, if I -- am I
25· ·MR. HAEBERLE:· · · · · · · · So do you mean the second chain 25· · · understanding correctly?


                                        Calgary/Edmonton Independent Reporters                                        Pages 65–68
                                                 www.indreporters.com                                                                    YVer1f
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:                93-1 Filed: 11/26/18 Page 18 of 159 PageID #:568
                                                                                         Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                                         July 20, 2018
                                                          Page 69                                                             Page 70
·1· ·A· I guess so, yes.                                            ·1· · · assume means the funds?
·2· ·Q· Okay.· Let's go on to the next page then, which is          ·2· ·A· Yeah.· I guess.
·3· · · marked as "E" 1.                                            ·3· ·Q· Saying there was a (quoted):
·4· ·A· Yes.                                                        ·4· · · · · · · ·"...mix up from our accounting.· I will let
·5· ·Q· And this again is -- this is May 16.· And before we get     ·5· · · · · · · ·you know when i hear from Mike."
·6· · · to even the body of that, so I understand the timeline,     ·6· · · Do you know who Mike is?
·7· · · if May 13 was a Friday, that's when you -- you wired        ·7· ·A· Mike was one of these people from Livingston, I think.
·8· · · the money you think?                                        ·8· ·Q· Okay.
·9· ·A· If that's -- we wired on a Friday, yes.· Friday the 13th.   ·9· ·A· I think.
10· ·Q· There you go.· Because then it's the next Wednesday, on     10· ·Q· I'm sorry.· Perhaps -- okay.· And that's sent from --
11· · · May 18, where there's conversations back and forth and      11· · · sent from -- all right.· This is "Sent from my iPhone."
12· · · communications back and forth with Willie and with          12· · · So you wrote this note to Willie (quoted):
13· · · Pat Runnion and your company --                             13· · · · · · · ·"Attached is our money brokers document that
14· ·A· Yes.                                                        14· · · · · · · ·track the entire transaction."
15· ·Q· -- and Neil; everybody's involved at that point.· Okay.     15· ·A· Well, "Sent from my iPhone" isn't part of that, is it?
16· · · Just for the timeline, so...                                16· · · Because I can't send anything from my iPhone.· I --
17· · · · · · · · · · · · · · ·This note that's -- this email       17· ·Q· Yeah, well, that's --
18· · · of "E" -- designated as "E" 1 is apparently from            18· ·A· -- never have.· I don't know.
19· · · Willie Messuck, but, again, it doesn't say                  19· ·Q· Well, this transaction -- that's why I'm checking.· But
20· · · Runnion Equipment, it says "runnionequpment.com."           20· · · anyway --
21· ·A· Yeah.                                                       21· ·MR. HAEBERLE:· · · · · · · · You're talking about the top or
22· ·Q· So this is May 16, so that would be Monday at               22· · · the bottom part of the email?
23· · · 12:03 p.m.· Again, the thief sleeps in.                     23· ·MR. POLICK:· · · · · · · · · Well, right now we're in the
24· ·A· Mm-hm.                                                      24· · · middle of the page where it starts on May 16.
25· ·Q· Saying:· "Darrell, we received your wire."· Which I         25· ·MR. HAEBERLE:· · · · · · · · Okay, so below sent on my
                                                          Page 71                                                             Page 72
·1· · · iPhone.                                                     ·1· · · from my bank."
·2· ·A· Okay.· I don't know what that "Sent from my iPhone" is,     ·2· · · · · · · · · · · · · · ·All right.· And then you get
·3· · · because I -- I can't.· I presume I -- if I would have       ·3· · · this note back from the -- the fraudulent Willie
·4· · · seen this, Willie would have sent it from his iPhone.       ·4· · · saying:· "We received your wire."· We received your
·5· ·Q· MR. POLICK:· · · · · ·Okay.                                 ·5· · · funds.· So, again, this is the crook --
·6· ·A· Okay?· Now, the next one, May 16 --                         ·6· ·A· Yes.
·7· ·Q· Right.· That little paragraph there -- or four lines?       ·7· ·Q· -- buying time?
·8· ·A· Yeah.· And this is when I'm telling him -- 16th, that       ·8· ·A· Yes, I presume.
·9· · · would have been -- is that Monday?                          ·9· ·Q· Okay.
10· ·Q· Yeah.                                                       10· ·A· And now we can figure out after, but...
11· ·A· Yeah.                                                       11· ·Q· All right.· Now, that's what we -- by the end -- and
12· ·Q· Right.                                                      12· · · that's why I ask on some of these if you sent it or --
13· ·A· (Quoted as read):                                           13· · · you know, because I don't know if the crook's sending
14· · · · · · · ·"Attached is our money brokers document to         14· · · some of this stuff.· But the handwriting note on top of
15· · · · · · · ·track the entire transaction.· Your bank had       15· · · "E" 1 says:· "Probably not from Runnion."
16· · · · · · · ·the money since Friday.· Call if you don't         16· ·A· "Email" --
17· · · · · · · ·have clearance, this should be handled the         17· ·Q· "Email header attached?"· Whose writing is that?
18· · · · · · · ·same day, no delay."                               18· ·A· That's Neil's.· The question mark is mine, I believe.
19· · · That was from me, yes.                                      19· ·Q· Okay.· All right.
20· ·Q· Yes, this is where you somehow alluded that there's a       20· ·A· "See routing attached" is mine.· "Landale notes
21· · · problem, where Runnion says, "We don't have the money,"     21· · · May 18th," that's mine.
22· · · and then you go and double-check and say, "Look, my         22· ·Q· Okay.
23· · · bank sent it, and it was received by" --                    23· ·A· I don't know what the question mark is about.
24· ·A· Yeah.· I --                                                 24· ·Q· That's fine.· The next page or two again goes to some
25· ·Q· -- "I think your bank, but -- and here's the routing        25· · · of these tracking of emails, I guess, that we'll ask


                                       Calgary/Edmonton Independent Reporters                                        Pages 69–72
                                                www.indreporters.com                                                                    YVer1f
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:               93-1 Filed: 11/26/18 Page 19 of 159 PageID #:569
                                                                                        Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                                      July 20, 2018
                                                        Page 73                                                           Page 74
·1· · · Neil about later.· And then we're down to 1 "F," which    ·1· ·A· That's Neil's handwriting.
·2· · · is -- this is again directed to Darrell Brown from        ·2· ·Q· Okay.· And what part is your handwriting?
·3· · · Willie Messuck at runnionequpment.com.· It's an email     ·3· ·A· "Landale notes May 18th."
·4· · · dated May 16, 2016, at 8:26 a.m.· So this is early in     ·4· ·Q· Do you have any other handwriting --
·5· · · the morning on Monday.                                    ·5· ·A· Yeah, May -- below it says (quoted as read):
·6· ·A· Yeah.                                                     ·6· · · · · · · ·"May 18/16.· D. Brown received email from
·7· ·Q· Okay.· Now, this is somebody saying (quoted):             ·7· · · · · · · ·Willie of Runnion.· C.C. Livingston
·8· · · · · · · ·"Mike, any update on the export paperwork,       ·8· · · · · · · ·- Note:· Yahoo address (probably hacked)."
·9· · · · · · · ·Thanks."                                         ·9· · · And that's, again, my writing, and it's after the fact.
10· · · So we assume that's Mike at Livingston, you think?        10· ·Q· Okay.· And at the very top here it also says:
11· ·A· Well, it says -- looking at this, it says Darrell -- to   11· · · "Livingstonintl" not a yahoo.com or "not @yahoo.com.
12· · · Darrell Brown and M. --                                   12· · · See routing."· And is that Neil's handwriting?
13· ·Q· Oh, yeah.                                                 13· ·A· Well, yeah, and I don't know what that means.· I'm
14· ·A· -- Maciolek, or whatever.                                 14· · · assuming that he says the yahoo is not a Livingston
15· ·Q· Yeah.                                                     15· · · address.· I'm assuming that's what he is meaning there.
16· ·A· Livingston@yahoo --                                       16· ·Q· Yeah, no, that's how I would read it too.· And that's
17· ·Q· Yahoo.com.· I gotcha.· All right.· So this note was       17· · · why you probably wrote -- you wrote at the bottom here:
18· · · sent from the false Willie Messuck to Darrell Brown and   18· · · "Note:· Yahoo address," or yay-hoo (phonetic) address,
19· · · to Mike Maciolek, M-a-c-i-o-l-e-k, is how I'm             19· · · "(probably hacked)"?
20· · · pronouncing it, at Livingston.· And it looks like         20· ·A· Yeah.· That's mine.
21· · · supposed to be international, i-n-t-l, at yahoo.com.      21· ·Q· Okay.· So that's Monday morning.· And after that page,
22· · · And the subject is a "Price Correction."                  22· · · we again have this routing -- three-page routing of the
23· · · · · · · · · · · · · · ·Anyways, so this is early          23· · · emails.· That was what Neil did.· And, again, we'll
24· · · Monday morning.· Handwriting on the top:· Refer to        24· · · have him interpret that, but presumably says that
25· · · Mike -- "Ref to Mike."· Whose handwriting is --           25· · · Livingston doesn't have a yahoo address.· And now we're

                                                        Page 75                                                           Page 76
·1· · · down to 1 "G."                                            ·1· ·A· Yes.
·2· · · · · · · · · · · · · · ·And we'll take a break when        ·2· ·Q· In terms of language, punctuation, format?
·3· · · we're done with this exhibit.· We're not far off.         ·3· ·A· Yes.
·4· · · · · · · · · · · · · · ·This is directed to you from       ·4· ·Q· And so this list, Runnion's wire-transfer instructions,
·5· · · Janice Ryce, R-y-c-e.· And her email address is           ·5· · · whether domestic or international, banks in question,
·6· · · jaryce@runnionequipment.com.· All right.· Spelled         ·6· · · things of that nature, and then also at the bottom says
·7· · · correctly.· This is May 18.· So this is Wednesday at 10   ·7· · · direct inquiries to their principal bank.· They name a
·8· · · in the morning.                                           ·8· · · person there, Sue Doering --
·9· ·A· Yeah.                                                     ·9· ·A· Yes.
10· ·Q· About wire instructions.· And the handwriting at the      10· ·Q· -- D-o-e-r-i-n-g, phone number, and her email address.
11· · · top here says:· "3rd instructions - See Routing."· Is     11· · · And the other one says direct inquiries to Runnion?
12· · · that Neil's writing again?                                12· ·A· Yes.
13· ·A· That's Neil's, I believe.                                 13· ·Q· Janice Ryce; her contact information too.
14· ·Q· Okay.· And then "Landale notes of May 18/16" --           14· · · · · · · · · · · · · · ·And this is the third set of
15· ·A· That's mine.                                              15· · · wiring instructions you received with reference to this
16· ·Q· Okay.· And "3rd Banking info - different from first 2"?   16· · · transaction?
17· ·A· That's mine.                                              17· ·A· I believe this was after the fact again because of what
18· ·Q· And your initials, "DB."                                  18· · · had transpired.· She now is going to send the proper
19· ·A· Okay.                                                     19· · · information.
20· ·Q· All right.· And then after that, are they -- the          20· ·Q· Right, the accurate ones.· And this one they even note
21· · · Runnion wire instructions, which are certainly more       21· · · their addition of their wiring instructions at the very
22· · · detailed than the two prior wiring instructions you       22· · · top, that it was updated December 19, 2014.
23· · · received previously?                                      23· ·A· Yes.
24· ·A· Yes, they are.                                            24· ·Q· Okay.· Yeah, but I agree, you're -- it's a good point.
25· ·Q· And certainly appear to be more professionally done?      25· · · You're saying this is after the fraud was committed.


                                      Calgary/Edmonton Independent Reporters                                      Pages 73–76
                                               www.indreporters.com                                                                 YVer1f
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:               93-1 Filed: 11/26/18 Page 20 of 159 PageID #:570
                                                                                        Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                                      July 20, 2018
                                                        Page 77                                                            Page 78
·1· · · It's May 18.· This is the Wednesday after when we all     ·1· ·Q· I understand that.
·2· · · know the money was taken last Friday?                     ·2· ·A· He was just proving his point.
·3· ·A· Yes.                                                      ·3· ·Q· He said, "Yeah, I thought -- you know, I thought it was
·4· ·Q· And now we've got I think another two and a half or       ·4· · · you."· The handwriting on top of this -- well, first
·5· · · three pages of tracking, and then we come to what's       ·5· · · it's got a -- it shows it was sent over by fax --
·6· · · marked "H."· And this is where we start seeing this       ·6· ·A· Yeah.
·7· · · gmail thing you mentioned before.· It's circled in the    ·7· ·Q· -- from Runnion.
·8· · · lower left-hand quadrant there.· "Darrell," almost        ·8· ·A· I think at this point, this is when we faxed a bit,
·9· · · looks like a dot, "landalesigns@gmail.com."· You see      ·9· · · because I believe at this point we realized that there
10· · · the circled part there?· Lower, yeah, left-hand           10· · · was a problem, and the only secure way to send it would
11· · · quadrant.                                                 11· · · be through fax.
12· ·A· Yes, yes, yes.                                            12· ·Q· Right.· More -- yeah, more secure than emails.
13· ·Q· Yeah, and that's where you took issue, said, "Geez, I     13· ·A· Yeah.
14· · · don't have a gmail address"?                              14· ·Q· All right.· Says:· "May 18 by fax."· Well, whose
15· ·A· Well, this was after my conversation with Willie.         15· · · handwriting is whose on this sheet?
16· ·Q· Okay.                                                     16· ·A· (Quoted):
17· ·A· And I said -- he said, "Well, you've -- we've been        17· · · · · · · ·"May 18 by fax.· Other email with spoofed
18· · · sending stuff to gmail for some time.· When did your --   18· · · · · · · ·address.· Faxed direct from Runnion."
19· · · you know, your address change?"· I said, "Like hell it    19· · · That's Neil.· "Landale notes from May 18," that's mine.
20· · · has."                                                     20· · · The rest of that (quoted):
21· ·Q· Yeah.                                                     21· · · · · · · ·"This was sent by fax from Runnion - Willie
22· ·A· "It's never been changed.· My address has been the same   22· · · · · · · ·kept insisting my email" --
23· · · forever."· And that's when he sent this to prove to me    23· ·Q· Included?
24· · · that I was wrong, I guess.· And we had never changed to   24· ·A· (Quoted):
25· · · gmail.                                                    25· · · · · · · ·-- "included a gmail address."
                                                        Page 79                                                            Page 80
·1· ·Q· A gmail address?                                          ·1· · · landalesigns@gmail.com and at the very bottom of this
·2· ·A· Yes.                                                      ·2· · · page.· So that's certainly not from you.
·3· ·Q· And then your signature is D --                           ·3· ·A· That's right.
·4· ·A· "He then sent, faxed to show me this..."                  ·4· ·Q· Correct?
·5· ·Q· Yeah.· "...as my copies do not have the gmail," and a     ·5· ·A· That's my writing.· It says:· "First time 'gmail' showed
·6· · · "D" for --                                                ·6· · · up at Runnion."
·7· ·A· That's just my --                                         ·7· ·Q· Yeah.
·8· ·Q· Yeah, quick signature.                                    ·8· ·A· That's my note saying that, like, Pat -- this is the
·9· · · · · · · · · · · · · · ·Okay.· So the rest of              ·9· · · first time Pat noticed, I guess.
10· · · Exhibit "H" is again some examples of emails that were    10· ·Q· Okay.· Well, I'm -- and I understand you didn't send
11· · · sent to Willie Messuck from Darrell Brown gmail.          11· · · these.· You don't have a gmail account.· You didn't
12· ·A· Yes.                                                      12· · · send these gmail notes.
13· ·Q· And that's why it's circled on pages "H" 2 and "H" 3?     13· ·A· That's right.
14· ·A· Yes.                                                      14· ·Q· I guess my observation or my question is that
15· ·Q· And, actually, now we get to, I guess, Exhibit "I," six   15· · · apparently this guy is right on it on April 13th, two
16· · · pages.· And this is an email from Pat talking about       16· · · days after this deal's been signed.
17· · · he's sending back the signed order from a gmail           17· · · · · · · · · · · · · · ·And then the exhibits or the
18· · · account.                                                  18· · · attachments thereafter, "I" 2, where it says (quoted as
19· · · · · · · · · · · · · · ·So this goes right -- I mean,      19· · · read):
20· · · you signed -- the contract was originally signed by       20· · · · · · · ·"Pat, I have signed and attached the 3 pages
21· · · Runnion on April 11, and you signed it by April 12.       21· · · · · · · ·of the sale order and a copy of my memo to
22· ·A· Mm-hm.                                                    22· · · · · · · ·you,"
23· ·Q· So this is right as the deal was being struck.            23· · · Do you see that?
24· ·A· This --                                                   24· ·A· What page are you on?
25· ·Q· Pat Runnion gets an email from Darrell at                 25· ·MR. HAEBERLE:· · · · · · · · Right there.


                                      Calgary/Edmonton Independent Reporters                                      Pages 77–80
                                               www.indreporters.com                                                                  YVer1f
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:                93-1 Filed: 11/26/18 Page 21 of 159 PageID #:571
                                                                                         Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                                      July 20, 2018
                                                         Page 81                                                           Page 82
·1· ·A· Oh, okay.· Sorry.                                          ·1· ·Q· It might have been part of everything he faxed to
·2· ·Q· MR. POLICK:· · · · · ·Yeah, just take a second to          ·2· · · you --
·3· · · read the body of that.                                     ·3· ·A· Yeah.
·4· ·A· Yeah.· That's mine.                                        ·4· ·Q· -- the Wednesday or so after the --
·5· ·Q· Okay.· So you did send this note, you just never used      ·5· ·A· Yeah.
·6· · · it via gmail.· That's what I'm -- I'm trying to figure     ·6· ·Q· -- wire transfer.
·7· · · out how in the world the crook would have gotten ahold     ·7· ·A· So back to this.
·8· · · of this note and gmailed it to Pat on April 13.            ·8· ·Q· Yeah, just as -- and now I'm reading it upsidedown.
·9· ·A· Ask somebody else.· I have no idea.                        ·9· · · But 2 "I," this note at the bottom of that page --
10· ·Q· No, I don't either, but I'm just saying.                   10· ·A· Yes.
11· ·A· Yeah.                                                      11· ·Q· -- did you generate that note?
12· ·Q· But this is the note that you had that accompanied the     12· ·A· It looks like my writing, but, again, all of these "A,"
13· · · signed sale order.· It's --                                13· · · "B," "C," "I," "A," "B" -- you know, and page numbers
14· ·A· This is what Pat faxed back to me, is it not?              14· · · I -- you know, I wouldn't have done that, but --
15· ·Q· No.· The very bottom it says --                            15· ·Q· Well, in terms of the -- in terms of the page numbers
16· ·MR. HAEBERLE:· · · · · · · · Email do you mean?               16· · · at the bottom, those were done by your counsel to kind
17· ·Q· MR. POLICK:· · · · · ·Just read the bottom.· It says,      17· · · of keep these straight.
18· · · "Pat, I've signed these" --                                18· ·A· Oh, okay.
19· ·A· Oh, this.· Okay.· I'm sorry.                               19· ·Q· Because there were categories.· This is part of the
20· ·Q· Yeah.                                                      20· · · initial disclosure where the court rules say, "Give a
21· ·A· But isn't this the stuff that Pat faxed back to me?        21· · · list of witnesses to each other and preliminary
22· · · After the fact?                                            22· · · information to each other."· So that's how I got this.
23· ·Q· I'm not certain.· That's why I was just trying to          23· ·A· Okay.
24· · · figure out --                                              24· ·Q· And so it came categorized under "A," "B," "C," "D."
25· ·A· Well, this is all stuff about --                           25· ·A· Okay.
                                                         Page 83                                                           Page 84
·1· ·Q· So that's where that came from.                            ·1· ·Q· And then the attachments after that again are the sales
·2· ·A· So I can quit guessing where it came from.                 ·2· · · order itself.
·3· ·Q· Yes, I'm sorry.· I should have cleared that up at the      ·3· · · · · · · ·(DISCUSSION OFF THE RECORD)
·4· · · beginning.· But I'm just trying to figure out if you       ·4· ·Q· MR. POLICK:· · · · · ·We were completing this
·5· · · authored the note at the bottom of that page that said,    ·5· · · Exhibit "I."· But, again, the remaining pages are again
·6· · · "Pat, I've signed these materials.· Thanks again,          ·6· · · the original sales order, including the signature page,
·7· · · regards, Darrell."                                         ·7· · · which is "I" 6.
·8· ·MR. HAEBERLE:· · · · · · · · He's asking about "2" I, about   ·8· ·A· Yes.
·9· · · whether you generated 2 "I."                               ·9· ·Q· Okay.· So when you did eventually -- it wasn't
10· ·A· I signed it.                                               10· · · eventually.· You signed it the next day.· I mean, Pat
11· ·Q· MR. POLICK:· · · · · ·So that is your signature.           11· · · signed his end of the contract on April 11.
12· · · Okay.                                                      12· ·A· Mm-hm.
13· ·A· Yeah, that's my signature.                                 13· ·Q· And then you signed for Landale on April 12th.
14· ·Q· Okay.· All right.· We're almost done with Exhibit 1.       14· ·A· Yes.
15· · · And then this is also the -- the remainder of this, of     15· ·Q· So then -- I know you didn't use the gmail account to
16· · · "I," which runs up to I think, what, five pages, or is     16· · · send it over to Patrick Runnion.· How did you send the
17· · · it six?· Six pages.                                        17· · · final signed agreement to Pat Runnion?
18· ·A· Six I have.                                                18· ·A· Well, this looks like a fax cover sheet.
19· ·Q· This includes an email back and forth from Pat Runnion     19· ·Q· Okay.
20· · · at Runnion Equipment Company and Darrell Brown at          20· ·A· Facsimile transmittal.· So I could have --
21· · · Darrell, landalesigns.com talking about what's on the      21· ·Q· That was probably it?
22· · · unit.· You want to know if there's controls in the         22· ·A· I presume I faxed that.
23· · · basket, that kind of stuff.· These are genuine             23· ·Q· Okay.· Those are all the questions I have with
24· · · communications between you and Pat?                        24· · · reference to Exhibit 1.· If you want to take a break
25· ·A· Yes.                                                       25· · · and walk around.


                                       Calgary/Edmonton Independent Reporters                                     Pages 81–84
                                                www.indreporters.com                                                                 YVer1f
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:                 93-1 Filed: 11/26/18 Page 22 of 159 PageID #:572
                                                                                          Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                                        July 20, 2018
                                                          Page 85                                                           Page 86
·1· · · · · · · ·(BRIEF ADJOURNMENT)                                ·1· · · who would have then arranged to send the money out.
·2· ·Q· MR. POLICK:· · · · · ·We're back on the record.· How        ·2· ·Q· Okay.· And I have to check my notes again, and that hit
·3· · · many other times have you purchased truck-mounted           ·3· · · the microphone, but the first set of wiring
·4· · · cranes?                                                     ·4· · · instructions were to this Michael Mitch in Cary,
·5· ·A· I've purchased probably four or five, but only one other    ·5· · · North Carolina, dated April 18, 2016, claiming to be
·6· · · internationally.                                            ·6· · · Jennifer Molina; right?
·7· ·Q· Okay.· I know one came with the business you said.          ·7· ·A· Yes.
·8· ·A· Yeah.                                                       ·8· ·Q· You remember that?· Did you do anything in response to
·9· ·Q· And then so you purchased another few?                      ·9· · · those wiring instructions at that point?
10· ·A· I've got small ones, medium-size ones.· Yeah, we purchase   10· ·A· I don't believe so, because the deal wasn't finalized.
11· · · locally.                                                    11· ·Q· So the reason was you were still waiting for some
12· ·Q· And that other big one is the one you purchased from --     12· · · paperwork to be generated?
13· · · internationally from -- I forget where it came from.        13· ·A· Yes.
14· ·A· Roanoke, Virginia.                                          14· ·Q· To get the machine ready for delivery?
15· ·Q· Roanoke, Virginia.· Okay.                                   15· ·A· Yes, I believe so.
16· ·A· But we buy internationally all the time.· Other             16· ·Q· Okay.· So then the second set of instructions came,
17· · · equipment.                                                  17· · · like, three and a half weeks later, on May 12 of 2016,
18· ·Q· Right.· I assume you use a number of vendors and --         18· · · and this is the one that lists Prime C. Contractors,
19· ·A· Yeah.                                                       19· · · LLC, and the Sun Trust Bank in Alexandria, Virginia?
20· ·Q· Not just in Canada, but also internationally?               20· ·A· Yes.
21· ·A· Yes.                                                        21· ·Q· And this again came -- presumably was coming from
22· ·Q· Now, in terms of the wiring instructions, who makes the     22· · · Willie Messuck, but it was not.· But this is the one
23· · · decision to send the money in response to these wiring      23· · · you actually issued the funds in response to?
24· · · instructions?                                               24· ·A· I believe so.
25· ·A· Well, I would have handed the instructions to my wife,      25· ·Q· Okay.· So the people who would have been involved in

                                                          Page 87                                                           Page 88
·1· · · that situation or that decision would have been -- is       ·1· · · And I didn't read every line of it, but basically it's
·2· · · it just you?                                                ·2· · · just confirming that the money left your bank and was
·3· ·A· Yep.                                                        ·3· · · sent to the Sun Trust Bank in Virginia.
·4· ·Q· Okay.· So then you would just transmit it to Carol and      ·4· ·A· I presume so.· Yes.
·5· · · say, "Carol, you have -- get this completed," or            ·5· ·Q· Okay.· So that's part of your preliminary investigation
·6· · · whatever you need to do?                                    ·6· · · to try to figure out what happened to it?
·7· ·A· Yeah.                                                       ·7· ·A· Yes.
·8· ·Q· And that's what was done back on May 13 of 2016?            ·8· ·Q· That fair?
·9· ·A· Yes.                                                        ·9· ·A· I imagine Carol did this.
10· ·Q· I was just trying to figure out who else was involved       10· ·Q· Okay, yeah.· She's the money lady.· All right.· Let's
11· · · in the process.· I know you did a -- had it here a          11· · · give that to the court reporter so she can mark it.
12· · · minute ago.· When you first heard from Willie Messuck       12· · · · · · · ·Exhibit Number Brown 4:
13· · · that the money had not been received, that's when you       13· · · · · · · ·Four pages confirming the wire transfer of
14· · · contacted your bank, I believe.· And these are some of      14· · · · · · · ·money from Landale's bank to the Sun Trust
15· · · the materials that were given to me today on a wire         15· · · · · · · ·Bank in Virginia
16· · · confirmation.                                               16· ·Q· MR. POLICK:· · · · · ·I might as well throw this on
17· · · · · · · · · · · · · · ·And I guess I should mark it as      17· · · to the -- we'll mark that as an exhibit too.· But
18· · · an exhibit since we're looking at it.                       18· · · that's the cover sheet for your -- that's your police
19· ·MR. HAEBERLE:· · · · · · · · You're going to mark this whole   19· · · report.
20· · · package as an exhibit or --                                 20· ·A· That's the cover sheet for the police report.
21· ·MR. POLICK:· · · · · · · · · No, no, just this.· Heaven        21· ·Q· Right.· You did all the work.· I was going to say, you
22· · · forbid.· Most of that's contained in Exhibit 1 anyway.      22· · · typed everything.
23· ·Q· We're up to Exhibit 4.· We're going to mark those. I        23· ·A· Yeah, he wasn't about to do much of anything.
24· · · think it's four pages.· It's four.· You can look at it,     24· · · · · · · ·Exhibit Number Brown 5:
25· · · and the reporter will mark it as soon as we're done.        25· · · · · · · ·Document entitled "Edmonton Police Service


                                        Calgary/Edmonton Independent Reporters                                      Pages 85–88
                                                 www.indreporters.com                                                                 YVer1f
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:               93-1 Filed: 11/26/18 Page 23 of 159 PageID #:573
                                                                                        Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                                       July 20, 2018
                                                        Page 89                                                             Page 90
·1· · · · · · · ·Witness Statement Form," the cover sheet the     ·1· ·Q· Okay.· Did anybody try to contact an outfit or any --
·2· · · · · · · ·police prepared for Mr. Brown's report           ·2· · · or find if there is an outfit named
·3· ·Q· MR. POLICK:· · · · · ·All right.· And to explain that     ·3· · · Prime Contractors -- what's the rest of it -- Prime C.
·4· · · on the record, Exhibit 5 is actually the -- it's          ·4· · · Contractors?
·5· · · entitled "Edmonton Police Service Witness Statement       ·5· ·A· I did not.
·6· · · Form."· But this is the part the police prepared for      ·6· · · · · · · ·(DISCUSSION OFF THE RECORD)
·7· · · your report?                                              ·7· ·Q· MR. POLICK:· · · · · ·At some point a subpoena was
·8· ·A· Yes.                                                      ·8· · · issued by your attorneys to Sun Trust Bank in
·9· ·Q· And this was the cover sheet to your typewritten          ·9· · · Alexandria, Virginia.· Were you aware of that?
10· · · narrative as to what happened?                            10· ·A· I wasn't.· I'm not aware.· I --
11· ·A· Yes.                                                      11· ·MR. HAEBERLE:· · · · · · · · Whatever the instructions, to
12· ·Q· And the wire confirmation showed that the money went to   12· · · not describe any conversations, the substance of any
13· · · Sun Trust Bank in Alexandria, Virginia, for the benefit   13· · · conversations we had.· So don't discuss any conversations
14· · · of Prime C. Contractors.· Did you ever contact that       14· · · we had.· You can testify about your knowledge, but don't
15· · · bank?                                                     15· · · describe any of the conversations.
16· ·A· I believe Carol did.· I didn't.                           16· ·THE WITNESS:· · · · · · · · ·Okay.
17· ·Q· Okay.                                                     17· ·Q· MR. POLICK:· · · · · ·He's referencing the
18· ·A· Somebody I think contacted them, yes.                     18· · · attorney-client privilege which goes to any kind of
19· ·Q· Do you know the results of what Carol or someone at       19· · · legal advice you might get from counsel.· But it
20· · · Landale found?                                            20· · · doesn't apply to, like, factual basis.· Were you ever
21· ·A· I believe that they said the money was transferred out    21· · · made aware of the fact that a subpoena was issued to
22· · · immediately.· They get a hit and --                       22· · · Sun Trust Bank?
23· ·Q· Move on?                                                  23· ·A· I don't recall.
24· ·A· Moved on.· And I stand to be corrected on that, but       24· ·Q· Are you aware of any of the results of the subpoena to
25· · · that's what I'm -- imagine that's what happened.          25· · · Sun Trust?
                                                        Page 91                                                             Page 92
·1· ·A· Again, I'm only guessing.· I'm surmising that the money   ·1· · · note Mr. Brown just had a cursory review of Exhibit 6,
·2· · · touched down and was bounced out again, and where that    ·2· · · which again has a certification from Sun Trust Bank as
·3· · · information came from, I don't know.                      ·3· · · to their -- it's got a certification as to, you know,
·4· ·Q· Okay.· Now I have to mark another exhibit.· I'm sorry     ·4· · · the complete business record.· But it shows the account
·5· · · to keep doing this.· We can get some of these pages out   ·5· · · being opened for Prime Controls Contractors, LLC, with
·6· · · of the way.                                               ·6· · · a listed address out of Duluth, Georgia.
·7· ·MR. POLICK:· · · · · · · · · And we can do this off the      ·7· · · · · · · · · · · · · · ·Okay.· At page -- and the
·8· · · record.                                                   ·8· · · pages in the lower right-hand corner are page numbers
·9· · · · · · · ·(DISCUSSION OFF THE RECORD)                      ·9· · · that I do to keep it straight for me.· So these start
10· · · · · · · ·Exhibit Number Brown 6:                          10· · · with page 54 that's circled.· So it's page 56 that
11· · · · · · · ·Materials received from the plaintiff's          11· · · identifies Prime Control Contractors, LLC out of
12· · · · · · · ·lawyers about what they received in response     12· · · Duluth, Georgia.· And that's the page I think I
13· · · · · · · ·to a subpoena they issued to Sun Trust and       13· · · referenced off the record, where it says (quoted):
14· · · · · · · ·contains a certification from Sun Trust Bank     14· · · · · · · ·"Do Not Call.· Do Not Mail.· Do Not Fax.· Do
15· · · · · · · ·as to the complete business record but shows     15· · · · · · · ·Not Email."
16· · · · · · · ·the account being opened for Prime Controls      16· · · So this bank has opened an account with someone who
17· · · · · · · ·Contractors, LLC, with an address out of         17· · · never wants to be contacted, which I -- that's what it
18· · · · · · · ·Duluth, Georgia                                  18· · · says.
19· ·Q· MR. POLICK:· · · · · ·This is my only copy, but this      19· ·A· Mm-hm.
20· · · has some of the materials I received from your lawyers    20· ·Q· There is also in this exhibit -- Prime Control
21· · · about what they received in response to a subpoena they   21· · · Contractors, LLC is listed as a limited liability
22· · · issued to Sun Trust that I think we just marked as        22· · · company.· It's got their taxpayer identification
23· · · Exhibit 6 for today's deposition.                         23· · · number.· And then it's got the principal of the
24· · · · · · · ·(DISCUSSION OFF THE RECORD)                      24· · · company, the officer/owner person, Jeffrey,
25· ·Q· MR. POLICK:· · · · · ·We're back on the record. I         25· · · J-e-f-f-r-e-y, Gensemer, G-e-n-s-e-m-e-r.· His title is


                                      Calgary/Edmonton Independent Reporters                                       Pages 89–92
                                               www.indreporters.com                                                                   YVer1f
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:                 93-1 Filed: 11/26/18 Page 24 of 159 PageID #:574
                                                                                          Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                                          July 20, 2018
                                                           Page 93                                                             Page 94
·1· · · Member, and it's got a signature.· And that's at the         ·1· ·Q· Okay.· So you got a partial -- some reimbursement
·2· · · page 59.· And Gensemer signs it on the next page, 60,        ·2· · · anyway?
·3· · · which is dated February 16 of 2016.· So the account was      ·3· ·A· Mm-hm.
·4· · · open, what, a couple months before he defrauded you?         ·4· ·Q· Yes?
·5· ·A· Okay.                                                        ·5· ·A· Yes.
·6· ·Q· It appears date-wise.                                        ·6· ·Q· Do you know what -- any other information that
·7· ·A· Okay.                                                        ·7· · · Neil Swindlehurst has either discovered or any other
·8· ·Q· And then the rest of it is a signature card, but,            ·8· · · opinions he's had that he's told you that we haven't
·9· · · again, several pages signed by Jeffrey Gensemer, and         ·9· · · already discussed?
10· · · then the last portion is just the typical statement.         10· ·A· No.· Not at all.
11· · · Do you know any Jeffrey Gensemer?                            11· ·Q· Did Neil ever -- do you remember Neil ever telling you
12· ·A· No, I don't.                                                 12· · · he could track the location of where this fraudulent
13· ·Q· And I know you mentioned we had -- before you said you       13· · · guy started the electronic communications?
14· · · never heard of Prime C. Contractors, LLC previously?         14· ·A· If he did, I didn't probably understand it.· I think that
15· ·A· That's right.                                                15· · · he, through this tracking information, was able to
16· ·Q· Okay.· Did you have any kind of insurance with a             16· · · discern quite a bit of information.· Exactly what, I
17· · · company that would apply to this loss?                       17· · · don't know.
18· ·A· We had a small amount.· As I recall, $10,000.                18· ·Q· Well, I'm not sure either, but I thought it had
19· ·Q· All right.· Did you make a claim under that policy?          19· · · something about the British Virgin Islands.· Did you
20· ·A· As far as I know, we did, yes.                               20· · · ever hear that before?· No?
21· ·Q· Do you have a note what insurance company it is?             21· ·A· If I did, I can't remember.
22· ·A· The broker is Drayton Insurance.· Who the insurance          22· ·Q· Okay.· Now, in terms of when you -- when you realized,
23· · · company is, I don't know.                                    23· · · you know, that there had been a fraudulent interference
24· ·Q· That's okay.· Was the claim paid?                            24· · · with your transaction with Runnion, what did you do to
25· ·A· I believe it was.                                            25· · · try to, you know, mitigate your damages?· I know you
                                                           Page 95                                                             Page 96
·1· · · file an insurance claim.                                     ·1· · · police report with Edmonton Police?
·2· ·A· Yes.                                                         ·2· ·A· Yes.
·3· ·Q· And "mitigate" means kind of lessen your damages.            ·3· ·Q· You made an insurance claim?
·4· · · Legal term.                                                  ·4· ·A· Yes.
·5· · · · · · · · · · · · · · ·So you filed an insurance claim       ·5· ·Q· Try to help things there.
·6· · · to try to lessen your damages.· And what else did you        ·6· ·A· Yes.
·7· · · do to try to make an adjustment or recover from this --      ·7· ·Q· You asked Pat if he could do anything.· And then you
·8· ·A· Well --                                                      ·8· · · also -- I know you said you made adjustments with the
·9· ·Q· -- this fraudulent involvement?                              ·9· · · existing crane or put it back in service?
10· ·MR. HAEBERLE:· · · · · · · · Asked and answered to the extent   10· ·A· Oh, yeah, well, we had no choice.· At that point, the
11· · · we've already talked about a police report.                  11· · · truck was -- it was one we wanted to retire.· And at that
12· ·THE WITNESS:· · · · · · · · ·Sorry?                             12· · · point, we had to fix it up and get it back on the road,
13· ·MR. HAEBERLE:· · · · · · · · You can answer.                    13· · · which we're still using today.
14· ·A· Yes, but I'm just trying to think --                         14· ·Q· Okay.· So you took the existing truck-mounted crane,
15· ·Q· MR. POLICK:· · · · · ·Yes, I can --                          15· · · got it back up to code, so to speak?
16· ·A· -- what the hell did we do.· What can we do?· We lost our    16· ·A· Yeah.
17· · · money.· The only think we could do was we hit the            17· ·Q· So you could continue to keep it in service?
18· · · insurance company and see what we're covered under. I        18· ·A· Yes.· And then we continued on to use outside contractors
19· · · think we asked Pat if he had insurance for that sort of      19· · · to do our heavy work, the heavy lifting.
20· · · thing.· I don't know whether he responded.· That's about     20· ·Q· Okay.· And then you -- and Carol also you believe
21· · · all we could do.                                             21· · · contacted Sun Trust in an effort to find out what
22· ·Q· Okay.                                                        22· · · happened down there, the bank?
23· ·A· And do what we did to try and get whatever information we    23· ·A· I -- I imagine she did.
24· · · could.                                                       24· ·Q· Okay.
25· ·Q· And counsel made the observation too.· You also made a       25· ·A· I'm pretty sure she did.· We contacted the -- our money


                                        Calgary/Edmonton Independent Reporters                                        Pages 93–96
                                                 www.indreporters.com                                                                    YVer1f
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:                 93-1 Filed: 11/26/18 Page 25 of 159 PageID #:575
                                                                                          Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                                                    July 20, 2018
                                                           Page 97                                                                       Page 98
·1· · · broker to see what they could do, and I think they just      ·1· ·A· Yes.
·2· · · closed the door.· They said the transaction's over, it's     ·2· ·Q· And I take it that the original complaint was filed
·3· · · over.· We have nothing to do with it at that point.          ·3· · · after you reviewed it and authorized it?
·4· ·Q· Yeah.· Okay.· Did you ever make any inquiry of               ·4· ·A· Yes.
·5· · · Livingston, of Mr. Maciolek or Mr. Ginther?                  ·5· ·Q· All right.· And the same would follow for the First
·6· ·A· In what way?                                                 ·6· · · Amended Complaint, the Second Amended Complaint, and I
·7· ·Q· Well, there's an indication in, you know, some of the        ·7· · · know we got an exhibit here marked as the Third Amended
·8· · · handwritten notes in Exhibit 1 that suggest that rather      ·8· · · Complaint?
·9· · · than your company being hacked or Runnion being hacked,      ·9· ·A· I presume so, yes.· I reviewed it --
10· · · evidently Livingston was hacked under that yahoo --          10· ·Q· Right.
11· ·A· Well, that was a question mark.· You know, did we ever       11· ·A· -- approved it, and sent it on, yes.
12· · · contact them about it?· I never asked specifically about     12· ·Q· And the John Doe is just a handle to put on someone --
13· · · being hacked, no.                                            13· · · it's the fraudulent person who --
14· ·Q· Okay.· And you never contacted the Federal Bureau of         14· ·A· Unidentifiable.
15· · · Investigation in the US?                                     15· ·Q· -- took the money.· Right.· And the Third Amended
16· ·A· No.                                                          16· · · Complaint I believe was filed in February of 2017. I
17· ·Q· Did anyone ever recommend that you do so?                    17· · · think middle of the month.· There might be a date on it
18· ·A· Well, I assumed our lawyers would do whatever was            18· · · when I find it.· All right, but you haven't sued
19· · · supposed to be done at that point.                           19· · · Livingston?
20· ·Q· Okay.· All right.· And today's the first day you heard       20· ·A· I don't think so.
21· · · about Jeffrey Gensemer?                                      21· ·Q· Well, you'd know.
22· ·A· Yes.                                                         22· ·A· Well, the lawyer's looking after it.· I'm not a lawyer.
23· ·Q· Okay.· All right.· You did in fact file the original         23· · · So I don't know what the hell they're doing.· I do, but,
24· · · complaint against Runnion Equipment Company and              24· · · you know, I am -- all we're doing is trying to sort this
25· · · John Doe?                                                    25· · · out.· Does it go past that?· I don't believe so.

                                                           Page 99                                                                      Page 100
·1· ·Q· Okay.· You haven't sued Livingston; you haven't sued         ·1· · · was the Third Amended Complaint we looked at some time
·2· · · Ken Ginther or Mike Maciolek of Livingston?                  ·2· · · ago.· And what I'm going to do is --
·3· ·A· No.· No.                                                     ·3· ·MR. HAEBERLE:· · · · · · · · If you can't find yours, I think
·4· ·Q· Okay.· You haven't filed suit against Sun Trust Bank?        ·4· · · I may have an extra.
·5· ·A· No.                                                          ·5· ·MR. POLICK:· · · · · · · · · I've got one right here.· I'm
·6· ·Q· You haven't filed suit against Prime C. Contractors,         ·6· · · okay.
·7· · · LLC?                                                         ·7· ·Q· Under the heading "Nature of the Action" --
·8· ·A· No.                                                          ·8· ·A· Yes.
·9· ·Q· And I know you didn't learn of them until today, but         ·9· ·Q· -- it talks about -- well, and it's -- again, it's a
10· · · you haven't filed suit against Jeffrey Gensemer?             10· · · truck-mounted crane, but it's -- the allegation is it's
11· ·A· That's right.                                                11· · · a vehicle.· You had claimed that Runnion negligently
12· ·Q· Okay.· But you did file suit against Runnion Equipment       12· · · allowed John Doe to intercept sensitive information
13· · · Company as the only identifiable defendant when you          13· · · related to the transaction.· What's the basis for that
14· · · filed the original suit?                                     14· · · claim?· Factual basis?
15· ·A· Yes.                                                         15· ·MR. HAEBERLE:· · · · · · · · And I would object to the extent
16· ·Q· Okay.· But despite all the other amended complaints,         16· · · it's a legal conclusion as to negligence, but you can
17· · · you haven't named anybody other than Runnion as an           17· · · answer as to fact -- as the factual basis.
18· · · identifiable defendant?                                      18· ·A· We're relying on information received from Neil.
19· ·MR. HAEBERLE:· · · · · · · · Asked and answered.· But you can   19· ·Q· MR. POLICK:· · · · · ·Okay.· And any other factual
20· · · answer again.                                                20· · · basis for the allegation, aside from what Neil may have
21· ·A· No.                                                          21· · · said?
22· ·MR. POLICK:· · · · · · · · · Let's go off the record real       22· ·A· Factual information.· No.
23· · · quick.                                                       23· ·Q· Okay.· And now, what do you mean by "sensitive
24· · · · · · · ·(DISCUSSION OFF THE RECORD)                         24· · · information"?
25· ·Q· MR. POLICK:· · · · · ·Exhibit 3 for identification           25· ·A· Sensitive information.


                                        Calgary/Edmonton Independent Reporters                                                  Pages 97–100
                                                 www.indreporters.com                                                                              YVer1f
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:                93-1 Filed: 11/26/18 Page 26 of 159 PageID #:576
                                                                                         Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                                         July 20, 2018
                                                         Page 101                                                            Page 102
·1· ·Q· Yeah.                                                       ·1· · · says -- looks like Mike Maciolek was hacked at yahoo,
·2· ·A· Any information that we would give to somebody we're        ·2· · · or yay-hoo, some other source.· But I just want to know
·3· · · doing business with, is personal, and it's within our --    ·3· · · what is the sensitive information?· Is it, you know,
·4· · · should be kept -- should be kept -- what word do I use --   ·4· · · your middle name?· What is the specific sensitive
·5· · · should be kept under cover, if you will.· Sensitive         ·5· · · information that can't be let out?
·6· · · information -- we assume that they're going to have a       ·6· ·MR. HAEBERLE:· · · · · · · · Asked and answered.· You can
·7· · · security protocol within their company to protect           ·7· · · answer again.
·8· · · information that we would send to them.                     ·8· ·A· There is no particular personal information that is
·9· ·Q· Yes, and I understand what you're saying in a general       ·9· · · sensitive.
10· · · sense, that, you know, we would like certain things to      10· ·Q· MR. POLICK:· · · · · ·Well, and I just gave it as an
11· · · be kept in reasonable confidence, I guess would be the      11· · · example.· Like, you know, some guys have a middle name
12· · · term.                                                       12· · · of Orville and they hate it.· You know, so I was making
13· ·A· Yeah.                                                       13· · · just a general example.· But for this transaction, you
14· ·Q· You said "under cover."· But in terms of this               14· · · got information as to the unit itself, the purchase
15· · · transaction with Runnion, what specifically was the         15· · · price, your email address.
16· · · sensitive information that you believed was somehow         16· ·A· Mm-hm.· Mm-hm.
17· · · taken from Runnion?                                         17· ·Q· Runnion's email address.· That's the nuts and bolts of
18· ·A· Well, I believe that their computer was hacked and the      18· · · the information that's being discussed and ultimately
19· · · information we're sending back and forth has been           19· · · exchanged between you and Pat.· So what part of this
20· · · manipulated so that we believe that we're dealing with      20· · · transaction is sensitive?
21· · · Runnion; in fact, we're not.· And this was made available   21· ·A· There's no, as I say, personal sensitivity.· There is a
22· · · to the hacker, I guess, through Runnion, not --             22· · · certain amount of -- what will I say?· We expect that our
23· ·Q· Well, and, again, aside from what Neil may have told        23· · · information, our deal back and forth, is to be kept
24· · · you, there hasn't really been any indication that in        24· · · between Runnion and ourselves.· It's not to be general
25· · · fact Runnion was at fault.· If anything else, it            25· · · information to anybody out there.· That obviously didn't

                                                         Page 103                                                            Page 104
·1· · · happen.                                                     ·1· ·Q· So that's what I'm trying to figure out.· What is the
·2· ·Q· All right, but I'm just saying sensitive -- like, for       ·2· · · information that is solely unobtainable that you gave
·3· · · example, I know you have a website, and certainly you       ·3· · · to Runnion?· Everything else here seems to be --
·4· · · can find out these days, you know, beyond the website;      ·4· ·A· Well, it's not the information that has been --
·5· · · but I can find the name of your company, I can find out     ·5· ·Q· -- readily discoverable.
·6· · · your position in the company, I can find out your           ·6· ·MR. HAEBERLE:· · · · · · · · And I'd object.· Asked and
·7· · · address, I can find out your email address, contact         ·7· · · answered.· You can answer.
·8· · · information of other people in your company.· We can do     ·8· ·A· There is -- there is this -- sensitivity.· There is no
·9· · · that, take a break and go online and find all that          ·9· · · sensitivity from that standpoint.· What I'm -- I guess
10· · · stuff out now.                                              10· · · what I'm interpreting as being sensitive is the business
11· ·A· Mm-hm.                                                      11· · · deal itself.
12· ·Q· True?                                                       12· ·Q· MR. POLICK:· · · · ·Okay.· The fact that there was a
13· ·A· True.                                                       13· · · negotiation and a deal going on?
14· ·Q· And we can do the same for Runnion?                         14· ·A· Yes.
15· ·A· Yes.                                                        15· ·Q· Okay.
16· ·Q· Their address; their name, location; their stuff.· So       16· ·A· If that deal wasn't going on, there would be no sensitive
17· · · somebody could take a copy of your letterhead, for          17· · · information.· The deal went on, and somebody was able to
18· · · example, or your logo and slap it on a piece of paper,      18· · · hack into it and intercept, redirect, or do whatever to
19· · · and we can try to, you know, sell something to somebody     19· · · get -- pick my pocket.· And I believe that was made
20· · · else or get somebody to pay us?                             20· · · available because they don't have enough security or
21· ·A· Yes.                                                        21· · · whatever at Runnion's end.· That's -- and I have no basis
22· ·Q· Saying that, "Hey, I'm Landale, and here's my invoice"?     22· · · for that on my own.
23· ·A· That's true.                                                23· ·Q· Right.· And I don't know if anybody told you, but
24· ·Q· If we were bad guys.                                        24· · · Runnion does have safeguards.
25· ·A· Mm-hm.                                                      25· ·A· Oh, I'm sure they do.


                                       Calgary/Edmonton Independent Reporters                                     Pages 101–104
                                                www.indreporters.com                                                                    YVer1f
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:                93-1 Filed: 11/26/18 Page 27 of 159 PageID #:577
                                                                                         Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                                        July 20, 2018
                                                        Page 105                                                            Page 106
·1· ·Q· This hasn't happened before or since.                   ·1· · · system was hacked.· I guess in paragraph 21, it says
·2· ·A· Well, we were told it had happened, and that was by Pat ·2· · · (quoted as read):
·3· · · himself, so...                                          ·3· · · · · · · ·"During the negotiations with Pat Runnion,
·4· ·Q· Yeah, that's curious, but we'll get back to that.· All  ·4· · · · · · · ·Darrell Brown noticed there was a delay in
·5· · · right.· Well, that's it.· I wanted some kind of         ·5· · · · · · · ·receiving emails from Pat Runnion."
·6· · · understanding as to what you meant by "sensitive        ·6· ·A· No.· I...
·7· · · information," and you're saying the fact that this      ·7· ·Q· Yeah, just take a moment to find it, review it.· It's
·8· · · transaction is coming together --                       ·8· · · paragraph 21.
·9· ·A· Yes.                                                    ·9· ·A· Yeah.· I don't agree with that.· I heard from Willie, Pat
10· ·Q· -- going forward?                                       10· · · that there was delays.· I don't read times and stuff on
11· · · · · · · · · · · · · · ·And the people legitimately      11· · · the emails, so --
12· · · knowing about that would have been Landale and Runnion? 12· ·Q· So it's not --
13· ·A· Yes.                                                    13· ·A· -- it sure never came to my attention before, before
14· ·Q· And Livingston?                                         14· · · the -- before this happened.
15· ·A· Yes.                                                    15· ·Q· Before the theft?
16· ·Q· Anybody else that legitimately knew all this was        16· ·A· Yeah.
17· · · happening aside from those three entities?              17· ·Q· Yeah.· That's what I'm getting at.· During the
18· ·A· No.                                                     18· · · negotiations, you never noticed a delay in receiving
19· ·Q· There is a number of remaining allegations in the       19· · · emails?
20· · · complaint -- I'm not going to go into them -- basically 20· ·A· No, I never.
21· · · saying -- you know, this question was Landale hacked,   21· ·Q· But after the fact is when that was discussed, Neil
22· · · was Runnion hacked, you know, each one denies it.· You  22· · · brought it up, and -- after the theft occurred?
23· · · don't believe your system was hacked?                   23· ·A· Well, Willie brought it up.
24· ·A· That's right.                                           24· ·Q· Okay.
25· ·Q· And Runnion, of course, told you they don't think their 25· ·A· And then Neil -- everybody got involved in it at that
                                                        Page 107                                                            Page 108
·1· · · point.                                                     ·1· ·Q· But you think he definitely said it was a real estate
·2· ·Q· Okay.· But, again, all after the theft?                    ·2· · · transaction?
·3· ·A· Yep.                                                       ·3· ·A· Yeah, it could have been a condo deal or something like
·4· ·Q· Okay.· And then paragraph 24 is where you say that         ·4· · · that.
·5· · · Pat Runnion told you that Pat was aware of potential       ·5· ·Q· Okay.
·6· · · interference in his email account.                         ·6· ·A· It was a deal that never went through anyway because he
·7· ·A· Yes.                                                       ·7· · · obviously caught it before it -- before it got too far.
·8· ·Q· And now, this again, I know you referenced it some time    ·8· ·Q· When you get down to Count IV, which is the breach of
·9· · · ago, but you think this was a phone conversation the       ·9· · · contract, paragraph 54 says -- has your claim that
10· · · Tuesday or Wednesday after the wire transfer and theft     10· · · (quoted):
11· · · of the money?                                              11· · · · · · · ·"Every contract includes an implied duty of
12· ·A· Yes, that was a call between myself, Pat, and Neil.        12· · · · · · · ·good faith and fair dealing."
13· ·Q· And I know Pat said something about a real estate          13· · · Do you see that?
14· · · transaction?                                               14· ·A· Which one?
15· ·A· I believe that's what he said.                             15· ·Q· Paragraph 54.
16· ·Q· Did he differentiate if it was a real estate               16· ·A· Yes.
17· · · transaction for Runnion or --                              17· ·Q· What's your understanding of that allegation?
18· ·A· No, I think it was just personal.                          18· ·MR. HAEBERLE:· · · · · · · · Object to the extent it's a
19· ·Q· Or him personally?· Real estate?                           19· · · legal conclusion, but you can testify to your
20· ·A· It could have been through the business.· As with me, he   20· · · understanding.· Or object to the extent it calls for a
21· · · owns the business.· Where does the line separate, I        21· · · legal opinion.· But a factual statement is fine.
22· · · guess?· Could have been for the business.· I don't know.   22· ·A· If we didn't feel that people we're doing business with
23· ·Q· Okay.· Well, no, that's what --                            23· · · wouldn't handle our affairs, whatever they may be, in
24· ·A· I don't think that was his -- I don't think that was       24· · · good faith and in a fair deal, we wouldn't do business
25· · · specific to it.· Maybe it was.                             25· · · with them.· I think every businessman out there feels the


                                         Calgary/Edmonton Independent Reporters                                  Pages 105–108
                                                  www.indreporters.com                                                                 YVer1f
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:                93-1 Filed: 11/26/18 Page 28 of 159 PageID #:578
                                                                                         Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                                         July 20, 2018
                                                         Page 109                                                            Page 110
·1· · · same way.· It's an implied, taken-for-granted implication   ·1· · · that point, they held it forever because
·2· · · that you're going to do the best thing you can for your     ·2· · · Alexander Passo, one of your attorneys, kept telling me
·3· · · customers.                                                  ·3· · · "Hold it," you still wanted to buy it.· So I think we
·4· ·Q· MR. POLICK:· · · · · ·Well, and you proceeded in good       ·4· · · held that thing for months and months and months and
·5· · · faith --                                                    ·5· · · months based on counsel's request.· And I kept asking
·6· ·A· Yes, we did.                                                ·6· · · him in writing, "Do you still want it?· Do you still --
·7· ·Q· -- in your dealings with Patrick Runnion?                   ·7· · · they still want it?· We're still holding it.· You know,
·8· ·A· I think he's --                                             ·8· · · it's sitting at" --
·9· ·Q· Runnion Equipment?                                          ·9· ·A· If we could have sorted this stuff out, we would have
10· ·A· -- a good guy.                                              10· · · still bought it.
11· ·Q· Well, and that's my next question.· Do you believe          11· ·Q· All right.· Well, I will tell -- there was -- again,
12· · · Pat Runnion proceeded in good faith with you on behalf      12· · · it's not the loss that you sustained, but there was a
13· · · of Runnion Equipment?                                       13· · · loss that Runnion sustained as a result of being
14· ·A· Absolutely.· I think that everything we did up to the       14· · · defrauded by this Gensemer guy as well.
15· · · point of where the money disappeared was done in good       15· ·A· Did he sell it a second time to somebody else or
16· · · faith.· That I think he's a decent guy.· I wouldn't have    16· · · somebody --
17· · · proceeded with a deal if I didn't have a comfort in that    17· ·Q· I didn't --
18· · · regard.                                                     18· ·A· -- didn't pay?
19· ·Q· And I assume you also agree, I mean, he didn't take a       19· ·Q· I have no idea if it's still sitting on the lot or
20· · · loss to the extent you took a loss, but he also was         20· · · whether it's sold or not.· I can find out and let you
21· · · defrauded as part of this transaction because he lost       21· · · know.
22· · · the deal?                                                   22· · · · · · · · · · · · · · ·And paragraph 55 again says
23· ·A· He still has a truck and still could make the deal, so he   23· · · there's an implied agreement to maintain
24· · · didn't lose anything.· But I'm -- did he sell the truck?    24· · · confidentiality over sensitive information.· That's
25· ·Q· I'd have to double-check and see, which, you know, on       25· · · similar to your original allegation, I guess, on the
                                                         Page 111                                                            Page 112
·1· · · general paragraphs of the complaint, and the sensitive      ·1· · · or anybody else.· Livingston was brought in when the deal
·2· · · information is the fact that the transaction's going        ·2· · · was finalized.· And that's the only time they'd ever be
·3· · · on?                                                         ·3· · · involved.· They're not interested in much of anything on
·4· ·A· Yes.                                                        ·4· · · the deal, just do the paperwork.
·5· ·Q· I guess --                                                  ·5· ·Q· MR. POLICK:· · · · · ·Right.· Get their commission
·6· ·A· The transaction is.· It's nothing personal.· It's the       ·6· · · and go to the next deal?
·7· · · transaction.· That's --                                     ·7· ·A· Yeah.· The hacker, on the other hand, there's the guy
·8· ·Q· And the timing of the transaction perhaps too can be a      ·8· · · that stands to gain.· If we hadn't had a hacker, we would
·9· · · factor?· Or no?                                             ·9· · · have had a truck; Pat would have been happy; I would have
10· ·A· Well, I really don't know.· I mean, I expect the            10· · · been happy; everybody would have been great.
11· · · information that we're passing back and forth is between    11· ·Q· No, you're -- yeah, you're preaching to the choir on
12· · · he and I.· And obviously it wasn't.                         12· · · that one.· The hacker obviously was the one who caused
13· ·Q· I guess, you know, my point is a lot of this stuff can      13· · · all this to occur -- I mean all the negative things to
14· · · be found out, and we know there's at least three            14· · · occur.
15· · · legitimate entities that was in on all this information     15· · · · · · · · · · · · · · ·Are you familiar with the
16· · · and transaction and when it's going to happen.· But,        16· · · custom and -- the standard custom dealing within the
17· · · again, any bad person can find out this information         17· · · crane industry, truck-mounted crane industry?
18· · · without being told.                                         18· ·A· What is the standard?
19· ·A· What, about the --                                          19· ·Q· That's what I mean.· Do you have any -- do you have any
20· ·MR. HAEBERLE:· · · · · · · · Objection.· Foundation.           20· · · factual knowledge as to the course of dealing and any
21· ·A· I don't think so.                                           21· · · standards that apply to the crane industry or the
22· ·THE WITNESS:· · · · · · · · ·I'm sorry, what?                  22· · · truck-mounted crane industry?
23· ·MR. HAEBERLE:· · · · · · · · Foundation.· You can answer.      23· ·MR. HAEBERLE:· · · · · · · · Objection.· Vague.· You just
24· ·A· The thing is, is that he -- nobody knew about our           24· · · mean specifically the truck-mounted crane industry to the
25· · · transaction until the deal was intercepted.· Livingston     25· · · extent that exists?


                                       Calgary/Edmonton Independent Reporters                                     Pages 109–112
                                                www.indreporters.com                                                                    YVer1f
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:               93-1 Filed: 11/26/18 Page 29 of 159 PageID #:579
                                                                                        Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                                             July 20, 2018
                                                       Page 113                                                                     Page 114
·1· ·MR. POLICK:· · · · · · · · · No, I said cranes too.          ·1· ·A· Yes.
·2· ·A· I guess I really don't -- could you narrow that a bit?    ·2· ·Q· Not your cellphone?· Not a home phone?
·3· · · What is it that you're looking for?                       ·3· ·A· That's right.
·4· ·Q· Do you know anything about the custom and practice in     ·4· ·Q· All right.· And then from the other end, did you ever
·5· · · the course of dealing in the crane industry?              ·5· · · contact Pat Runnion on his cellphone or any other
·6· ·A· No different than any other business deal.                ·6· · · phones aside from their general business number?
·7· ·Q· What --                                                   ·7· ·A· Gosh.· I don't think so.· I stand to be corrected on
·8· ·A· That I'm aware of.                                        ·8· · · that, but I don't think so.
·9· ·Q· Well, no, I mean what's the specific information and --   ·9· ·Q· Okay.· On Landale's end, how many employees were aware
10· · · that you are aware of --                                  10· · · of this transaction?
11· ·A· That I wanted --                                          11· ·MR. HAEBERLE:· · · · · · · · Foundation as to -- objection.
12· ·Q· -- that applies --                                        12· · · Timeframe?· Before the transaction?· During the
13· ·A· I wanted to know the --                                   13· · · transaction?· After the transaction?
14· ·Q· No, I'm sorry.· Let me finish.                            14· ·MR. POLICK:· · · · · · · · · Any time.
15· · · · · · · · · · · · · · ·-- that applies, you know,         15· ·A· Oh, after.· I mean, it became general knowledge.· It --
16· · · specifically to the crane industry or truck-mounted       16· · · there was a deal, and it went sideways.
17· · · crane industry?                                           17· ·Q· How about before the theft?
18· ·MR. HAEBERLE:· · · · · · · · Objection.· Vague.· You can     18· ·A· Before the theft it would have been myself, my daughter,
19· · · answer --                                                 19· · · my wife.· Maybe the plant manager.· I doubt it, but
20· ·A· I don't understand what you're asking about, I guess.     20· · · maybe.
21· · · I'm sorry.                                                21· ·Q· Who is the plant manager?
22· ·Q· MR. POLICK:· · · · ·Okay.· And I think we touched on      22· ·A· At that time, would have been Kevin MacKay.
23· · · this before, but any phone calls you made to anyone at    23· ·Q· Okay.· Is he still with you?
24· · · Runnion would all have been made through your office      24· ·A· Yes, he is.· He went away, and he's back.
25· · · phone?                                                    25· ·Q· Okay.· Anybody else at Landale who would have been

                                                       Page 115                                                                     Page 116
·1· · · familiar with this transaction before the theft           ·1· · · conclusions that Neil reached, have we touched on all
·2· · · happened?                                                 ·2· · · those today too?
·3· ·A· No.· Wouldn't have been of interest to anybody.           ·3· ·A· I guess so.· I -- he talks in a different language when
·4· ·Q· Who else accesses your email account at Landale?          ·4· · · he gets into that computer stuff, and I -- you can lose
·5· ·A· My wife and my daughter can.· They don't, but they can.   ·5· · · me pretty fast.
·6· ·Q· Okay, so I'm --                                           ·6· ·Q· I understand.· Me too.
·7· ·A· Oh, and Neil, I guess.· He would be able to, I'm sure,    ·7· · · · · · · · · · · · · · ·In your complaint, you allege
·8· · · because he fixes it every once in a while.                ·8· · · that Landale -- strike it.· Let me ask it this way.
·9· ·Q· Okay.· So then for your email address, it's you, Carol,   ·9· · · · · · · · · · · · · · ·In your complaint, you allege
10· · · Laura, Neil?                                              10· · · that the Runnion Equipment Company owed Landale a
11· ·A· As far as I know, yeah.                                   11· · · fiduciary duty.· What did you mean by that?
12· ·Q· Okay.· I know you said you believed the two computer      12· ·MR. HAEBERLE:· · · · · · · · Objection to the extent it calls
13· · · consultants talked to each other at some point in time.   13· · · for a legal opinion or conclusion.· You can answer if you
14· ·A· I think they did, and I -- again, you'll have to ask      14· · · can.
15· · · Neil.                                                     15· ·A· Fiduciary duty.· Well, that's to keep things -- to keep
16· ·Q· So you don't know the results of whatever they            16· · · our deal confidential, I guess.· Follow through with the
17· · · discussed or what they thought?                           17· · · things that we're supposed to follow through with and
18· ·A· No.                                                       18· · · finish the deal.· I don't...
19· ·Q· So Neil never gave you any kind of summary or a report?   19· ·Q· MR. POLICK:· · · · · ·Do you have any --
20· ·A· Not on that.                                              20· ·A· Is there anything else you --
21· ·Q· Has he given you any other summaries or reports aside     21· ·Q· Yeah, there's a bunch.· But, I mean, that's your
22· · · from what we've looked at in some of these exhibits       22· · · understanding of what you believe is a fiduciary
23· · · today?                                                    23· · · obligation or fiduciary duty?
24· ·A· General discussion and stuff he brought up.               24· ·A· Well, to supply us with the information we need and -- in
25· ·Q· Okay.· In terms of any other general discussion or        25· · · order to complete the deal.· Normal business deal.


                                      Calgary/Edmonton Independent Reporters                                          Pages 113–116
                                               www.indreporters.com                                                                            YVer1f
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:                     93-1 Filed: 11/26/18 Page 30 of 159 PageID #:580
                                                                                              Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                                              July 20, 2018
                                                              Page 117                                                           Page 118
·1· ·Q· You never had any prior dealings with Runnion Equipment ·1· · · · · · · ·(DISCUSSION OFF THE RECORD)
·2· · · Company?                                                ·2· ·MR. POLICK:· · · · · · · · · We're back on the record.· We've
·3· ·A· No.                                                              ·3· · · been joined by another attorney who is here actually
·4· ·Q· Do you have any other factual basis as to why your               ·4· · · by -- more as a family member too, but welcome.
·5· · · complaint alleges a fiduciary duty on the part of                ·5· ·Q· And just a couple other things here so we can finish
·6· · · Runnion aside from what you've just described?                   ·6· · · up.· I want to put these exhibits over there so I don't
·7· ·MR. HAEBERLE:· · · · · · · · Same objections as I had before.       ·7· · · knock them into the microphone again.
·8· · · You can answer.                                                  ·8· · · · · · · · · · · · · · ·Even though we haven't
·9· ·A· No.                                                              ·9· · · expressly stated it, you agree that Runnion never was
10· ·Q· MR. POLICK:· · · · · ·Have you ever accessed the                 10· · · paid for the truck-mounted crane?
11· · · court file on our case yourself?                                 11· ·A· I don't think he got the money.
12· ·A· Myself?                                                          12· ·Q· Yeah.
13· ·Q· Yes.                                                             13· ·A· I hope he never.
14· ·A· No.                                                              14· ·Q· What I gather is actually a colour -- I won't mark
15· ·Q· Or anybody at Landale?                                           15· · · that.
16· ·A· Not to my knowledge.                                             16· · · · · · · ·Exhibit Number Brown 7:
17· ·Q· Do you have any lawyers in the family?                           17· · · · · · · ·Eleven pages, a better copy of the original
18· ·A· Yeah.                                                            18· · · · · · · ·contract, the first two pages being a document
19· ·Q· Who?                                                             19· · · · · · · ·titled "Sales Order"
20· ·A· My son.                                                          20· ·Q· MR. POLICK:· · · · · ·Exhibit 7 for identification.
21· ·Q· Which one?                                                       21· · · This is actually just a better copy of the original
22· ·A· Jason.                                                           22· · · contract itself.· And now that I -- I've tendered it to
23· ·Q· Okay.                                                            23· · · you.· But basically the first two pages are -- again,
24· ·A· Is that good or bad?                                             24· · · it says -- what's the title again?· Service Order on
25· ·MR. POLICK:· · · · · · · · · Off the record.                        25· · · the top?
                                                              Page 119                                                           Page 120
·1· ·A· "Sales Order."                                                   ·1· · · title in there, those kinds of things.· Just take a
·2· ·Q· "Sales Order."· And it describes the unit or, you know,          ·2· · · moment to go through there.· You know, other supporting
·3· · · the truck unit as well as the --                                 ·3· · · documentation about the units in question.· And I think
·4· ·A· Yes, and the crane.                                              ·4· · · it finishes up with a nice colour photo of the unit.
·5· ·Q· -- crane unit, and the second page does the same.                ·5· ·A· Yes.
·6· ·A· This is further information.                                     ·6· ·Q· Okay.· So that's generally what the rest of that
·7· ·Q· Right.· More -- and the capacities, for example, that            ·7· · · exhibit is?
·8· · · kind of stuff.· And then I believe the purchase price            ·8· ·A· Yes.
·9· · · is also on that second page?                                     ·9· ·Q· But in terms of the actual agreement itself, it's those
10· ·A· Yes, it is.                                                      10· · · first three pages?
11· ·Q· And then the bottom of both those pages say the -- you           11· ·A· Yes.
12· · · know, there's a little notation -- a printed notation            12· ·Q· Okay.
13· · · that says the back -- the back of this document is also          13· ·MR. HAEBERLE:· · · · · · · · Do you want to clip that so we
14· · · part of the agreement.· And it's not the back of either          14· · · don't --
15· · · one or two, but it's actually the third page of that             15· ·MR. POLICK:· · · · · · · · · Yes.
16· · · exhibit, which is the signature page for the contract.           16· ·MR. HAEBERLE:· · · · · · · · -- because you talked about
17· · · And we've seen poorer copies of that before in other             17· · · order.
18· · · exhibits, but that's -- that's the agreement itself              18· ·MR. POLICK:· · · · · · · · · Thank you, sir.· Glad that you
19· · · that you signed and that Pat Runnion signed?                     19· · · came along.
20· ·A· Yes.                                                             20· ·MR. HAEBERLE:· · · · · · · · Try to be useful.
21· ·Q· April 11 and April 12 of 2016?                                   21· ·MR. POLICK:· · · · · · · · · You're here to help.
22· ·A· Yes.                                                             22· ·MR. HAEBERLE:· · · · · · · · Yes.
23· ·Q· All right.· And then the remaining pages I think are             23· ·Q· MR. POLICK:· · · · · ·As we've talked here today,
24· · · more just details as to the unit and how it's going to           24· · · have you given us a complete, you know, summary of your
25· · · be -- I know there's another copy of that Wisconsin              25· · · understanding and your knowledge of all the facts in


                                              Calgary/Edmonton Independent Reporters                                   Pages 117–120
                                                       www.indreporters.com                                                                 YVer1f
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:                 93-1 Filed: 11/26/18 Page 31 of 159 PageID #:581
                                                                                          Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                                             July 20, 2018
                                                          Page 121                                                                Page 122
·1· · · support of your Third Amended Complaint?                     ·1· · · after the fact that we've all somehow discussed?
·2· ·MR. HAEBERLE:· · · · · · · · Objection.· Vague, to the extent   ·2· ·A· Yeah.
·3· · · you can answer.                                              ·3· ·Q· How about this Daniel Mol, M-o-l?
·4· ·A· I believe so.                                                ·4· ·A· No, I don't think he has -- I sent him this information
·5· ·Q· MR. POLICK:· · · · · ·Okay.· And, again, most of it's        ·5· · · just for his review.
·6· · · predicated upon what Neil told you?                          ·6· ·Q· Okay.
·7· ·A· Yes.· A lot of it, yes.                                      ·7· ·A· And his recommendation was that we get somebody --
·8· ·Q· Any other people aside from Neil that provided you with      ·8· ·MR. HAEBERLE:· · · · · · · · Objection.· Don't -- he's acting
·9· · · any conclusions?                                             ·9· · · as your attorney.· Don't disclose any conversations with
10· ·A· No.                                                          10· · · him.
11· ·Q· Okay.· And you haven't consulted -- have you consulted       11· ·THE WITNESS:· · · · · · · · ·Okay.
12· · · any kind of outside experts?                                 12· ·MR. HAEBERLE:· · · · · · · · He is in fact -- he is your
13· ·A· Only my lunch pals who are all experts in everything you     13· · · attorney.
14· · · can talk about.                                              14· ·A· Okay.· So...
15· ·Q· Okay.· I'm going to take one more look at my notes, but      15· ·Q· MR. POLICK:· · · · · ·And I take it as part of your
16· · · I think I don't have any further questions at this           16· · · experience in your business, you enter into a number of
17· · · point, sir.· Thank you.                                      17· · · purchases and contracts?
18· · · · · · · ·(DISCUSSION OFF THE RECORD)                         18· ·A· Lots of.
19· ·Q· MR. POLICK:· · · · · ·Just back on the record for a          19· ·Q· Okay.· And I assume you also -- does anybody else
20· · · few more questions.· And of course he's sitting here,        20· · · review the contracts for you before you sign them?
21· · · but aside from being your son and an attorney, does Jay      21· ·A· In this fashion, no.· In our business, absolutely.· In
22· · · have any factual knowledge about anything related to         22· · · our daily business.
23· · · this transaction?                                            23· ·Q· Customers?
24· ·A· I don't think so.                                            24· ·A· Customers.
25· ·Q· And if he did, it's all stuff that everybody learned         25· ·Q· Gotcha.
                                                          Page 123                                                             Page 124
·1· ·A· We deal in contracts daily.                                  ·1· ·A· As far as I know.· Like I say, Neil might have some more

·2· ·Q· Okay.· I guess back -- well, let's just start with this      ·2· · · to add to that.· He might remember different parts of the

·3· · · Runnion transaction.· You reviewed the contract before       ·3· · · conversation that I've glossed over.

·4· · · you signed it?                                               ·4· ·Q· Okay.· All right, sir, have you heard and understood

·5· ·A· Yes.                                                         ·5· · · all of the questions I asked you today?

·6· ·Q· Did you have anybody else at Landale review it too?          ·6· ·A· I believe so.

·7· ·A· No.                                                          ·7· ·Q· Okay.· Thank you for your time.· I don't have any

·8· ·Q· Because, again, you're the decisionmaker, and, again,        ·8· · · further questions.

·9· · · you've signed a number of contracts over the years?          ·9· ·MR. HAEBERLE:· · · · · · · · I have nothing else.· We'll

10· ·A· You betcha.                                                  10· · · reserve, please.

11· ·Q· Okay.· All right.· And I want to -- I know we touched        11· · · · · · · ·(DISCUSSION OFF THE RECORD)

12· · · on it a couple of times.· I just want to make sure I         12· ·MR. HAEBERLE:· · · · · · · · Since reserving is not a common

13· · · got all of the details out of this conversation you had      13· · · thing in Canada, apparently, what it means is we are

14· · · with Pat Runnion the Tuesday or Wednesday or so after        14· · · taking the opportunity to review the transcript and

15· · · the Friday the 13th theft.· And it's a conversation          15· · · determine whether there were any errors in transcription,

16· · · over the phone where -- something about a real estate        16· · · and to submit any corrections as needed.· So after the

17· · · transaction?                                                 17· · · transcript is prepared, we will review it, determine

18· ·A· Yes.                                                         18· · · whether it's accurate, and then submit any changes.

19· ·Q· And I -- you have summarized some of it or a bunch of        19· ·MR. POLICK:· · · · · · · · · And in terms of changes, you

20· · · it before.· I just want to make sure, have we got a          20· · · wouldn't be rewriting the transcript.· You're only

21· · · complete summary of what was said to you and what you        21· · · checking the court reporter's accuracy based on her years

22· · · said to him during the conversation?                         22· · · of experience and expertise.· Most times they don't make

23· ·A· What I can recall, yes.                                      23· · · a mistake, but he's saying check the math anyway.

24· ·Q· And is that the only time this real estate transaction       24· ·MR. HAEBERLE:· · · · · · · · Correct.· Thank you.

25· · · was ever discussed by you and Pat Runnion?                   25· · · · · · (PROCEEDINGS ADJOURNED AT 12:25 P.M.)



                                        Calgary/Edmonton Independent Reporters                                         Pages 121–124
                                                 www.indreporters.com                                                                        YVer1f
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:                93-1 Filed: 11/26/18 Page 32 of 159 PageID #:582
                                                                                         Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                                           July 20, 2018
                                                        Page 125                                                                  Page 126
·1· ·Certificate of Transcript                                     ·1· · · · · · · · · · · · · ·INDEX
·2                                                                 ·2· ·DARRELL ROSS BROWN
                                                                   · · ·July 20, 2018
·3· · · I, the undersigned, hereby certify that the foregoing
                                                                   ·3· ·Our File Number 9385-2
·4· · · pages 1 to 125 are a complete and accurate transcript of
                                                                   · · ·Volume 1
·5· · · the proceedings taken down by me in shorthand and          ·4
·6· · · transcribed from my shorthand notes to the best of my      ·5· ·(Undertakings are inserted and indexed by your court
·7· · · skill and ability.                                         · · ·reporter as a courtesy service to be utilized at the
                                                                   ·6· ·discretion of counsel)
·8· · · · · · · · · · · · · · ·Dated at the City of Edmonton,
                                                                   ·7· ·UNDERTAKING(S)· · · · · · · · · · · · · · · PAGE
·9· · · Province of Alberta, this 26th day of July, A.D. 2018.
                                                                   ·8
10                                                                 ·9· ·No undertakings requested.
11                                                                 10
12                                                                 11· ·EXHIBIT(S)· · · · · · · · · · · · · · · · · · PAGE
                                                                   12
13
                                                                   13· ·Exhibit Number Brown 1:· · · · · · · · · · · · · ·40
14
                                                                   14· · · ·Series of documents, the first page being a
15                                                                 15· · · ·cover page with some handwriting saying:
16· · · · · · · · · · · · · · · · · Danielle Harmata, CSR(A)       16· · · ·"June 28/16.· Dan - this is all that was sent
17· · · · · · · · · · · · · · · · · Official Court Reporter        17· · · ·to Chicago"
                                                                   18· ·Exhibit Number Brown 2:· · · · · · · · · · · · · ·47
18
                                                                   19· · · ·Document entitled "Landale's Responses to
19
                                                                   20· · · ·Runnion's First Set of Interrogatories"
20                                                                 21· ·Exhibit Number Brown 3:· · · · · · · · · · · · · ·48
21                                                                 22· · · ·Copy of the Third Amended Complaint filed by
22                                                                 23· · · ·Landale against Runnion Equipment Company
                                                                   24· ·Exhibit Number Brown 4:· · · · · · · · · · · · · ·88
23
                                                                   25· · · ·Four pages confirming the wire transfer of
24
                                                                   26· · · ·money from Landale's bank to the Sun Trust Bank
25                                                                 27· · · ·in Virginia

                                                        Page 127                                                               Page 128
· · · · · · · · · · · · ·www.indreporters.com                      · ·   · · · · · · · · · · ·www.indreporters.com
·1· ·Exhibit Number Brown 5:· · · · · · · · · · · · · ·88          ·1·   ·SIGNATURE OF WITNESS
                                                                   ·2·   ·I, (DARRELL ROSS BROWN), the witness in the above
·2· · · ·Document entitled "Edmonton Police Service
                                                                   · ·   ·deposition, have read the within transcript of my testimony,
·3· · · ·Witness Statement Form," the cover sheet the
                                                                   ·3·   ·I have made __________ changes in said testimony, and have
·4· · · ·police prepared for Mr. Brown's report                    · ·   ·stated such changes (if any) and the reason for each change
·5· ·Exhibit Number Brown 6:· · · · · · · · · · · · · ·91          ·4·   ·on a separate sheet attached hereto.
·6· · · ·Materials received from the plaintiff's lawyers           ·5
·7· · · ·about what they received in response to a                 · ·   ·My testimony as given herein is true and correct, to the
                                                                   ·6·   ·best of my knowledge and belief.
·8· · · ·subpoena they issued to Sun Trust and contains
                                                                   ·7
·9· · · ·a certification from Sun Trust Bank as to the
                                                                   ·8·   ·_________________________________
10· · · ·complete business record but shows the account            · ·   ·(DARRELL ROSS BROWN)
11· · · ·being opened for Prime Controls Contractors,              ·9
12· · · ·LLC, with an address out of Duluth, Georgia               · ·   ·Subscribed and sworn to before me this _______ day of
13· ·Exhibit Number Brown 7:· · · · · · · · · · · · · ·118         10
                                                                   · ·   ·_____________________, AD, 2018.
14· · · ·Eleven pages, a better copy of the original
                                                                   11
15· · · ·contract, the first two pages being a document
                                                                   12·   ·__________________________________
16· · · ·titled "Sales Order"                                      13
17                                                                 14
18                                                                 15
                                                                   16
19· · · · · · · · * * * * * * * * * * * * * * *
                                                                   17
20
                                                                   18
21                                                                 19
22                                                                 20
23                                                                 21
24                                                                 22
                                                                   23
25
                                                                   24
26
                                                                   25
27                                                                 · ·   ·403.265.2550· · · · www.indreporters.com· · · 780.488.1464



                                       Calgary/Edmonton Independent Reporters                                       Pages 125–128
                                                www.indreporters.com                                                                         YVer1f
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:               93-1 Filed: 11/26/18 Page 33 of 159 PageID #:583
                                                                                        Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                     July 20, 2018
                                                        Page 129
·1· ·TRANSCRIPT CHANGES
·2· ·Page· Line· ·Change
·3· ·____· ____· ·_______________________________________
·4· ·____· ____· ·_______________________________________
·5· ·____· ____· ·_______________________________________
·6· ·____· ____· ·_______________________________________
·7· ·____· ____· ·_______________________________________
·8· ·____· ____· ·_______________________________________
·9· ·____· ____· ·_______________________________________
10· ·____· ____· ·_______________________________________
11· ·____· ____· ·_______________________________________
12· ·____· ____· ·_______________________________________
13· ·____· ____· ·_______________________________________
14· ·____· ____· ·_______________________________________
15· ·____· ____· ·_______________________________________
16· ·____· ____· ·_______________________________________
17· ·____· ____· ·_______________________________________
18· ·____· ____· ·_______________________________________
19· ·____· ____· ________________________________________
20· ·____· ____· ________________________________________
21· ·____· ____· ·_______________________________________
22· ·____· ____· ________________________________________
23· ·____· ____· ________________________________________
24· ·____· ____· ·_______________________________________
25· ·____· ____· ________________________________________
· · ·403.265.2550· · · · www.indreporters.com· · · 780.488.1464




                                       Calgary/Edmonton Independent Reporters                       Page 129
                                                www.indreporters.com                                           YVer1f
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:               93-1 Filed: 11/26/18 Page 34 of 159 PageID #:584
                                                                                        Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                                July 20, 2018
                         1966 8:16                 41 6:16                 74:11                   advertise 15:21
            $
                         1967 7:7                  47th 58:17                                      advertised 20:14
                                                                                    A
 $10,000 93:18           1995 11:3                                                                 advertising 12:10
                                                              5
 $2,000 56:9             1:02 53:16                                       a.m. 3:1 73:4            advice 90:19
 $500 57:5,7 61:6        1st 7:7 54:1              5 50:4,9 51:17 56:1,   ability 5:20,23          affairs 108:23
                                                    3,4 67:9 88:24 89:4                            affect 5:23 46:18
 $87,625 61:9                                                             absolutely 109:14
                                    2              500 56:22 57:6          122:21
 $88,000 50:7 56:7,                                                                                affects 5:20
  12                                               530 6:14               accept 65:23             afternoon 60:9
                         2 47:5,6,11,12 56:13
 $88,125 56:14            59:24 60:8 61:5          54 92:10 108:9,15      accessed 117:10          age 6:24
                          75:16 79:13 80:18
                                                   55 18:20 110:22        accesses 115:4           agency 42:3
                          82:9 83:8,9
            1
                                                   55-foot 19:13,25       accompanied              agent 38:21
                         2,000 56:9
                                                    22:23                  81:12
 1 40:16,21 47:22        20 13:16,22 14:2                                                          ages 7:11
  49:7,11 51:17 52:19,                             56 92:10               accordance 3:10
                          33:4                                                                     agree 76:24 106:9
  24 54:19 59:21,22                                59 93:2                account 9:11 58:1
  60:13 69:3,18 72:15    2014 76:22                                                                 109:19 118:9
                                                                           66:15 79:18 80:11
  73:1 75:1 83:14        2016 41:4 43:24                                   84:15 91:16 92:4,16     agreed 56:8
  84:24 87:22 97:8                                            6
                          49:19 53:15 60:7                                 93:3 107:6 115:4        agreement 3:9
 10 75:7                  67:19 73:4 86:5,17                                                        57:10 84:17 110:23
                                                   6 51:18 54:19 67:9     accountant 29:3
                          87:8 93:3 119:21                                                          119:14,18 120:9
 11 49:19 63:20 64:6,                               84:7 91:10,23 92:1    accounting 13:4
  7,23 65:1 79:21        2017 48:11 98:16                                                          ahead 52:20 68:20
                                                   60 93:2                 30:3,4,20 32:5 70:4
  84:11 119:21           21 106:1,8
                                                                          accounts 17:13           ahold 81:7
 12 48:11 49:19 60:7     22555 6:14                                        18:1 32:10
                                                              7                                    Alberta 8:11,17
  67:19 68:24 79:21
  86:17 119:21           23 18:10                                         accurate 4:17 43:23       23:25
                                                   7 51:18 118:16,20       44:1 59:7 76:20
 12:03 69:23             24 107:4                                                                  alerted 35:3 38:20
                                                   7,000 57:6             acting 122:8             Alexander 110:2
 12th 84:13              25 18:10,12
                                                   72 6:25 68:20          Action 100:7
 13 67:23 69:7 81:8      28/16 40:19                                                               Alexandria 66:18
  87:8                                             7950 58:17             actual 120:9              86:19 89:13 90:9
                         28th 41:4
 133 6:14                                                                 Added 56:20              allegation 100:10,
                         2:39 68:4                            8                                     20 108:17 110:25
 13th 69:9 80:15                                                          addition 76:21
                         2nd 60:14,23                                                              allegations 105:19
  123:15                                                                  address 6:12 14:1
                                                   85 23:1,20
 16 12:25 64:23 65:1                                                       37:3,10,24 39:10        allege 116:7,9
                                    3              85-foot 18:18 19:21
  69:5,22 70:24 71:6                                                       46:3,4 53:18 54:24      alleges 117:5
                                                    22:19,22 24:24 26:7    57:23 58:16 60:2
  73:4 93:3
                         3 48:23 49:1,13           8525 13:14              61:17,23 66:22 74:8,    allowed 100:12
 16th 71:8                57:15 61:11 63:13                                15,18,25 75:5 76:10
                          64:10,19 79:13           88,125 55:18                                    alluded 71:20
 18 12:25 13:22 14:2                                                       77:14,19,22 78:18,
                          80:20 99:25                                      25 79:1 91:17 92:6      amended 48:24
  44:7 53:15 69:11                                 8:26 73:4
  75:7 77:1 78:14,17,    3:16 67:19                                        102:15,17 103:7,16       49:2 98:6,7,15 99:16
  19 86:5                                                                  115:9                    100:1 121:1
                         3rd 6:20 75:11,16                    9
 18/16 54:10 60:18                                                        ADJOURNMENT              American 57:10
  74:6 75:14                                                               33:25 85:1
                                    4              90 14:20                                        amiss 36:16
 18th 60:19 72:21                                                         adjustment 95:7
                                                   9:16 3:1                                        amount 93:18
  74:3                   4 50:1 67:8 87:23                                adjustments 96:8          102:22
 19 43:24 76:22           88:12
                                                              @           administration           Amount's 56:12
 1945 6:20               40 7:13                                           8:20
                                                                                                   answers 4:16 48:2,
                                                   @yahoo.com


                                      Calgary/Edmonton Independent Reporters                 · 1 Index: $10,000–answers
                                               www.indreporters.com
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:             93-1 Filed: 11/26/18 Page 35 of 159 PageID #:585
                                                                                      Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                             July 20, 2018
  18 52:4                 40:5                   Banking 75:16          break 6:8,10 34:2
                                                                         75:2 84:24 103:9                  C
 anymore 12:14           attention 46:6          banks 67:6 76:5
                          65:16 106:13                                  briefly 47:10
 apparently 5:5                                  base 14:12                                     C' 54:19
  37:19 53:5 56:14       attorney 118:3                                 British 94:19
                                                 based 110:5                                    C.C. 74:7
  60:1 69:18 80:15        121:21 122:9,13
                                                                        brochure 16:1
                                                 Basic 15:1                                     call 6:3,5,6 16:1
 appeared 44:23          attorney-client
                                                                        brochures 16:5           25:5 28:12,14 29:2
                          90:18                  basically 4:5 5:6
 appears 93:6                                                                                    37:9 71:16 92:14
                                                  26:15 36:8 41:21      broker 20:14,15,16
                         attorneys 48:13                                                         107:12
 Appleton 63:15                                   47:20 53:20 61:3       21:21,24 22:1,21
                          90:8 110:2
  64:23                                           88:1 105:20 118:23     24:6 31:13 50:18       called 9:5 25:8
                         audible 4:14                                    93:22 97:1              28:11 44:7 62:2
 applicable 59:4                                 basis 22:15 45:5
                         authored 83:5            90:20 100:13,14,17,   brokers 70:13           calling 28:14
 applies 113:12,15
                                                  20 104:21 117:4        71:14
                         authority 63:12                                                        calls 28:23 34:23
 apply 3:13 59:3
                                                 basket 83:23           brought 46:5 65:15       108:20 113:23
  90:20 93:17 112:21     authorized 98:3
                                                                         106:22,23 112:1         116:12
                                                 beginning 83:4
 apply- 58:25 66:25      avoid 4:9 17:16                                 115:24
                                                 behalf 16:23 17:7                              Canada 6:5 8:25
 approved 98:11          aware 90:9,10,21,24                            Brown 3:2,6,8,14         9:3,10,18 29:21 42:8
                                                  109:12
                          107:5 113:8,10                                 5:19 40:16,21 41:1      85:20
 approximately
                          114:9                  believed 101:16         47:6,12,23 48:23
  3:20 28:7                                                                                     Canadian 42:16
                                                  115:12                 52:19 60:11 67:20
 April 7:7 49:19                                                         73:2,12,18 74:6        capacities 19:8
                                   B             beneficiaries 67:6
  53:15 63:20 64:6,7,                                                    79:11 83:20 88:12,      119:7
  23 65:1 79:21 80:15                            beneficiary 58:15       24 91:10 92:1 106:4
  81:8 84:11,13 86:5     back 5:17 6:11 9:2,      66:18                  118:16                 capacity 18:22 19:2
  119:21                  16,17 11:8,12 17:16                                                    23:3 26:17 50:1
                          21:20 34:1,5 36:1      benefit 89:13          Brown's 89:2
 area 7:14                                                                                      car 15:13 64:5,6
                          38:4 44:25 45:24       betcha 123:10          built 9:14
 Argyll 13:14             49:7,11 52:2 55:21                                                    card 93:8
                          56:13 59:23 62:24      big 85:12              bunch 22:5 57:3
 arranged 86:1                                                           116:21 123:19          care 66:9
                          63:9 64:20 65:12       bigger 20:3,4
 arriving 68:21           69:11,12 72:3 79:17                           Bureau 97:14            Carol 7:4 12:7
                          81:14,21 82:7 83:19    biggest 18:19                                   31:13,25 87:4,5 88:9
 arrow 54:8,16 60:15      85:2 87:8 91:25                               business 8:12,19,        89:16,19 96:20
                                                 birth 6:19              20 9:6,24 10:16,18,
                          96:9,12,15 101:19                                                      115:9
 assume 10:19 44:1                                                       19 11:24 12:8 14:10,
                          102:23 105:4 111:11    bit 78:8 94:16 113:2
  48:14 58:2 59:2 70:1                                                   11,20,24,25 15:6,10,   Carolina 58:14 67:7
                          114:24 118:2
  73:10 85:18 101:6                              body 69:6 81:3          17,24 16:13 17:5        86:5
                          119:13,14 121:19
  109:19 122:19                                                          18:6,9 19:5 20:23
                          123:2                  bolts 102:17                                   Carolyn 7:4,6
 assumed 97:18                                                           24:22 25:21 28:17
                         backed 39:16            book 15:19              51:7 66:8,22 85:7      Cary 58:14 86:4
 assuming 74:14,15                                                       91:15 92:4 101:3
                         background 3:25         boom 19:1                                      case 117:11
 asterisk 58:21,23,       8:8,14                                         104:10 107:20,21,22
  24 67:2
                                                 border 50:19,22,23      108:22,24 113:6        categories 34:13
                         backhoe 9:4,19,20        57:1 68:21             114:6 116:25            82:19
 attach 5:11                                                             122:16,21,22
                         bad 103:24 111:17       bottom 44:5,10                                 categorized 82:24
 attached 53:22 61:4      117:24                  60:19 64:9,10 66:22   businesses 12:21
  70:13 71:14 72:17,                              70:22 74:17 76:6                              category 57:14
                         balance 17:20 32:5                              14:8 15:2,16 20:22
  20 80:20                                        80:1 81:15,17 82:9,                           caught 40:8 55:10
                         bank 58:14 60:14,22      16 83:5 119:11        businessman              108:7
 attachment 41:17                                                        108:25
                          66:17,23 71:15,23,
  55:13                                          bought 9:8 10:9,15                             caused 112:12
                          25 72:1 76:7 86:19                            button 22:10
                                                  16:14 18:11 22:19
 attachments 80:18        87:14 88:2,3,14,15                                                    cellphone 28:15
                                                  110:10                buy 11:2 23:3 85:16
  84:1                    89:13,15 90:8,22                                                       114:2,5
                          91:14 92:2,16 96:22    bounced 91:2            110:3
 attempted 50:17                                                                                centred 57:22
                          99:4                                          buying 10:25 18:18
                                                 breach 108:8
 attendance 36:23                                                        22:16 31:12 72:7



                                   Calgary/Edmonton Independent Reporters                · 2 Index: anymore–centred
                                            www.indreporters.com
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:              93-1 Filed: 11/26/18 Page 36 of 159 PageID #:586
                                                                                       Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                              July 20, 2018
 certificates 50:13     COMMENCED 3:1             conclusions 116:1     contractor 32:24          couple 5:12 9:6
                                                   121:9                                           29:2 35:8 50:13
 certification 91:14    commercials 16:8                                contractors 61:21
                                                                                                   52:1,8 93:4 118:5
  92:2,3                                          condition 5:19         62:2 63:1 65:15
                        commission 112:5                                                           123:12
                                                   26:11,23              66:12,17,19 86:18
 chain 67:25
                        committed 76:25                                  89:14 90:3,4 91:17       court 3:12,17,19
                                                  condo 108:3
 change 32:17 45:17                                                      92:5,11,21 93:14          4:6,16 5:25 82:20
                        communication
  58:16 59:23 77:19                               conference 6:1         96:18 99:6                88:11 117:11
                         34:5
                                                   40:10
 changed 37:3 46:3                                                      contracts 122:17,         cover 5:9 40:18,24
                        communications
  55:20 60:14,22                                  confidence 101:11      20 123:1,9                43:5 84:18 88:18,20
                         27:22 69:12 83:24
  77:22,24                                                                                         89:1,9 101:5,14
                         94:13                    confidential 116:16   Control 92:11,20
 charge 25:11 32:1                                                                                covered 95:18
                        company 7:16 9:4          confidentiality       controls 83:22
  55:19 56:22
                         16:24 17:8 18:11          110:24                91:16 92:5               crane 10:10,12
 check 26:17,22 32:5     19:10,16 20:13,19                                                         18:4,9 19:5,8,17
                                                  confirm 67:22         conversation 4:11
  43:19 44:20 65:20,     22:20 24:5 28:19                                                          20:9 23:3 25:22,23
                                                                         25:14 38:5,14,16
  22 86:2                29:1 30:13 35:15         confirmation 87:16                               26:8,16,18 27:2
                                                                         46:7 77:15 107:9
                         48:25 49:3 54:25          89:12                                           29:21 31:1,11 44:8
 checked 43:22 45:1                                                      123:13,15,22
                                                                                                   50:2 63:25 64:2,3
                         57:21 61:19 64:25
                                                  confirmations 35:5    conversations              96:9,14 100:10
 checking 30:24          65:5 67:18 69:13
  70:19                  83:20 92:22,24           confirmed 36:18        28:5,6 29:15 34:2,6,      112:17,21,22,24
                         93:17,21,23 95:18         48:17                 14 40:1,5 69:11           113:5,16,17 118:10
 Chicago 40:20 41:5      97:9,24 99:13 101:7                             90:12,13,15 122:9         119:4,5
  57:24 58:17
                         103:5,6,8 116:10         confirming 35:25
                                                   88:2,13              conveyed 63:2,3           cranes 10:13 18:13,
 children 7:9            117:2
                                                                                                   17 85:4 113:1
                                                  conforming 26:6       copied 60:19
 choice 96:10           competing 14:10
                                                                                                  credit 57:7 61:6
                                                  confused 64:18        copies 5:4 21:14
 choir 112:11           complaint 48:24
                                                                         34:8 79:5 119:17         criminal 35:1,18
                         49:2 97:24 98:2,6,8,     consignment
 circled 77:7,10         16 100:1 105:20                                copy 41:18 48:24          crook 72:5 81:7
                                                   63:24
  79:13 92:10            111:1 116:7,9 117:5                             49:2 80:21 91:19
                                                  consultant 33:3                                 crook's 72:13
 Civil 3:11              121:1                                           103:17 118:17,21
                                                  consultants 115:13     119:25                   curious 18:5 105:4
 claim 93:19,24 95:1,   complaints 99:16
  5 96:3 100:14 108:9                             consulted 121:11      corner 65:14 92:8         cursory 92:1
                        complete 91:15
 claimed 100:11          92:4 116:25 120:24       contact 20:13         Corp 9:5,7                custom 12:10
                         123:21                    22:14,17 24:6 25:4                              112:16 113:4
 claiming 86:5                                                          corporation 10:6,
                        completed 87:5             51:22 53:13 76:13     23 12:4,6                customer 14:12,18
 clarify 54:14                                     89:14 90:1 97:12                                22:18
                        completely 17:18           103:7 114:5          correct 4:22 48:18
 clear 26:13 35:15                                                       51:14 80:4               customers 14:5,6,
  59:18 66:10 68:18     completing 84:4           contacted 19:16                                  19 109:3 122:23,24
                                                   87:14 89:18 92:17    corrected 13:23
 clearance 68:20        components 13:9
                                                   96:21,25 97:14        35:23 37:1 89:24         customs 50:18
  71:17                  26:21
                                                                         114:7
                                                  contacting 24:20                                cuts 27:22
 cleared 44:14 83:3     Compound 64:11,
                                                                        Correction 73:22
                         13                       contacts 22:10
 clip 120:13                                                            correctly 4:9 31:20                 D
                        compromised               contained 87:22
 close 57:22 63:5                                                        56:24 58:19 68:25
                         44:23 45:4,6 46:10
                                                  continue 58:12         75:7                     D-O-E-R-I-N-G
 closed 97:2            computer 32:20,21          96:17                cost 57:3,5                76:10
 clumsy 47:16            33:3,7,10 45:4,12,25
                         46:10 101:18 115:12      continued 96:18       counsel 5:3,6 8:6         daily 122:22 123:1
 code 96:15              116:4                                           40:23 82:16 90:19
                                                  continues 50:4                                  Dakota 56:12
 college 8:24                                                            95:25
                        computers 33:7            contract 13:8 20:3                              damages 94:25
 colour 118:14 120:4     45:2                      29:2 63:21 79:20     counsel's 110:5            95:3,6
                        conclusion 100:16          84:11 108:9,11       Count 108:8
 comfort 109:17                                    118:18,22 119:16                               Dan 40:19 41:4,8,12,
                         108:19 116:13                                                             18
                                                   123:3


                                   Calgary/Edmonton Independent Reporters                   · 3 Index: certificates–Dan
                                            www.indreporters.com
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:             93-1 Filed: 11/26/18 Page 37 of 159 PageID #:587
                                                                                      Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                             July 20, 2018
 Daniel 122:3            85:23 87:1               45:12 76:7,11 78:18   dot 55:4 67:18 77:9      emailed 39:13
 Darrell 3:2,6,8        decisionmaker            directed 60:1 67:19    double-check             emails 34:3,6 37:23
  47:23 60:11 67:20      123:8                    73:2 75:4              71:22 109:25             67:16 72:25 74:23
  69:25 73:2,11,12,18                                                                             78:12 79:10 106:5,
                        defendant 99:13,18       directly 20:16 24:7    doubt 114:19
  77:8 79:11,25 83:7,                                                                             11,19
                                                  27:11 38:24 45:14
  20,21 106:4           definitive 52:4                                 dozen 16:22 28:10
                                                                                                 employees 12:24
                                                 directs 58:13
 darrell@               defrauded 93:4                                  Drayton 93:22             114:9
 landalesigns.com.       109:21 110:14           disappeared
                                                                        drop 67:18               employment 8:24
  53:16                                           109:15
                        degree 8:19
                                                                        Duluth 91:18 92:6,       enclosed 53:20
 date 3:9 5:10 6:19                              discern 94:16
                        delay 46:16,24                                   12
  7:6,8 40:22 43:19                                                                              end 24:20 29:19
                         71:18 106:4,18          disclose 122:9
  59:16 63:20 64:15                                                     duly 3:2                  30:9 31:19 40:7 42:6
  98:17                 delays 45:18 46:5        disclosure 5:16                                  72:11 84:11 104:21
                                                                        duty 57:1 108:11          114:4,9
                         106:10                   40:24 82:20
 date-wise 93:6                                                          116:11,15,23 117:5
                        delivered 17:18          discoverable 104:5                              ended 10:23
 dated 43:24 48:10
  53:15 60:7 63:19      delivery 86:14           discovered 37:20                  E             endorsement
  64:8,23 67:23 73:4                              94:7                                            14:22
                        denies 105:22
  86:5 93:3                                                             e-q-u-p-m-e-n-t
                                                 discoveries 6:4                                 enter 122:16
                        Department 42:9                                  55:2
 dates 64:9
                                                 discovering 47:1                                entire 51:6 70:14
                        depending 24:21                                 ear 15:11
 daughter 12:7                                                                                    71:15
                                                 discuss 39:4 90:13
  114:18 115:5          depends 25:21                                   earlier 43:7             entities 105:17
                                                 discussed 38:13
 day 7:7 39:11 48:15    deposit 17:19                                   early 73:4,23             111:15
                                                  94:9 102:18 106:21
  63:19 71:18 84:10
                        deposition 3:8            115:17 122:1 123:25   ears 15:5                entitled 41:18 47:7,
  97:20
                         91:23                                                                    12 49:13,23 88:25
                                                 discussion 5:2         easy 68:13
 days 35:8 80:16                                                                                  89:5
  103:4
                        depositions 3:18          7:25 25:14,17 40:15
                         6:6                      47:9 48:22 57:13      Edmonton 5:8 9:16        envision 14:9
 DB 40:25 60:19                                   84:3 90:6 91:9,24      13:14 41:22 42:4,9
                        describe 10:22                                   52:15 88:25 89:5        Equip 22:4
  75:18                                           99:24 115:24,25
                         90:12,15                                        96:1
                                                  118:1 121:18                                   equipment 19:16
 deal 38:19,24 79:23
                        describes 64:14                                 education 8:21            20:13,16,18 22:6,14,
  86:10 102:23                                   disinterested
                         119:2                                                                    17 24:5 25:16 29:1
  104:11,13,16,17                                 42:19                 educational 8:8,13        30:13 48:25 49:3
  108:3,6,24 109:17,    description 46:11        District 3:12,13       effort 96:21              57:21 61:19 62:5
  22,23 111:25 112:1,    55:16                                                                    63:14 64:25 65:5
  4,6 113:6 114:16                               document 29:19         efforts 31:11             69:20 83:20 85:17
  116:16,18,25 123:1    design 13:3 15:9          47:7 49:16,22 53:1
                                                                        electronic 34:14,         97:24 99:12 109:9,
                        designated 69:18          56:14,21,25 70:13
 deal's 80:16                                                            18,22 94:13              13 116:10 117:1
                                                  71:14 88:25 118:18
 dealer 23:7            desk 33:11                119:13                                         equivalent 42:7
                                                                        Eleven 118:17
 dealership 15:13       detailed 75:22           documentation                                   Esq 3:3
                                                                        Elliott 19:13,18,21,
                        details 119:24            51:2 120:3             25
 dealing 24:14                                                                                   estate 38:19,20
  101:20 108:12          123:13                  documents 29:11,                                 107:13,16,19 108:1
                                                                        email 28:1,4 34:14,
  112:16,20 113:5       develop 14:12,23          18 30:2,20 35:24       23 35:25 46:4,16         123:16,24
                                                  40:17,22 49:10         52:19 53:5,7,15,18
 dealings 109:7         difference 19:7                                                          estimate 15:7
                                                  50:15 51:17 52:18      55:14 59:13,25
  117:1                  65:19                    62:20                  60:20 61:3 67:20        estimate's 16:21
 dealt 22:16 53:6       differentiate                                    69:17 70:22 72:16,
                                                 Doe 97:25 98:12                                 eventually 4:2 9:23
 December 76:22          107:16                   100:12                 17 73:3 74:6 75:5        10:8 24:22 26:21
                        difficulty 4:20,21                               76:10 78:17,22           48:2 84:9,10
 decent 109:16                                   Doering 76:8            79:16,25 81:16
                        digital 13:3                                     83:19 92:15 102:15,     everybody's 35:6
 decided 24:23                                   domestic 76:5
                                                                         17 103:7 107:6           69:15
 decision 31:21         direct 27:23,25          door 97:2               115:4,9



                                    Calgary/Edmonton Independent Reporters              · 4 Index: Daniel–everybody's
                                             www.indreporters.com
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:               93-1 Filed: 11/26/18 Page 38 of 159 PageID #:588
                                                                                        Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                               July 20, 2018
 everyday 4:10                                     feels 108:25            forbid 87:22             gain 112:8
                                   F
 evidently 60:8                                    fees 58:25 59:3         force 14:7,14,15         gather 51:3 118:14
  97:10                                             66:25                   42:10
                         F.o.b 56:12                                                                gave 39:9 41:22
 examination 6:3                                   feet 18:20              Ford 19:15 20:2           42:9 45:8 102:10
                         face 27:13,14,15                                                            104:2 115:19
 examined 3:2                                      felt 46:9               forever 77:23 110:1
                         facilitate 50:24                                                           Geez 77:13
 examples 79:10                                    fiddled 36:14           forget 35:18 47:5,10
                         facility 13:13                                     85:13                   gel 37:18
 exceed 56:9                                       fiduciary 116:11,
                         Facsimile 84:20            15,22,23 117:5         forgot 20:21 29:9        general 3:25 25:16
 exchanged 39:17
                         fact 14:20 22:3                                    62:25                    26:11 33:19 38:14
  102:19                                           figure 18:5 72:10
                          31:14 35:10 74:9                                                           101:9 102:13,24
                                                    81:6,24 83:4 87:10     form 5:9 18:9 89:1,6
 exciting 43:10           76:17 81:22 90:21                                                          111:1 114:6,15
                                                    88:6 104:1
                          97:23 100:17                                     formal 8:21               115:24,25
 exhibit 5:11 40:16,
                          101:21,25 104:12         file 17:23 60:20 95:1
  21 41:16 47:5,6,11                                                       format 76:2              generally 8:23 12:8
                          105:7 106:21 111:2        97:23 99:12 117:11
  48:23 49:1,7,11                                                                                    14:17 19:4 25:1,3
                          122:1,12                                         forms 12:13 34:5
  51:17 52:19 75:3                                 filed 16:16,23 17:7                               50:22 120:6
  79:10,15 83:14 84:5,   factor 111:9               48:24 49:3 95:5        forward 105:10           generate 82:11
  24 87:18,20,22,23                                 98:2,16 99:4,6,10,14
  88:12,17,24 89:4       factory 64:3                                      found 20:20 21:21        generated 50:16
                                                   filled 29:20             22:21 23:6,7 31:2
  91:4,10,23 92:1,20     facts 3:24 120:25                                                           51:19 83:9 86:12
                                                                            67:13 89:20 111:14
  97:8 98:7 99:25                                  final 60:11 65:25
                         factual 90:20                                                              Gensemer 92:25
  118:16,20 119:16                                  84:17                  Foundation
                          100:14,17,19,22                                                            93:2,9,11 97:21
  120:7                                                                     111:20,23 114:11
                          108:21 112:20 117:4      finalized 86:10                                   99:10 110:14
 exhibits 4:3 80:17       121:22                    112:2                  frankly 42:10 62:20      gentlemen 38:12
  115:22 118:6 119:18                                                       66:8
                         fair 88:8 108:12,24       finally 24:13 59:21
                                                                                                    genuine 83:23
 existing 14:19,24                                                         fraud 39:12 40:3
                         faith 108:12,24           find 14:5 15:12
  15:5 19:18,25 96:9,                                                       76:25                   Georgia 91:18 92:6,
                          109:5,12,16               20:18,19 23:23 24:5
  14                                                                                                 12
                                                    27:1 29:9,10 53:20     fraudulent 40:3
 exists 112:25           false 73:18                63:9 90:2 96:21         72:3 94:12,23 95:9      Ginther 52:12 97:5
                         familiar 21:15             98:18 100:3 103:4,5,    98:13                    99:2
 expect 102:22
                          112:15 115:1              6,7,9 106:7 110:20
  111:10                                                                   Free 57:10               gist 29:15
                                                    111:17
 experience 8:24         family 117:17 118:4                               freight 56:8             give 15:7 46:11 52:4
                                                   fine 13:24 21:3
  122:16                 fashion 27:23 28:1                                                          66:5 82:20 88:11
                                                    33:19 41:8 72:24       Fresh 6:18
                          122:21                                                                     101:2
 experienced 46:20,                                 108:21
  22                                                                       Friday 35:4 36:9         giving 3:24
                         fast 4:11 116:5           finish 113:14            69:7,9 71:16 77:2
 experts 121:12,13       fault 101:25               116:18 118:5            123:15                  Glad 120:18
 explain 89:3            fax 34:18,19 35:23        finished 17:19          front 35:24 47:14        gmail 37:3,4,5,10,23
                          78:5,11,14,17,21                                  49:22                    77:7,14,18,25 78:25
 export 73:8                                       finishes 68:12
                          84:18 92:14                                                                79:1,5,11,17 80:5,
                                                    120:4                  full 3:4 18:12
 expressly 118:9                                                                                     11,12 81:6 84:15
                         faxed 78:8,18 79:4        firm 5:13 8:25 9:25     funds 17:17,18 36:6
 extension 18:24          81:14,21 82:1 84:22                                                       gmailed 81:8
                                                                            42:1 58:14 70:1 72:5
  19:2                                             fit 25:19
                         faxes 34:23                                        86:23                   god 7:12
 extent 95:10 100:15                               fix 96:12
                         FBI 42:7,8                                        funny 58:22              good 16:21 23:25
  108:18,20 109:20
                                                   fixes 115:8                                       25:10 26:23 76:24
  112:25 116:12 121:2    February 6:20 93:3                                                          108:12,24 109:4,10,
                          98:16                    flat 34:8                         G
 extra 100:4                                                                                         12,15 117:24
                         Federal 3:11 97:14        fog 35:6
 eyes 15:5                                                                 G-E-N-S-E-M-E-R          goodness 3:21
                         fee 56:14                 follow 59:12 98:5        92:25                   Gosh 21:1 114:7
                                                    116:16,17
                         feel 108:22                                       G-I-N-T-H-E-R            gotcha 23:2 37:25
                                                   Fool's 7:7               52:12                    38:2 40:13 60:22


                                      Calgary/Edmonton Independent Reporters                  · 5 Index: everyday–gotcha
                                               www.indreporters.com
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:             93-1 Filed: 11/26/18 Page 39 of 159 PageID #:589
                                                                                      Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                             July 20, 2018
  63:17 73:17 122:25      120:13,16,20,22         98:23                include 43:12            59:19 60:14,23 61:5
                          121:2 122:8,12                                                        62:16 65:13 66:24
 graduated 8:16                                  Hey 14:18 24:16       included 78:23,25
                                                                                                67:3,8,10 75:10,11,
                         half 16:22 77:4          35:9 103:22
 great 14:18 112:10                                                    includes 83:19           21,22 76:4,15,21
                          86:17
                                                 history 26:18 31:3     108:11                  85:22,24,25 86:4,9,
 greater 18:22
                         half-ton 18:16                                                         16 90:11
                                                 hit 22:9 86:2 89:22   including 5:6 84:6
 ground 3:22                                                                                   insurance 8:2
                         hand 57:19 112:7         95:17
                                                                       incorporated 11:24       93:16,21,22 95:1,5,
 guess 6:8,22 7:4
                         handed 85:25            hold 17:16 110:3                               18,19 96:3
  12:14 14:24 16:20                                                    independent 32:23
  22:11 27:19 28:9       handle 98:12            holding 110:7                                 intention 23:14
                                                                       indication 97:7
  29:13 33:16 38:15       108:23
                                                 holdup 44:7            101:24
                                                                                               intercept 100:12
  45:3,20 46:2,21
                         handled 50:18                                                          104:18
  50:4,14,15 55:8 63:5                           home 28:14 114:2      individual 14:8
                          71:17
  64:18 67:8 69:1 70:2                                                  17:3
                                                 honest 42:19 46:23                            intercepted 40:4
  72:25 77:24 79:15      Handouts 16:7                                                          111:25
  80:9,14 87:17
                                                                       individually 17:1
                                                 honestly 42:20
  101:11,22 104:9
                         handwriting 40:18,                                                    interest 22:10 115:3
                                                                       industry 10:10,12
  106:1 107:22 110:25
                          25 41:1,8 52:24        hope 118:13
                                                                        21:4,5,15,18 112:17,
                          53:25 54:6,8,18                                                      interested 24:18
  111:5,13 113:2,20                              hours 23:22 26:10      21,22,24 113:5,16,
                          60:13,18 72:14                                                        25:16 112:3
  115:7 116:3,16                                  27:2,6 68:20          17
                          73:24,25 74:1,2,4,12
  123:2                                                                                        interfere 45:21
                          75:10 78:4,15                                info 60:14,23 75:16
 guessed 10:4                                               I                                  interference 94:23
                         handwritten 60:13                             information 8:4          107:6
 guessing 12:25           97:8                                          22:3 29:17 32:19
  38:15 83:2 91:1                                i-n-t-l 73:21          39:9,12,17 41:21       international 52:5
                         happen 20:12 26:1
                                                 idea 8:13 46:12,18     45:13 46:2 54:12        73:21 76:5
 guy 25:10 31:1,14        103:1 111:16
                                                  58:4 81:9 110:19      58:1 61:13 66:15
  32:19,20,21 38:23                                                                            internationally
  40:3 42:22 51:24
                         happened 36:3                                  76:13,19 82:22 91:3
                                                 identifiable 99:13,                            85:6,13,16,20
                          38:13,14,15,17,18                             94:6,15,16 95:23
  52:13 80:15 94:13                               18
  109:10,16 110:14
                          88:6 89:10,25 96:22                           100:12,18,22,24,25     interpret 74:24
                          105:1,2 106:14         identification         101:2,6,8,16,19
  112:7                                                                                        interpreting 104:10
                          115:2                   47:11 49:2 92:22      102:3,5,8,14,18,23,
 guys 22:6 33:7,10                                99:25 118:20          25 103:8 104:2,4,17    interrogatories
  102:11 103:24
                         happening 105:17
                                                                        105:7 110:24 111:2,     47:8,13,16,21
                         happy 112:9,10          identified 64:25       11,15,17 113:9
                                                                        116:24 119:6 122:4
                                                                                               inundated 22:2
          H              hard 21:13 34:8         identifies 92:11
                                                                       initial 5:15 25:14      investigation 88:5
                         hate 102:12             identifying 47:20                              97:15
 hack 104:18                                                            40:23 82:20
                         head 4:15 30:3          IGA 9:14                                      invoice 55:16,25
 hacked 74:8,19                                                        initially 4:1 9:18
                          43:20                  Illinois 3:13 57:23                            56:17 60:11 61:4
  97:9,10,13 101:18                                                     50:14
                                                                                                103:22
  102:1 105:21,22,23     header 72:17            imagine 28:19 88:9    initials 75:18
  106:1                                           89:25 96:23                                  involve 9:13
                         heading 100:7                                 inquiries 76:7,11
 hacker 101:22                                   immediately 7:8                               involved 10:10
                         health 9:15                                   inquiry 97:4
  112:7,8,12                                      42:6 89:22                                    11:9,19 17:25 30:19
                         hear 4:19 5:20,23                             insisting 78:22
                                                                                                31:10,12,15 32:4
 HAEBERLE 4:24            70:5 94:20             implication 109:1                              33:20 35:1 44:19
  27:25 34:17 43:10                                                    inspection 31:3
                                                 implied 108:11                                 58:5 62:2,6,11,14
  52:21,23 56:4,6        heard 87:12 93:14                                                      69:15 86:25 87:10
  64:11,13 67:25 68:4,    97:20 106:9             109:1 110:23         install 33:7
                                                                                                106:25 112:3
  6 70:21,25 80:25                               important 43:12
                         Heaven 87:21                                  installed 26:16
  81:16 83:8 87:19                                                                             involvement 9:18
  90:11 95:10,13         heavier-duty 19:3       impossible 45:3       instance 26:1            50:17 95:9
  99:19 100:3,15                                 in-house 28:21
                         heavy 96:19                                   instances 17:7          involves 18:4
  102:6 104:6 108:18                              32:21 66:6
  111:20,23 112:23       held 110:1,4                                  Institute 8:11,17       iphone 70:11,15,16
  113:18 114:11                                  incident 41:23,25                              71:1,2,4
                         hell 11:5 22:4 41:14                          instructions 53:22
  116:12 117:7
                          47:2 77:19 95:16                              54:1 57:16 58:8,13


                                    Calgary/Edmonton Independent Reporters              · 6 Index: graduated–iphone
                                             www.indreporters.com
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:              93-1 Filed: 11/26/18 Page 40 of 159 PageID #:590
                                                                                       Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                              July 20, 2018
 Islands 94:19            46:21 57:21 58:22       lawsuit 3:24,25 4:2      24 51:4,10,12,19,23     52:9 73:19
                          62:3,20 65:20 82:16      16:16 17:23 18:4        52:3,10,18 70:7
 issue 17:12,15,16,                                                                               M-E-S-S-U-C-K
                          83:23 90:18 93:16                                73:10,20 74:7,14,25
  25 46:15,25 65:22                               lawsuits 17:3,24                                 29:4
                          95:3 105:5 115:19                                97:5,10 98:19 99:1,2
  77:13
                          119:8 121:12            lawyer 4:4 38:20         105:14 111:25 112:1    M-O-L 122:3
 issued 86:23 90:8,                                41:9 98:22
                         kinds 4:3 8:15 10:20                             Livingston's 50:16      machine 86:14
  21 91:13,22
                          47:23 51:18 120:1       lawyer's 98:22
                                                                          Livingston@             Maciolek 52:9,16
 issues 9:15
                         knew 39:15 46:3          lawyers 6:2 91:12,      yahoo 73:16              73:14,19 97:5 99:2
 IV 108:8                 105:16 111:24            20 97:18 117:17                                 102:1
                                                                          Livingstonintl
                         knock 118:7              learn 99:9               74:11                  Mackay 114:22
            J
                         knowing 105:12           learned 121:25          LLC 58:2,3,15 86:19     made 13:9 43:2
                                                                           91:17 92:5,11,21        65:19 90:21 95:25
 J-E-F-F-R-E-Y           knowledge 47:22          left 57:19 65:9,13
                                                                           93:14 99:7              96:3,8 101:21
  92:25                   53:7 90:14 112:20        66:15 88:2
                                                                                                   104:19 113:23,24
                          114:15 117:16                                   Lloydminster 6:20,
 Janice 29:25 30:5,7,                             left-hand 61:16
                          120:25 121:22                                    21                     magazines 21:15
  20 40:2 44:16 53:10,                             65:13 77:8,10
  11 75:5 76:13          Kyle 7:12                                        local 3:11 41:22        mail 16:1 34:8,10
                                                  legal 90:19 95:4
                                                                           42:21,22                92:14
 jaryce@                                           100:16 108:19,21
 runnionequipment                  L               116:13                 locally 85:11           maintain 110:23
 .com. 75:6                                       legitimate 111:15       located 13:13           major 26:20 27:5
                         L-I-G-H 10:2
 Jason 7:12 117:22                                legitimately            location 13:15 23:8     make 4:7,13,17 13:6
                         L-I-T-E 10:2              105:11,16               94:12 103:16            15:3 16:8 19:12
 Jay 121:21
                         L-L-O-Y-D-M-I-N-S-                                                        25:23 26:22 39:23
 Jeffrey 92:24 93:9,                              lessen 95:3,6           log 28:18
                         T-E-R 6:23                                                                43:24 44:2 66:10
  11 97:21 99:10                                  letterhead 103:17       logo 57:20 61:17         93:19 95:7 97:4
                         ladies 53:8                                       103:18                  109:23 123:12,20
 Jennifer 53:6,10,13,                             level 33:9
  23 54:24 58:10 86:6    lady 88:10                                       long 6:15 11:18         makes 85:22
                                                  liability 92:21
 jmolina@                Lake 9:1,12                                       13:15 18:8 33:2 51:3
                                                                                                  making 31:21
 runnionequpment                                  lien 17:22                                       102:12
                         Landale 9:8 10:8,9,                              longer 23:19
  54:25                   25 11:2,10,22 12:9,     lift 19:2,13 23:15
                                                                          looked 49:23 63:5       man 29:3,19 66:7
 job 14:18                24 13:2 16:14 19:5      lifting 96:19            100:1 115:22
                          31:10 33:14,20                                                          manager 9:11
 jobs 9:9 13:1            48:25 49:3 54:9         lifts 20:4              lose 109:24 116:4        114:19,21
 John 97:25 98:12         60:15,18 63:16 65:8     light 44:12             loss 93:17 109:20       manipulated
  100:12                  72:20 74:3 75:14                                 110:12,13               101:20
                          78:19 84:13 89:20       limited 63:16 65:9
 joined 118:3             103:22 105:12,21         92:21                  lost 38:24 95:16        manufacture 12:10
                          114:25 115:4 116:8,                              109:21
 journal 20:22                                    lines 71:7                                      manufacturing
                          10 117:15 123:6                                 lot 27:4 32:24 47:2      13:4
 journals 20:25                                   list 58:16 76:4 82:21
                         Landale's 31:19                                   110:19 111:13 121:7
                                                                                                  marital 7:1
 June 40:19 41:4          47:7,12 88:14 114:9     listed 15:17,19
                                                                          Lots 20:24 122:18
                                                   29:10 56:14,15 65:9                            mark 43:11 47:4
                         landalesigns.com          92:6,21                loud 4:8                 72:18,23 87:17,19,
            K             83:21                                                                    23,25 88:11,17 91:4
                                                  listing 15:23 65:15     lower 52:25 77:8,10      97:11 118:14
                         landalesigns@                                     92:8
 Ken 51:24 52:12                                  lists 49:25 50:1 65:5
  99:2
                         gmail.com 80:1                                                           marked 40:21 47:11
                                                   86:18                  lunch 121:13             49:1,13 50:1,9 52:24
 Kevin 114:22            landalesigns@
                                                  live 7:14               Lyons 57:23              69:3 77:6 91:22 98:7
                         gmail.com. 77:9
 kind 4:3 5:22 6:9                                lived 6:15                                      marriage 7:6
  8:19 9:9 13:1 14:12    language 59:5 67:2
                          76:2 116:3                                                  M           Married 7:2
  16:8 18:3 19:5 25:1,                            Living 53:8
  22 28:17 34:14         Laura 7:13,17 12:7                                                       materials 5:4,15
                                                  Livingston 50:16,       M-A-C-I-O-L-E-K
  37:15 39:16,23          115:10                                                                   16:4 43:6 83:6 87:15


                                     Calgary/Edmonton Independent Reporters                · 7 Index: Islands–materials
                                              www.indreporters.com
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:             93-1 Filed: 11/26/18 Page 41 of 159 PageID #:591
                                                                                      Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                                July 20, 2018
  91:11,20               74:20 75:15,17          mother 7:12             nice 120:4                objection's 28:2
                         78:19 81:4
 matter 14:19 22:3                               mounted 19:15,25        nickname 29:7             objections 117:7
  35:10                 minute 44:4 54:23         42:16
                                                                         nods 4:14                 obligation 116:23
                         64:5 87:12
 meaning 74:15                                   move 49:8 89:23
                                                                         nonverbal 4:16            observation 48:1
                        missing 59:2
 means 45:17 46:11                               moved 6:17 9:16                                    80:14 95:25
                                                                         Normal 116:25
  54:20 60:20 70:1      misspoke 8:1              89:24
                                                                                                   occasion 13:8
  74:13 95:3                                                             North 56:9,12 57:10
                        Mitch 58:2,3,15
                                                                          58:14 67:7 86:5          occasions 28:11
 meant 59:3 62:6         66:16 86:4                          N
  105:6                                                                  Northern 3:12 8:10,       occupation 8:23
                        mitigate 94:25 95:3
                                                 N-E-I-L 32:17            17
 meat 66:14                                                                                        occur 112:13,14
                        mix 54:11 70:4
                                                 NAFTA 55:19 56:22,      notation 119:12
 mechanic 31:2                                                                                     occurred 106:22
                        Mm-hm 10:3,5,7,21         25 57:9                note 58:25 66:24
 medication 5:22         12:16 14:13 16:5                                                          October 48:11
                                                 named 90:2 99:17         67:21 68:24 69:17
                         20:6 24:19 41:20
 medium-size 85:10                                                        70:12 72:3,14 73:17      odds 68:13
                         59:1 60:10 67:1         names 7:11 52:1,8        74:8,18 76:20 80:8
 meeting 15:7            69:24 79:22 84:12                                                         offered 57:5,6
                                                 narrative 68:11          81:5,8,12 82:9,11
                         92:19 94:3 102:16
 member 93:1 118:4       103:11,25                89:10                   83:5 92:1 93:21          office 28:12,16
                                                                                                    33:5,6,11 66:21
 memo 80:21                                      narrow 113:2            noted 28:2
                        model 19:12                                                                 113:24
 memory 56:24                                    naturally 13:4          notes 54:9 60:15,18
                        modifications                                                              officer 42:23
                                                                          72:20 74:3 75:14
 mention 11:8 45:5       25:23                   nature 4:21 76:6         78:19 80:12 86:2         officer/owner
 mentioned 32:12        Mol 122:3                 100:7                   97:8 121:15               92:24
  33:22 38:5 39:19                               needed 26:7 43:17
                        Molina 53:6,23                                   notice 3:9 35:21          officers 12:3,6
  44:22 65:19 66:1
                         58:10 86:6              negative 112:13          36:8 55:7
  77:7 93:13                                                                                       oil 24:1
                        Molina's 54:24           negligence 100:16       noticed 5:5 12:11
 message 45:13                                                            62:12,13 65:14 80:9      on-premise 12:10
                        moment 11:7 31:9         negligently 100:11
 messages 44:20                                                           106:4,18                 one's 23:10
                         68:7 106:7 120:2
 Messuck 29:4,6,12,                              negotiated 50:5         number 8:2 23:25          online 16:2 21:11,
                        Monday 35:3,4,5,
  16 30:19 40:2 60:2                             negotiating 65:25        26:10 27:2 37:19          24 22:1 24:16 39:12
                         14,20,22 36:9,14,17
  65:6 67:17,23 69:19                                                     40:16 47:6 48:23          103:9
                         69:22 71:9 73:5,24      negotiation 31:21
  73:3,18 79:11 86:22                                                     76:10 85:18 88:12,
                         74:21                    104:13                                           open 15:5,12 93:4
  87:12                                                                   24 91:10 92:23
                        money 17:11,20           negotiations 62:4        105:19 114:6 118:16      opened 91:16 92:5,
 Messuck's 60:2          31:13,14 32:10 35:2,                             122:16 123:9
                                                  106:3,18                                          16
 met 27:15               4,7 36:1,4,19 37:12,
                                                 Neil 31:15 32:13,17     numbered 51:17            operate 23:23
                         13,14 38:13,24 40:4
 metal 13:5              44:13 57:3 62:18         35:10 36:23,24 39:6,   numbers 65:25             operated 9:12 20:9
 Michael 52:9 58:2,      65:23 66:4,7 69:8        18 40:10 44:18,19,      82:13,15 92:8
  3,15 66:16 86:4        70:13 71:14,16,21        22 45:9 46:1,25                                  operating 26:23
                                                  54:7,15 59:9,15        nuts 102:17
                         77:2 85:23 86:1                                                           opinion 108:21
 microphone 86:3         87:13 88:2,10,14         67:11,14 69:15 73:1                               116:13
  118:7                  89:12,21 91:1 95:17      74:23 78:19 94:7,11             O
 middle 70:24 98:17      96:25 98:15 107:11       100:18,20 101:23                                 opinions 94:8
  102:4,11               109:15 118:11            106:21,25 107:12
                                                                         oath 47:17                opportunities 15:2,
                                                  115:7,10,15,19
                        month 98:17                                                                 16
 Mike 52:16 70:5,6,7                              116:1 121:6,8          object 100:15 104:6
  73:8,10,19,25 99:2    months 93:4 110:4,                                108:18,20                opposed 4:14 6:1
  102:1                                          Neil's 38:10 46:8
                         5                                                                          14:24 17:1 28:14
                                                  60:24 72:18 74:1,12    objection 27:25
                                                                                                    45:6
 miles 23:22 27:6       morning 22:4 35:3,        75:12,13                34:17 64:11,13
 mind 21:2 30:16,17      4,20,22 36:9 73:5,24                             111:20 112:23            order 29:20 49:13,
                                                 neon 12:11,12 63:16      113:18 114:11             23 56:1 61:11 63:25
  31:9 45:20             74:21 75:8               65:8
                                                                          116:12 121:2 122:8        79:17 80:21 81:13
 mine 72:18,20,21       Morrow 41:12                                                                84:2,6 116:25



                                    Calgary/Edmonton Independent Reporters                      · 8 Index: matter–order
                                             www.indreporters.com
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:              93-1 Filed: 11/26/18 Page 42 of 159 PageID #:592
                                                                                       Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                             July 20, 2018
  118:19,24 119:1,2      part 5:10,15 16:20       period 26:12           points 7:8              Presently 12:25
  120:17                  27:11 28:10 40:23
                                                  person 29:23 30:22     police 5:8 41:19,22     president 7:21
                          43:22 64:10 70:15,
 organization 42:7                                 35:20 39:7 47:21,22    42:4,9,16,22,23 44:6    13:18 47:24
                          22 74:2 77:10 82:1,
                                                   51:9 76:8 92:24        49:12 88:18,20,25
 organize 68:19           19 88:5 89:6 102:19                                                    presume 42:14
                                                   98:13 111:17           89:2,5,6 95:11 96:1
                          109:21 117:5 119:14                                                     48:16 60:20 71:3
 organized 31:13          122:15                  person's 39:10         Polick 3:3,4 5:1,3       72:8 84:22 88:4 98:9
 original 84:6 97:23     part's 60:17
                                                                          7:23 8:1 28:2 34:1,
                                                  personal 101:3                                 pretty 16:13 24:9
  98:2 99:14 110:25                                                       20 40:14,21 43:9,11
                                                   102:8,21 107:18                                26:6 61:2 96:25
  118:17,21              partial 94:1                                     47:4,10 48:21 49:1
                                                   111:6                                          116:5
                                                                          52:22,24 56:11
 originally 79:20        particulars 24:22
                                                  personally 107:19       57:12,14 64:16 68:2,   previously 63:10
 Orville 102:12          parties 3:10                                     5,7 70:23 71:5 81:2,    75:23 93:14
                                                  phone 15:19 25:4        17 83:11 84:4 85:2
 outfit 5:14 62:1,25     partner 9:22 11:13        27:16 28:4,6,16,19,
                                                                          87:21 88:16 89:3
                                                                                                 price 35:16 50:5
  63:2 90:1,2             62:5,9,18                20 34:2,6,23 36:22,                            55:18,20 56:1 61:8
                                                                          90:7,17 91:7,19,25
                                                   24 37:9 38:10 39:25                            62:8 65:22,24 73:22
 owed 116:10             pass 42:14                                       95:15 99:22,25
                                                   40:6 76:10 107:9                               102:15 119:8
                                                                          100:5,19 102:10
 owned 9:12 62:5         passed 62:21              113:23,25 114:2
                                                                          104:12 109:4 112:5     Prime 61:21 62:2
  63:2                                             123:16
                         passing 111:11                                   113:1,22 114:14         63:1 65:14 66:12,16,
 owner 9:21 11:9,22                               phones 114:6            116:19 117:10,25        18 86:18 89:14 90:3
                         Passo 110:2                                      118:2,20 120:15,18,     91:16 92:5,11,20
 ownership 62:15,                                 phonetic 11:15          21,23 121:5,19
                         past 17:23 98:25                                                         93:14 99:6
  19                                               41:12 74:18            122:15
                         Pat 24:12,20 25:9                                                       principal 11:21
 owns 107:21                                      photo 120:4            policy 93:19
                          27:11,23 28:8 29:1                                                      15:23 51:9,22 76:7
                          31:21 35:10,11          photograph 50:10       poor 67:2                92:23
           P              36:22,24 38:6,17,23
                                                                                                 principally 14:14
                                                  physical 51:1          poorer 119:17
                          39:21,22 40:1,10
 p.m. 53:16 60:8          49:18 56:21 62:4        pick 104:19            Portal 56:9,12          principals 12:4
  67:19 69:23             65:19 66:1,11 69:13
                                                  piece 25:16 62:5                               printed 61:20
                          79:16,25 80:8,9,20                             portion 17:16,17
 package 34:21                                     103:18                                         119:12
                          81:8,14,18,21 83:6,                             44:5 93:10
  39:13 87:20             19,24 84:10,17          pieces 5:7                                     printing 13:3
                                                                         position 103:6
 Packers 8:25 9:3,        95:19 96:7 102:19
                                                  pirated 66:21          possibly 31:7           prior 14:18 75:22
  10,18                   105:2 106:3,5,9
                                                                                                  117:1
                          107:5,12,13 109:12      place 6:19 7:17
 pages 52:20 54:19                                                       post-secondary
                          112:9 114:5 119:19       33:11,12,15 63:25      8:10
                                                                                                 privilege 90:18
  55:23 59:8 77:5         123:14,25
  79:13,16 80:20                                  plaintiff's 91:11                              problem 23:25
                                                                         potential 22:18
  83:16,17 84:5 87:24    patch 24:1                                                               71:21 78:10
                                                  plant 114:19,21         107:5
  88:13 91:5 92:8 93:9   Patrick 84:16 109:7                                                     Procedure 3:11
  118:17,18,23                                    PME 63:14              practice 16:14
  119:11,23 120:10       pattern 4:5                                      113:4                  proceeded 109:4,
                                                  pocket 104:19                                   12,17
 paid 93:24 118:10       pay 17:22 31:22                                 pre-existing 22:23
                          103:20 110:18           point 6:8,14 18:19                             proceeding 3:15
 pals 121:13                                       22:11 24:9 30:16      preaching 112:11
                         paying 18:1 57:1          34:25 35:11 36:3,21                           PROCEEDINGS
 paper 5:7 34:10                                                         preceding 48:10
                                                   37:4 38:3,10,16                                3:1
  103:18                 payment 17:10 30:8                               55:23
                                                   39:6,15 46:3 50:7
                                                                                                 process 87:11
 paperwork 51:3          people 12:21 16:2         54:21 55:18 62:7      predicated 121:6
  73:8 86:12 112:4        17:10 18:1 22:2,14       63:23 64:5 65:11
                                                                         predominant 21:4        processing 8:25
                          24:1 29:2 30:14,23       66:11 69:15 76:24
 paragraph 44:10,19                                                                              produce 56:25
                          32:17 39:5,16 52:3,      78:2,8,9 86:9 90:7    preliminary 82:21
  71:7 106:1,8 107:4      5,10 70:7 86:25          96:10,12 97:3,19       88:5                   produced 5:3,15
  108:9,15 110:22         103:8 105:11 108:22      107:1 109:15 110:1                             43:6
                                                                         prepared 89:2,6
 paragraphs 111:1         121:8                    111:13 115:13
                                                   121:17                preparing 30:19         product 12:22 13:6
 Park 6:14               percent 14:20                                                            18:8
                                                  pointed 46:25 54:9     presentation 15:4



                                      Calgary/Edmonton Independent Reporters · 9 Index: organization–product
                                               www.indreporters.com
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:              93-1 Filed: 11/26/18 Page 43 of 159 PageID #:593
                                                                                       Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                                July 20, 2018
 professionally          quickly 55:7 62:21        40:23 53:5 57:17       reflect 3:7             rest 8:12 54:18
  75:25                                            58:9 69:25 71:23                                78:20 79:9 90:3 93:8
                         quit 83:2                                        regard 18:1 19:17
                                                   72:4 74:6 75:23                                 120:6
 pronouncing 73:20                                                         109:18
                         quoted 41:3 53:21         76:15 87:13 91:11,
                                                                                                  result 110:13
 proper 76:18             68:12 70:3,12 71:13      12,20,21 100:18        regular 22:15
                          73:7 74:5 78:16,20,                                                     results 89:19 90:24
 protect 101:7                                    receiver 45:20          regularly 22:17
                          24 80:18 92:13                                                           115:16
 protocol 101:7           106:2 108:10            receiving 63:23         reimbursement
                                                                                                  retire 96:11
                                                   106:5,18                94:1
 prove 77:23
                                                                                                  review 68:8 92:1
                                     R            recitation 41:21        relate 59:18
 provide 8:6                                                                                       106:7 122:5,20
                                                  recollection 13:25      related 17:5 100:13      123:6
 provided 121:8          R-U-N-N-I-O-N             43:15,17                121:22
                          57:21                                                                   reviewed 48:2 98:3,
 proving 38:3 78:2                                recollection's          relying 100:18           9 123:3
 PTO 26:10               R-Y-C-E 30:1 75:5         33:19
                                                                          remainder 5:14          revised 55:19 56:7
 pulled 59:15            radio 16:11              recommend 97:17          83:15                   60:11

 punctuation 67:2        rail 15:11               recommendation          remaining 57:14         right-hand 60:19
  76:2                   ran 9:15 63:8             122:7                   84:5 105:19 119:23      92:8

 punctuation's 59:7      Range 6:14               Recommendation          remember 8:3            righty 21:20 54:22
                                                  s 14:19                  21:23 24:14 25:7,13
 purchase 11:4,9         RCMP 42:9,15                                                             rise 3:24
                                                                           29:15 30:7,12,21
  24:10,24 31:11                                  recommended              53:14 86:8 94:11,21    road 6:14 13:14
  35:16 50:5,17 85:10    reach 18:19               39:6 51:12
                                                                                                   96:12
  102:14 119:8           reached 116:1                                    remembered 7:8
                                                  record 3:5,7 4:7,17,                            Roanoke 22:20
 purchased 10:15         read 27:7 41:3,6,8        25 5:2 6:10 7:24,25    rent 20:5
                                                                                                   23:7 85:14,15
  22:20 23:8 85:3,5,9,    53:21 55:8 67:22         28:23 34:1 40:14,15
                                                                          repair 15:6
  12                      71:13 74:5,16 80:19      43:21 47:9 48:22                               room 6:2
                          81:3,17 88:1 106:2,      49:25 57:12,13         repeat 14:21,25
 Purchaser 64:25                                                                                  Ross 3:2,6,8
                          10                       66:11 84:3 85:2 89:4
                                                                          rephrase 27:12
 purchases 122:17                                  90:6 91:8,9,15,24,25                           router 45:14,16
                         readily 104:5             92:4,13 99:22,24       replace 19:18,20,22
 purchasing 18:21                                                                                 routing 44:20 45:1
                         reading 26:14 55:6        117:25 118:1,2          23:15
  19:17 63:25                                                                                      54:1 58:13 59:12,19
                          82:8                     121:18,19
                                                                          reply 68:24              60:14 67:10 71:25
 pure 16:20 28:9                                  record's 26:13                                   72:20 74:12,22
  29:13                  reads 58:20                                      report 42:3 44:6
                                                   35:15 59:18                                     75:11
                         ready 86:14                                       88:19,20 89:2,7
 pursuant 3:8                                     records 6:9 26:11                               Royal 42:16
                                                                           95:11 96:1 115:19
 put 12:21 16:4 20:16    real 38:19,20 46:12       28:20 30:24 43:16
                          99:22 107:13,16,19                              reported 42:6           rules 3:11,13,22
  26:22 38:22 56:7,9
                          108:1 123:16,24         recover 95:7                                     82:20
  96:9 98:12 118:6                                                        reporter 4:16 47:4
                         realize 34:25 35:20      redirect 104:18          87:25 88:11            run 39:17 44:4 51:16
                                                                                                   62:8
          Q              realized 36:16 40:2      Ref 73:25               reporter's 4:6
                          78:9 94:22                                                              rundown 45:8
                                                  Refer 73:24             reports 115:21
 quadrant 77:8,11                                                                                 Runnion 18:21
                         reason 21:11 86:11       reference 12:11         request 110:5
 question 4:19 28:3                                                                                19:16,24 20:13,16,
                         reasonable 101:11         27:2 66:11 76:15
  47:22 50:11 72:18,                                                      required 56:25           18 21:21 23:4,15
                                                   84:24
  23 76:5 80:14 97:11    recall 11:6,7 28:9                                                        24:5,6,12,20 25:4,9
                                                  referenced 92:13        responded 95:20          26:8 27:11,23 28:8
  105:21 109:11 120:3     38:11 62:24 90:23
                          93:18 123:23             107:8                  responding 4:20          29:1,24 30:13 31:8,
 questions 3:23 4:1,                                                                               11,21 32:4 33:21
  4 5:20,23 47:17        receivable 18:1          referencing 90:17       response 68:22           34:3 36:5,18,22 38:6
  48:3,18 64:14 84:23                                                      85:23 86:8,23 91:12,    39:21,22 40:1 45:5
                         receivables 17:13        referrals 14:17,21
  121:16,20                                                                21                      48:25 49:3,18 50:17,
                         receive 5:8              referring 39:20                                  22 51:13 53:9,10
 quick 44:4 48:1 63:8                              43:15
                                                                          Responses 47:7,12
  79:8 99:23             received 36:2,6                                                           57:20 58:17 61:17,
                                                                                                   19 63:3,15,16 64:7,



                                      Calgary/Edmonton Independent Reporters
                                                                          · 10 Index: professionally–Runnion
                                               www.indreporters.com
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:               93-1 Filed: 11/26/18 Page 44 of 159 PageID #:594
                                                                                        Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                                July 20, 2018
  25 65:5 69:13,20        104:20                   showed 38:1 80:5        slow 4:12                spread 23:20
  71:21 72:15 74:7                                  89:12
                         sell 103:19 109:24                                small 85:10 93:18        stamina 6:9
  75:21 76:11 78:7,18,
                          110:15                   showing 37:23
  21 79:21,25 80:6                                                         smaller 18:17            stand 13:22 35:23
  83:19,20 84:16,17      send 22:6 45:13           shows 5:10 62:25                                   37:1 89:24 114:7
  94:24 97:9,24 99:12,
                                                                           social 8:2
                          70:16 76:18 78:10         78:5 91:15 92:4
  17 100:11 101:15,
                                                                                                    standard 112:16,18
                          80:10,12 81:5 84:16                              sold 9:15 19:21
  17,21,22,25 102:24
                                                   side 52:25 61:16
                          85:23 86:1 101:8                                  23:13,16,21 110:20      standards 112:21
  103:14 104:3,24                                  sideways 61:15
  105:12,22,25 106:3,
                         sending 22:2 62:17                                solely 104:2             standpoint 104:9
                                                    114:16
                          72:13 77:18 79:17
  5 107:5,17 109:7,9,                                                      solicit 14:7             stands 112:8
  12,13 110:13 113:24
                          101:19                   sign 9:5,6,7,24 10:6,
  114:5 116:10 117:1,    sends 60:9
                                                    19,23 14:11 15:2       somebody's 36:3          start 14:10 25:10
  6 118:9 119:19                                    18:5 20:23 21:4,15,                               67:16 77:6 92:9
                                                                           someone's 15:12
  123:3,14,25            sense 101:10               18 122:20                                         123:2
                         sensitive 100:12,         Sign-o-lite 9:5,24,     something's 35:9
 Runnion's 42:6                                                                                     started 35:20 37:16
  44:23 47:8,13 61:24     23,25 101:5,16            25 10:22               son 9:15 41:9              38:18 44:12 46:25
  63:23 66:21 76:4        102:3,4,9,20 103:2                                117:20 121:21             47:18 94:13
                                                   signage 15:3
  102:17 104:21           104:10,16 105:6
                                                                           sort 36:14 38:25         starting 35:6
                          110:24 111:1             signature 48:8
 runnionequpment                                                            62:9 95:19 98:24
                         sensitivity 102:21
                                                    49:14,16 65:5 79:3,8                            starts 5:7 68:2,11
  67:18                                             83:11,13 84:6 93:1,8   sorted 110:9               70:24
                          104:8,9
 runnionequpment.                                   119:16
                                                                           sorts 10:14 26:11        state 3:4 35:19
                         sentences 39:19
 com. 60:3 69:20                                   signed 48:13 49:18,
  73:3                   separate 107:21            19 79:17,20,21         sound 26:23              state-owned 63:11
                                                    80:16,20 81:13,18      Sounds 68:13             stated 118:9
 runs 7:17 83:16         series 40:17,22
                                                    83:6,10 84:10,11,13,
 Ryce 30:1,5 40:2        serves 56:24               17 93:9 119:19         source 102:2             statement 5:9
  44:16 75:5 76:13                                  123:4,9                                           41:17,19 42:11 89:1,
                         service 5:8 9:4,19,                               speak 4:8 15:11            5 93:10 108:21
                          20 26:11 30:23,24        signing 12:20            26:20 28:25 29:11
          S               88:25 89:5 96:9,17                                30:5 39:7 43:2 96:15    states 3:12 6:6 52:6
                                                   signs 9:8 11:2,22                                  63:11 67:6
                          118:24                                           speaker 36:24
                                                    12:9,10,12,13,24
 S-H 11:17               services 15:18             13:2 21:1,3 63:16       38:10 40:6              status 7:1
 S-W-I-N-D-L-E-H-                                   65:8 93:2              speaker-phone            stay 54:22
                         set 3:9 6:9 45:2
 U-R-S-T 32:15            47:8,13 57:16 58:8       similar 18:8,15          40:10
                                                                                                    steered 24:13
 safeguards 104:24        59:19 65:12 67:8,10       23:2,6 67:5 110:25     speaking 19:4
                          76:14 86:3,16                                                             Steve 4:24
                                                   simply 30:8              30:12 50:22
 sale 22:7 24:17                                                                                    stick 64:5
  25:18 80:21 81:13      settled 26:7                                      specific 4:1 25:24
                                                   Sincerely 53:23
                         sheet 5:9 13:5 40:24                               102:4 107:25 113:9      Stocked 9:14
 sales 9:11 10:24                                  sir 6:13 120:18
  11:1 13:4 14:7,14,15    43:5 78:15 84:18                                 specifically 97:12       stop 4:20
                                                    121:17
  49:13,23 56:1 84:1,6    88:18,20 89:1,9                                   101:15 112:24
                                                   sit 15:6                                         stops 21:13
  118:19 119:1,2         Sherris 11:15,16,18                                113:16
                                                   sitting 110:8,19                                 store 9:1,12,14
 salesman 14:23          Sherwood 6:14                                     spell 6:21 11:16
                                                    121:20                  55:2                    straight 82:17 92:9
 Saskatchewan            shift 49:7
  6:20                                             situation 87:1          Spelled 75:6             street 15:1 57:22
                         ship 29:21                                                                   58:17 61:17
 scanned 34:10                                     size 19:7               spellings 32:18
                         shipping 30:20                                                             strike 39:23 116:8
 school 8:9,14                                     Skype 27:20             spoke 25:7 27:11
                          44:8
                                                   Skyped 27:19             29:23 30:7 31:8 37:1    strongly 46:9
 scope 30:21             shoot 21:12                                        44:16
                                                   slap 103:18                                      struck 79:23
 secretary 32:8          shop 15:3                                         spoken 27:13,16
                                                   Slave 9:1,12             28:8
                                                                                                    stuff 18:16 21:12
 secure 78:10,12         short 9:20                                                                   22:6 33:7 37:15
 security 101:7                                    sleeps 60:8 69:23       spoofed 78:17              39:13 45:9 49:11
                         show 62:21 79:4



                                      Calgary/Edmonton Independent Reporters                  · 11 Index: Runnion's–stuff
                                               www.indreporters.com
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:            93-1 Filed: 11/26/18 Page 45 of 159 PageID #:595
                                                                                     Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                              July 20, 2018
  54:15 72:14 77:18      44:19 94:7             testified 3:3,17 5:25   titled 118:19             40:11 50:24 51:1
  81:21,25 83:23                                                                                  61:12,13 82:6 88:13
                        switch 61:11            testify 90:14 108:19    today 3:23 4:7 5:5,
  103:10,16 106:10                                                                                107:10
                                                                         6,22 6:24 8:4 13:24
  110:9 111:13 115:24   sworn 3:2               theft 41:25 106:15,
                                                                         26:13 87:15 96:13       transferred 64:7
  116:4 119:8 121:25                             22 107:2,10 114:17,
                        system 44:23 45:7,                               99:9 115:23 116:2        89:21
                                                 18 115:1 123:15
 subject 73:22           12,25 46:10 105:23                              120:23
                                                                                                 transmission
                         106:1                  thief 60:8 69:23
 submitted 43:1                                                         today's 3:9 40:22         34:15,18
                                                thing 5:18 46:21         91:23 97:20
 subpoena 90:7,21,                                                                               transmit 87:4
                                  T              62:9 77:7 95:20
  24 91:13,21                                                           toes 59:25
                                                 109:2 110:4 111:24                              transmittal 84:20
 subsequent 39:8        taken-for-granted                               told 44:25 45:11
                                                things 4:3 5:5,12                                transmitted 34:11
                         109:1                                           63:10 94:8 101:23
 substance 61:3                                  8:15 10:14,20 16:11
                                                                         104:23 105:2,25         transpired 76:18
  90:12                 taking 24:2 26:15        26:9,12 29:20 36:14
                                                                         107:5 111:18 121:6
                                                 37:19 39:1 46:18                                treasurer 32:8
 suburb 57:23           talk 4:11 24:21          47:23 51:18,19 76:6    tollway 63:12
                         121:14                                                                  truck 18:11,19 19:3
 suburban 58:17                                  96:5 101:10 112:13
                                                                        tool 26:21                26:16,18 30:25 50:2,
                        talked 26:9 28:4         116:15,17 118:5
 sudden 37:20                                                                                     14 62:15,20,21 63:2,
                         35:10,11 38:5,23        120:1                  top 43:20 44:1 54:4
                                                                                                  3,10 68:20 96:11
 Sue 76:8                39:5 52:13 95:11       thinking 26:4 55:24
                                                                         60:12,13 70:21
                                                                                                  109:23,24 112:9
                         115:13 120:16,23                                72:14 73:24 74:10
 sued 17:8 98:18                                 61:8                                             119:3
                                                                         75:11 76:22 78:4
  99:1                  talking 4:10 5:18       thought 45:5 51:21       118:25                  truck-mounted
 suggest 97:8            20:22 27:8 30:22        55:18 78:3 94:18                                 10:13 18:4,9,13
                         31:7 37:7,8 38:4,18                            topic 30:18 31:8
                                                 115:17                                           19:5,8,17 20:9 23:3,
 suing 17:10             51:24 70:21 79:16                              touch 20:16               15 25:22 26:8 29:21
                         83:21                  thread 67:20 68:2
 suit 17:7 99:4,6,10,                                                                             50:2 85:3 96:14
                                                                        touched 91:2
  12,14                 talks 67:21 100:9       three-page 74:22                                  100:10 112:17,22,24
                                                                         113:22 116:1 123:11
                         116:3                                                                    113:16 118:10
 summaries 115:21                               throw 88:16
                                                                        tough 7:5
                        targeted 24:23                                                           trucks 18:16,17
 summarize 8:8                                  tick 56:20
                                                                        track 33:18 70:14
                        taxpayer 92:22                                                           true 20:5 21:13
 summarized 25:1                                time 4:10,15,18 5:10     71:15 94:12
                                                                                                  48:18 103:12,13,23
  58:18 123:19          technical 31:1 45:8      8:21 11:13,21 12:15
                                                                        tracked 67:13
                                                 14:20 21:12,18                                  Trust 66:17 86:19
 summary 42:24          technology 8:11,17       23:19 26:12 40:9       tracking 72:25 77:5       88:3,14 89:13 90:8,
  43:14,23 49:12         32:19                   41:10 44:2 45:18                                 22,25 91:13,14,22
                                                                         94:15
  115:19 120:24                                  46:5,6,24 51:6 62:13                             92:2 96:21 99:4
  123:21                telelifts 18:17                                 trade 20:22,25
                                                 72:7 77:18 80:5,9
                        telephone 27:24                                  57:10                   Tuesday 35:5,8
 summed 46:13                                    85:16 100:1 107:8
                         28:8,17 34:13                                                            36:10,15,18 38:8
                                                 110:15 112:2           transaction 19:23
 Sun 66:17 86:19                                                                                  40:11,12 107:10
                        telling 31:2 71:8        114:14,22 115:13        23:6 30:9,10 32:4
  88:3,14 89:13 90:8,                                                                             123:14
                         94:11 110:2             123:24                  33:21 38:22 50:19
  22,25 91:13,14,22                                                                              turning 49:10
                                                                         51:13 52:5 58:6 62:3
  92:2 96:21 99:4       ten 51:6,8              Timeframe 114:12
                                                                         70:14,19 71:15
                                                                                                 TV 16:11
 supply 116:24          tendency 4:11           timeline 69:6,16         76:16 94:24 100:13
                                                                         101:15 102:13,20        twigged 62:16
 support 43:17          tendered 118:22         times 3:20 16:19,22
                                                                         105:8 107:14,17
  121:1                                          21:1,3 27:10,17 28:7                            type 42:23
                        term 45:15 67:13                                 108:2 109:21 111:6,
                                                 29:11,14 30:5 85:3
 supporting 120:2        95:4 101:12             106:10 123:12
                                                                         7,8,16,25 114:10,12,    typed 43:14 61:20
                                                                         13 115:1 121:23          68:23 88:22
 supposed 73:21         terms 3:22 22:16        timing 111:8             123:3,17,24
  97:19 116:17           26:6 31:2,20 33:9                                                       typewritten 89:9
                         47:20 62:19 64:4       title 7:18,19 13:17     transaction's 97:2
 surmising 91:1                                  29:9 32:1,3,8,9
                                                                                                 typical 93:10
                         76:2 82:15 85:22                                111:2
 sustained 110:12,       94:22 101:14 115:25     49:10 50:13 62:20,                              typically 12:21
                                                                        transcript 27:7
  13                     120:9                   22,24 63:3,18,23                                 33:14
                                                                         43:13
                                                 64:5,6,20 92:25
 Swindlehurst           Terry 11:15              118:24 120:1           transfer 36:9 38:8
  32:13,14 33:2 36:23


                                     Calgary/Edmonton Independent Reporters              · 12 Index: subject–typically
                                              www.indreporters.com
 Case: 1:16-cv-07619
LANDALE              Document
         SIGNS AND NEON -v-   #:              93-1 Filed: 11/26/18 Page 46 of 159 PageID #:596
                                                                                       Darrell Ross Brown - 1
RUNNION EQUIPMENT and JOHN DOE                                                                            July 20, 2018
                        Valley 6:14                60:2 65:6 67:17,23     written 16:4 43:16,
          U                                        68:5,11,15 69:12,19     21 47:17 48:3 55:21
                        vehicle 63:11,25
                                                   70:12 71:4 72:3
                         64:22 100:11                                     wrong 35:9,21,22
 uh-huhs 4:15                                      73:3,18 74:7 77:15
                                                                           38:22 77:24
                        vendors 85:18              78:21 79:11 86:22
 ultimately 102:18                                 87:12 106:9,23         wrote 54:15,16
                        venture 28:10
 underneath 61:19,                                                         60:22 70:12 74:17
                                                  Willie's 68:24
  20,23 65:3            verification 48:6
                                                                          www.
                                                  wire 36:9 38:8 40:11
 understand 4:19        Vice 7:21                  53:22 58:13,25 59:3    runnionequipment
  5:20,23 8:3 21:25     Virgin 94:19               60:12 61:4,12 66:24,   .com. 57:25
  24:15 26:15 27:9                                 25 69:25 72:4 75:10,
  28:3 31:20 42:18      Virginia 22:20 23:7        21 82:6 87:15 88:13
                         66:18 67:7 85:14,15
                                                                                   Y
  45:10,12,22,24                                   89:12 107:10
  55:12 59:17 64:16      86:19 88:3,15 89:13
  67:11 68:22 69:6       90:9                     wire-transfer 58:1      yahoo 74:8,14,18,
  78:1 80:10 94:14                                 66:14 76:4              25 97:10 102:1
                        virtually 45:3
  101:9 113:20 116:6                              wire-transferred        yahoo.com 74:11
 understanding                                     35:15
                                  W                                       yahoo.com. 73:17,
  45:11 46:1,9,13                                 wired 69:7,9             21
  51:12 68:25 105:6
  108:17,20 116:22      Wait 43:20                wiring 57:16 58:8,      yard 66:21
  120:25                waiting 86:11              12 59:19 65:12 67:3
                                                                          yay-hoo 74:18
                                                   75:22 76:15,21
 Unidentifiable                                                            102:2
                        walk 84:25                 85:22,23 86:3,9
  98:14                                                                   year 9:2 11:20 23:19
                        wanted 24:24 26:9         Wisconsin 50:15
 unit 22:19,22,23        96:11 105:5 110:3         62:22 63:15 64:6,23    years 6:16 9:6,7
  24:11,12,13,17,24      113:11,13                 119:25                  13:16,22 14:2 18:10,
  26:10,24 31:3 50:11                                                      12 24:1 33:4 51:5
  51:1 55:16 83:22      watching 32:10            witnesses 82:21
                                                                           123:9
  102:14 119:2,3,5,24   website 15:20             word 47:16 59:2
  120:4                  57:24 61:24 103:3,4       101:4
 United 3:12            website's 15:23           work 7:16 9:4 17:17,
 units 120:3            Wednesday 44:6             19 25:17 32:1,3
                         69:10 75:7 77:1 82:4      33:5,14 51:9 52:6
 unknown 35:1                                      88:21 96:19
                         107:10 123:14
 unobtainable                                     worked 8:25 9:2
  104:2                 week 33:15
                                                   10:6 20:17 33:2
 update 73:8            weeks 86:17                36:20 51:23 52:3,7

 updated 60:12          welders 13:5              workers 13:5
  76:22                 West 58:17                workforce 24:2
 updating 61:4          where'd 59:13             working 9:25 18:17
 upgrade 15:6 33:6                                 41:9 52:20
                        whoa 36:3
 upper 57:19 61:16      whomever 42:15            works 32:22,24
  65:13                                           world 81:7
                        whoops 56:5
 upsidedown 82:8                                  worn 15:3
                        wife 12:7 31:25
 utilized 18:8 51:13     85:25 114:19 115:5       worse 59:7
                        wife's 7:3                Wrap 34:21
          V
                        William 29:6              writing 54:11,20
                                                   60:17 72:17 74:9
 Vague 27:25 34:17      Willie 29:3,4,7,8,12
                                                   75:12 80:5 82:12
  112:23 113:18 121:2    30:19 35:25 37:2,9
                                                   110:6
                         40:2 44:7,13 46:6



                                     Calgary/Edmonton Independent Reporters                  · 13 Index: uh-huhs–years
                                              www.indreporters.com
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 47 of 159 PageID #:597
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 48 of 159 PageID #:598
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 49 of 159 PageID #:599
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 50 of 159 PageID #:600
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 51 of 159 PageID #:601
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 52 of 159 PageID #:602
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 53 of 159 PageID #:603
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 54 of 159 PageID #:604
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 55 of 159 PageID #:605
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 56 of 159 PageID #:606
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 57 of 159 PageID #:607
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 58 of 159 PageID #:608
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 59 of 159 PageID #:609
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 60 of 159 PageID #:610
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 61 of 159 PageID #:611
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 62 of 159 PageID #:612
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 63 of 159 PageID #:613
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 64 of 159 PageID #:614
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 65 of 159 PageID #:615
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 66 of 159 PageID #:616
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 67 of 159 PageID #:617
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 68 of 159 PageID #:618
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 69 of 159 PageID #:619
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 70 of 159 PageID #:620
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 71 of 159 PageID #:621
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 72 of 159 PageID #:622
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 73 of 159 PageID #:623
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 74 of 159 PageID #:624
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 75 of 159 PageID #:625
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 76 of 159 PageID #:626
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 77 of 159 PageID #:627
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 78 of 159 PageID #:628
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 79 of 159 PageID #:629
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 80 of 159 PageID #:630
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 81 of 159 PageID #:631
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 82 of 159 PageID #:632
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 83 of 159 PageID #:633
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 84 of 159 PageID #:634
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 85 of 159 PageID #:635
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 86 of 159 PageID #:636
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 87 of 159 PageID #:637
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 88 of 159 PageID #:638
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 89 of 159 PageID #:639
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 90 of 159 PageID #:640
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 91 of 159 PageID #:641
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 92 of 159 PageID #:642
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 93 of 159 PageID #:643
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 94 of 159 PageID #:644
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 95 of 159 PageID #:645
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 96 of 159 PageID #:646
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 97 of 159 PageID #:647
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 98 of 159 PageID #:648
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 99 of 159 PageID #:649
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 100 of 159 PageID #:650
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 101 of 159 PageID #:651
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 102 of 159 PageID #:652
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 103 of 159 PageID #:653
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 104 of 159 PageID #:654
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 105 of 159 PageID #:655
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 106 of 159 PageID #:656
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 107 of 159 PageID #:657
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 108 of 159 PageID #:658
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 109 of 159 PageID #:659
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 110 of 159 PageID #:660
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 111 of 159 PageID #:661
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 112 of 159 PageID #:662
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 113 of 159 PageID #:663
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 114 of 159 PageID #:664
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 115 of 159 PageID #:665
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 116 of 159 PageID #:666
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 117 of 159 PageID #:667
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 118 of 159 PageID #:668
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 119 of 159 PageID #:669
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 120 of 159 PageID #:670
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 121 of 159 PageID #:671
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 122 of 159 PageID #:672
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 123 of 159 PageID #:673
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 124 of 159 PageID #:674
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 125 of 159 PageID #:675
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 126 of 159 PageID #:676
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 127 of 159 PageID #:677
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 128 of 159 PageID #:678
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 129 of 159 PageID #:679
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 130 of 159 PageID #:680
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 131 of 159 PageID #:681
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 132 of 159 PageID #:682
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 133 of 159 PageID #:683
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 134 of 159 PageID #:684
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 135 of 159 PageID #:685
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 136 of 159 PageID #:686
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 137 of 159 PageID #:687
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 138 of 159 PageID #:688
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 139 of 159 PageID #:689
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 140 of 159 PageID #:690
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 141 of 159 PageID #:691
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 142 of 159 PageID #:692
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 143 of 159 PageID #:693
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 144 of 159 PageID #:694
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 145 of 159 PageID #:695
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 146 of 159 PageID #:696
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 147 of 159 PageID #:697
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 148 of 159 PageID #:698
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 149 of 159 PageID #:699
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 150 of 159 PageID #:700
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 151 of 159 PageID #:701
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 152 of 159 PageID #:702
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 153 of 159 PageID #:703
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 154 of 159 PageID #:704
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 155 of 159 PageID #:705
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 156 of 159 PageID #:706
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 157 of 159 PageID #:707
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 158 of 159 PageID #:708
Case: 1:16-cv-07619 Document #: 93-1 Filed: 11/26/18 Page 159 of 159 PageID #:709
